UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	October 1, 2011 — March 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Growth Fund Semiannual report 3 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Our allocation of assets among permitted asset categories may hurt performance. The use of derivatives involves additional risks, such as the potential inability toterminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: After a quarter century of trending lower, U.S. Treasury rates have shown some upward movement on signs of an improving economy during the past few months. Greece’s successful debt restructuring and some better-than-expected economic data in the United States have helped to coax investors off the sidelines and back into the markets. While we believe the historic bull market in government debt is likely near its close, fixed-income markets today continue to offer myriad investing opportunities. Investing in fixed-income markets, however, requires particular expertise and the capacity for deep security-level research. We believe Putnam’s veteran fixed-income team is well suited to that task, and offers a long-term track record of uncovering attractive opportunities across all sectors of the bond markets. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Growth Blended Benchmark is a benchmark administered by Putnam Management, comprising 60% the Russell 3000 Index, 15% the MSCI EAFE Index (ND), 15% the Barclays Capital U.S. Aggregate Bond Index, 5% the JPMorgan Developed High Yield Index, and 5% the MSCI Emerging Markets Index (GD). † The fund’s secondary benchmark, the Putnam Growth Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. ‡ Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager Jeff, how would you describe the market rally we saw in the first six months of the fund’s fiscal year? We believe the gains reflected a recovery from the fear that gripped investors during the middle of 2011. This past year, three large macroeconomic risks restrained the stock market and drove investors toward the safety of U.S. Treasuries. There was anxiety about a double-dip recession in the United States, a credit market crisis in Europe, and the possibility of a hard economic landing in China, where authorities sought to restrain growth and inflationary pressures. Each of these fears began to recede late in 2011. As investors recognized that the macro risks were no longer so acute, they bid up stock prices to reflect the impressive earnings results that corporations have delivered. In the United States, the economy has performed above expectations, providing a supportive environment for profits, and the labor market has improved. The fund was positioned to benefit from this upswing. Overseas markets had mixed results. Japan performed very well, with Japanese stocks among the world leaders in recent months. European stocks were in retreat until December, when the European Central Bank [ECB] extended short-term lending support to the banking sector. This led to a rally in recent months in most European markets. Emerging markets generally performed very well during the period. This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 3/31/12. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on pages 14–15. 5 How did the bond market perform? The bond market was more uneven, with credit sectors, including high-yield bonds, logging big gains, while more interest-rate-sensitive sectors, like government bonds, had more muted returns. Near the end of the period, Treasuries lost ground and spreads tightened in credit sectors. This movement was a reversal of the flight to quality that dominated fixed-income markets during much of 2011. How would you evaluate overall fund results? We saw impressive results in terms of both absolute and relative returns. Before sales charges, class A shares returned 22.27% for the six-month period. This result was lower than the fund’s primary benchmark, the Russell 3000 Index, which posted a 26.55% gain, but it was ahead of the 19.70% return of the fund’s secondary benchmark, which reflects the fund’s strategic asset allocation. It’s part of the fund’s asset allocation philosophy to invest across a number of diverse asset classes, and within these asset classes we have different kinds of active strategies seeking to augment returns or offset risks. We engage in multiple strategies because of the recognition that some will work and some will struggle, but we never depend on just one or two. The goal is to have several strategies adding to returns, and that was the case in this period. What were highlights of your flexible allocations in the period? Early in the period we were mostly risk averse, with underweight positions in U.S. and international equities, but our positioning changed, particularly in January when our research indicated that risk assets offered attractive performance potential relative to expected volatility. We had significant overweight positions in high-yield securities, while underweighting investment-grade bonds, because, in our view, interest-rate risk offered unattractive return potential. We establish stock exposures with direct security investments as well as with Strategy allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 derivatives. We can use futures contracts to manage exposure to market risk or to equitize cash holdings, and we can use options to enhance returns on securities in the portfolio. Where did you see the most success? The equity and high-yield strategies contributed greatly to the fund’s results during the period. Positions in international stocks, especially emerging markets, performed quite well. During the early months of 2012, in particular, the decline in macro risks helped these asset classes. In addition, our active stock selection fared well across these strategies. We also saw strength from our fixed-income strategies, as exposure to non-government sectors was rewarded in the period. Where did you see disappointments? In equities, our thematic strategy underperformed. This selection strategy is often a great source of non-correlated results, but when markets rise as steadily as they did over the past six months, low correlation is less helpful. Did foreign currency volatility have an impact on fund results? Foreign currency exposure overall subtracted just a fraction from results. The fund had a variety of hedging positions to reduce foreign currency exposure risk or to gain exposure to particular currencies, and these helped to offset most of the adverse effects of the dollar’s strengthening. How would you summarize your fixed-income positioning? We favored taking credit risk. Unlike some pundits who anticipated a recession developing in late 2011, we had confidence that the U.S. economic recovery would continue in the period, and it did. This helped corporate bond sectors and the mortgage-backed securities This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 3/31/12. Short-term holdings, to-be-announced commitments, and derivatives are excluded. Holdings will vary over time. 7 that the fund owned. With high-yield bonds we can hedge credit risk and market risk by owning credit default swaps, or use these derivatives to gain exposures to certain securities or groups of securities. We generally avoided the interest-rate risk of plain-vanilla government bonds, such as Treasuries. With yield levels so low, even a small uptick in interest rates could lead to losses. We can manage interest-rate exposure and other fixed-income risks with a variety of derivatives. We can use options to hedge duration and convexity, to hedge or isolate prepayment risk, or to gain exposure to interest rates. Futures contracts can also be used to hedge prepayment or interest-rate risks, or to gain rate exposures. Europe was a source of global instability in 2011. What are the major global risks today? The world is still in the middle of a long deleveraging process from the debt that built up prior to the recession. Fortunately, Europe made moves in a positive direction in recent months, and this has given markets and investors relief. European authorities engineered an orderly debt restructuring for Greece, which included a formal default, as defined by rating agencies. The benefit of the restructuring was to resolve uncertainty and give investors an indication that the deleveraging process that other countries are facing can be managed in an orderly way. Second, the ECB successfully implemented its Long-Term Refinancing Operation [LTRO]. The ECB addressed the short-term funding crisis afflicting the European banking sector. This support staved off the threat that banks might begin selling their holdings of European government bonds, which would further increase borrowing costs for indebted countries like Spain and Italy. The LTRO lending is for three years, providing a window of opportunity to address structural problems on European sovereign balance sheets without the banking system seizing up. Do you think the recent positive trends are likely to persist? Markets have come a long way in a brief period. It would not be unusual for investors to reconsider their risk exposures at this point. This chart shows how the fund’s top strategy weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 Overall, three major macro risks — the pace of economic growth in the United States and China, and the restructuring of European sovereign balance sheets — have diminished, though they still require close monitoring. Have your strategies changed for the months ahead? While the fund maintains its broad asset diversification, we believe the asset classes that delivered strong results so far this year continue to offer the most attractive relative value opportunities. U.S. stocks continue to look attractive on a fundamental basis and from a relative-value perspective, in that the resilience of the economic recovery makes the U.S. market globally attractive. Also, high-yield securities benefit from yield spreads that are higher today than they were a year ago, even though the economy appears to be stronger and default risks have eased. Jeff, thanks for discussing the fund today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James A. Fetch; RobertJ. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and JasonR. Vaillancourt, CFA. IN THE NEWS Thirteen years after the 17-member eurozone adopted a single currency, Greece became the first member country to officially default. All three major ratings agencies — Standard & Poor’s, Moody’s Investors Service, and Fitch Ratings — have declared Greece to be in default on its sovereign debt. The majority of private holders of Greek bonds have agreed to exchange their existing bonds for new, longer-dated ones with lower interest rates and substantially lower face values. In addition to the country’s debt restructuring, sellers of credit-default swaps — a form of private insurance against default — have agreed to pay approximately $2.5 billion to settle their contracts. Both the debt restructuring and the credit-default swap settlement were completed without triggering a wave of deleveraging or a liquidity crisis within the European banking sector, thus avoiding the long-feared worst-case scenario for investors. Nonetheless, Europe’s structural imbalances likely will remain with us for some time. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (2/8/94) (2/16/94) (9/1/94) (2/3/95) (1/21/03) (7/14/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.10% 6.75% 6.32% 6.32% 6.28% 6.28% 6.57% 6.36% 6.82% 7.37% 10 years 66.98 57.40 55.06 55.06 55.05 55.05 58.84 53.32 62.40 71.00 Annual average 5.26 4.64 4.48 4.48 4.48 4.48 4.74 4.37 4.97 5.51 5 years 6.17 0.05 2.48 0.65 2.35 2.35 3.59 –0.01 4.62 7.36 Annual average 1.20 0.01 0.49 0.13 0.47 0.47 0.71 0.00 0.91 1.43 3 years 81.36 70.95 77.41 74.40 77.37 77.37 78.72 72.50 79.66 82.47 Annual average 21.95 19.57 21.06 20.37 21.05 21.05 21.36 19.93 21.57 22.20 1 year 2.19 –3.70 1.49 –3.51 1.44 0.44 1.65 –1.90 1.88 2.39 6 months 22.27 15.22 21.89 16.89 21.87 20.87 22.00 17.78 22.16 22.43 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 3/31/12 Lipper Mixed-Asset Target Putnam Growth Blended Allocation Growth Funds Russell 3000 Index Benchmark category average* Annual average (life of fund) 8.33% —† 6.96% 10 years 57.91 79.56% 58.25 Annual average 4.67 6.03 4.64 5 years 11.37 14.56 11.15 Annual average 2.18 2.76 2.08 3 years 91.84 76.57 64.12 Annual average 24.26 20.87 17.91 1 year 7.18 4.75 3.19 6 months 26.55 19.70 17.06 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/12, there were 570, 567, 529, 465, 237, and 64 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Growth Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 3/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 — — — 1 1 Income $0.037 — — — $0.008 $0.070 Capital gains — Total — — — Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/11 $10.79 $11.45 $10.60 $10.38 $10.59 $10.97 $10.60 $10.88 3/31/12 13.15 13.95 12.92 12.65 12.92 13.39 12.94 13.24 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/11 1.15% 1.90% 1.90% 1.65% 1.40% 0.90% Annualized expense ratio for the six-month period ended 3/31/12 1.13% 1.88% 1.88% 1.63% 1.38% 0.88% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2011, to March 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.28 $10.43 $10.43 $9.05 $7.66 $4.89 Ending value (after expenses) $1,222.70 $1,218.90 $1,218.70 $1,220.00 $1,221.60 $1,224.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2012, use the following calculation method. To find the value of your investment on October 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.70 $9.47 $9.47 $8.22 $6.96 $4.45 Ending value (after expenses) $1,019.35 $1,015.60 $1,015.60 $1,016.85 $1,018.10 $1,020.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. 14 BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Growth Blended Benchmark is a benchmark administered by Putnam Management, comprising 60% the Russell 3000 Index, 15% the MSCI EAFE Index (ND), 15% the Barclays Capital U.S. Aggregate Bond Index, 5% the JPMorgan Developed High Yield Index, and 5% the MSCI Emerging Markets Index (GD). Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2012, Putnam employees had approximately $353,000,000 and the Trustees had approximately $81,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The fund’s portfolio 3/31/12 (Unaudited) COMMON STOCKS (56.7%)* Shares Value Basic materials (3.7%) Agrium, Inc. (Canada) 898 $77,560 Albemarle Corp. 19,300 1,233,656 American Vanguard Corp. 15,938 345,695 Andersons, Inc. (The) 402 19,573 ArcelorMittal (France) 3,506 67,006 Archer Daniels-Midland Co. 2,476 78,390 Arkema (France) 2,845 265,113 Asia Cement Corp. (Taiwan) 389,000 473,820 Assa Abloy AB Class B (Sweden) 43,548 1,367,828 BASF SE (Germany) 29,622 2,591,254 BBMG Corp. (China) 97,000 81,567 Bemis Co., Inc. 25,700 829,853 BHP Billiton PLC (United Kingdom) 29,903 912,355 BHP Billiton, Ltd. (Australia) 43,703 1,566,786 Black Earth Farming, Ltd. SDR (Sweden) † 4,410 8,666 Cambrex Corp. † 31,696 221,555 Carillion PLC (United Kingdom) 83,082 396,543 CF Industries Holdings, Inc. 12,521 2,286,961 Chicago Bridge & Iron Co., NV (Netherlands) 26,200 1,131,578 China National Building Material Co., Ltd. (China) 454,000 572,356 China National Materials Co., Ltd. (China) 1,323,000 536,659 China Shanshui Cement Group, Ltd. (China) 797,000 629,139 Cliffs Natural Resources, Inc. 28,300 1,960,058 Compagnie de Saint-Gobain (France) 4,788 213,827 Cresud S.A.C.I.F. y A. ADR (Argentina) 1,797 22,139 Cytec Industries, Inc. 11,900 723,401 Domtar Corp. (Canada) 10,159 968,965 Empresas ICA SAB de CV (Mexico) † 317,565 605,155 First Quantum Minerals, Ltd. (Canada) 2,900 55,299 First Resources, Ltd. (Singapore) 362,000 550,034 Fletcher Building, Ltd. (New Zealand) 97,675 539,040 Formosa Chemicals & Fibre Corp. (Taiwan) 86,000 251,171 Fortescue Metals Group, Ltd. (Australia) 61,511 370,191 Fortune Brands Home & Security, Inc. † 44,400 979,908 Givaudan SA (Switzerland) 426 410,568 Gold Fields, Ltd. (South Africa) 35,014 479,269 Golden Agri-Resources, Ltd. (Singapore) 898,000 560,781 GrainCorp, Ltd. (Australia) 5,214 48,878 Horsehead Holding Corp. † 18,337 208,858 Incitec Pivot, Ltd. (Australia) 14,968 48,839 Innophos Holdings, Inc. 12,031 602,994 Innospec, Inc. † 10,413 316,347 Intrepid Potash, Inc. † 1,289 31,361 K&S AG (Germany) 4,558 238,449 KapStone Paper and Packaging Corp. † 28,833 568,010 17 COMMON STOCKS (56.7%)* cont. Shares Value Basic materials cont. Koninklijke DSM NV (Netherlands) 16,605 $960,808 Koppers Holdings, Inc. 9,931 382,939 KWS Saat AG (Germany) 96 21,638 L.B. Foster Co. Class A 3,624 103,320 Landec Corp. † 32,709 213,590 Lanxess AG (Germany) 5,433 449,106 Linde AG (Germany) 5,962 1,069,877 LyondellBasell Industries NV Class A (Netherlands) 60,111 2,623,845 Minerals Technologies, Inc. 4,049 264,845 MMX Mineracao e Metalicos SA (Brazil) † 81,925 407,504 Monsanto Co. 79,129 6,311,329 Mosaic Co. (The) 958 52,968 Multiplan Empreendimentos Imobilliarios SA (Brazil) 17,000 397,190 Newcrest Mining, Ltd. (Australia) 7,300 224,431 NewMarket Corp. 1,000 187,400 Nitto Denko Corp. (Japan) 40,300 1,623,783 NN, Inc. † 25,520 208,243 Nufarm, Ltd. (Australia) † 7,463 37,107 OM Group, Inc. † 7,276 200,163 PolyOne Corp. 29,475 424,440 Potash Corp. of Saskatchewan, Inc. (Canada) 2,663 121,672 PPG Industries, Inc. 27,800 2,663,240 PT Astra Agro Lestari Tbk (Indonesia) 12,500 31,920 Rio Tinto PLC (United Kingdom) 34,178 1,883,850 Rio Tinto, Ltd. (Australia) 30,731 2,081,858 Sasol, Ltd. (South Africa) 11,897 574,611 Sealed Air Corp. 45,900 886,329 Siam Cement PCL NVDR (Thailand) 60,400 695,041 SLC Agricola SA (Brazil) 1,985 21,193 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,545 90,645 Steel Dynamics, Inc. 50,800 738,632 Sterlite Industries (India), Ltd. (India) 102,671 223,802 Sterlite Industries (India), Ltd. ADR (India) 28,960 247,318 Syngenta AG (Switzerland) 5,127 1,772,612 TPC Group, Inc. † 5,451 240,989 Uralkali (Russia) † 27,258 207,309 Vale SA ADR (Preference) (Brazil) 41,185 934,488 Vale SA ADR (Brazil) 15,936 371,787 Valspar Corp. 21,100 1,018,919 Vilmorin & Cie (France) 217 23,457 Viterra, Inc. (Canada) 4,347 69,338 Voestalpine AG (Austria) 25,661 862,960 W.R. Grace & Co. † 15,134 874,745 Westlake Chemical Corp. 6,200 401,698 Wilmar International, Ltd. (Singapore) 14,000 54,572 18 COMMON STOCKS (56.7%)* cont. Shares Value Basic materials cont. Xstrata PLC (United Kingdom) 26,762 $457,166 Yara International ASA (Norway) 1,446 68,964 Capital goods (3.6%) ABB, Ltd. (Switzerland) 49,444 1,014,404 AGCO Corp. † 26,072 1,230,859 Aisin Seiki Co., Ltd. (Japan) 27,700 972,529 American Axle & Manufacturing Holdings, Inc. † 13,002 152,253 Applied Industrial Technologies, Inc. 17,299 711,508 AZZ, Inc. 5,219 269,509 Canon, Inc. (Japan) 9,050 427,516 Cascade Corp. 8,613 431,684 Chart Industries, Inc. † 8,552 627,118 Chase Corp. 10,282 161,942 Chiyoda Corp. (Japan) 8,000 101,583 CNH Global NV (Netherlands) † 1,651 65,545 Cummins, Inc. 36,000 4,321,440 Daelim Industrial Co., Ltd. (South Korea) 9,806 1,060,178 Deere & Co. 1,306 105,655 Dover Corp. 38,937 2,450,695 DXP Enterprises, Inc. † 10,301 447,990 Embraer SA ADR (Brazil) 30,045 960,839 Emerson Electric Co. 125,725 6,560,331 European Aeronautic Defense and Space Co. NV (France) 48,130 1,970,984 Exelis, Inc. 56,300 704,876 Fluor Corp. 37,976 2,280,079 Franklin Electric Co., Inc. 6,920 339,564 Fuji Electric Co., Ltd. (Japan) 287,000 755,902 Generac Holdings, Inc. † 8,490 208,430 Great Lakes Dredge & Dock Corp. 79,469 573,766 Greenbrier Companies, Inc. † 25,206 498,827 Harbin Electric Co., Ltd. (China) 314,000 329,141 Hitachi, Ltd. (Japan) 314,000 2,014,426 Hyundai Mobis (South Korea) 3,494 883,484 IHI Corp. (Japan) 162,000 409,061 ITT Corp. 27,900 640,026 Kadant, Inc. † 11,625 276,908 KEPCO Engineering & Construction Co., Inc. (South Korea) 3,753 270,615 KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 10,230 372,886 Lindsay Corp. 836 55,402 Lockheed Martin Corp. 48,853 4,389,931 LSB Industries, Inc. † 20,049 780,307 McDermott International, Inc. † 62,800 804,468 Metso Corp. OYJ (Finland) 2,197 93,911 Mitsubishi Electric Corp. (Japan) 288,000 2,547,010 MTU Aero Engines Holding AG (Germany) 2,173 175,018 NACCO Industries, Inc. Class A 3,167 368,544 19 COMMON STOCKS (56.7%)* cont. Shares Value Capital goods cont. Newport Corp. † 7,323 $129,764 Raytheon Co. 68,963 3,639,867 Rheinmetall AG (Germany) 3,349 198,293 Samsung Engineering Co., Ltd. (South Korea) 3,053 652,068 Schindler Holding AG (Switzerland) 5,645 679,126 Schneider Electric SA (France) 6,059 395,883 SembCorp Industries, Ltd. (Singapore) 244,000 1,024,876 Singapore Technologies Engineering, Ltd. (Singapore) 108,000 279,225 Societe BIC SA (France) 8,907 893,796 Standard Motor Products, Inc. 9,763 173,196 Standex International Corp. 5,139 211,675 Staples, Inc. 127,400 2,061,332 Tetra Tech, Inc. † 6,606 174,134 Textron, Inc. 64,700 1,800,601 TriMas Corp. † 27,487 615,434 Valmont Industries, Inc. 5,282 620,160 Vinci SA (France) 5,959 310,748 Woongjin Coway Company, Ltd. (South Korea) 12,290 407,841 Communication services (2.6%) Allot Communications, Ltd. (Israel) † 12,830 298,298 Aruba Networks, Inc. † 12,626 281,307 AT&T, Inc. 136,806 4,272,451 BCE, Inc. (Canada) 6,482 259,553 Bharti Airtel, Ltd. (India) 89,962 596,686 British Sky Broadcasting Group PLC (United Kingdom) 24,414 263,979 BroadSoft, Inc. † 4,471 171,016 BT Group PLC (United Kingdom) 580,825 2,103,324 China Mobile, Ltd. (China) 120,000 1,320,447 Cincinnati Bell, Inc. † 96,840 389,297 Comcast Corp. Class A 290,000 8,702,900 Deutsche Telekom AG (Germany) 56,913 685,193 EchoStar Corp. Class A † 47,111 1,325,704 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 35,983 727,540 France Telecom SA (France) 58,862 871,789 HSN, Inc. 7,145 271,724 IAC/InterActiveCorp. 30,800 1,511,972 InterDigital, Inc. 2,517 87,743 Jupiter Telecommunications Co., Ltd. (Japan) 145 145,228 Kabel Deutschland Holding AG (Germany) † 19,219 1,187,035 Loral Space & Communications, Inc. † 5,130 408,348 MetroPCS Communications, Inc. † 41,000 369,820 NeuStar, Inc. Class A † 10,595 394,664 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 28,600 1,297,487 NTT DoCoMo, Inc. (Japan) 82 136,122 Premiere Global Services, Inc. † 17,304 156,428 Tele2 AB Class B (Sweden) 32,977 672,919 20 COMMON STOCKS (56.7%)* cont. Shares Value Communication services cont. Telecity Group PLC (United Kingdom) † 17,782 $209,620 Telefonica SA (Spain) 55,234 904,981 Telenet Group Holding NV (Belgium) 4,605 190,577 TIM Participacoes SA ADR (Brazil) 22,427 723,495 USA Mobility, Inc. 14,757 205,565 Verizon Communications, Inc. 244,685 9,354,308 Vodafone Group PLC (United Kingdom) 780,226 2,149,008 Ziggio NV (Netherlands) 1,189 37,091 Conglomerates (1.3%) AMETEK, Inc. 37,300 1,809,423 Danaher Corp. 97,300 5,448,800 General Electric Co. 263,013 5,278,671 Marubeni Corp. (Japan) 45,000 324,574 Mitsui & Co., Ltd. (Japan) 51,700 847,613 Siemens AG (Germany) 17,683 1,782,700 Tyco International, Ltd. 94,200 5,292,156 Consumer cyclicals (6.8%) Advance Auto Parts, Inc. 14,700 1,301,979 Aeon Co., Ltd. (Japan) 48,800 641,469 Alliance Data Systems Corp. † 16,624 2,093,959 Ameristar Casinos, Inc. 17,619 328,242 Ascena Retail Group, Inc. † 10,787 478,080 Bayerische Motoren Werke (BMW) AG (Germany) 2,637 237,149 Bed Bath & Beyond, Inc. † 41,300 2,716,301 Belo Corp. Class A 87,776 629,354 Best Buy Co., Inc. 58,200 1,378,176 Big Lots, Inc. † 13,752 591,611 BR Malls Participacoes SA (Brazil) 83,061 1,082,484 Brilliance China Automotive Holdings, Inc. (China) † 420,000 454,314 Brunswick Corp. 12,300 316,725 Buckle, Inc. (The) 13,424 643,010 Bunzl PLC (United Kingdom) 45,542 731,359 Cabela’s, Inc. † 18,237 695,742 Cato Corp. (The) Class A 5,032 139,084 CBS Corp. Class B 104,800 3,553,768 Christian Dior SA (France) 2,730 418,897 Cia Hering (Brazil) 45,331 1,170,866 Coach, Inc. 44,682 3,453,025 Compass Group PLC (United Kingdom) 94,410 989,863 Conn’s, Inc. † 22,450 344,608 Constant Contact, Inc. † 13,004 387,389 Daimler AG (Registered Shares) (Germany) 16,111 971,438 Dana Holding Corp. 16,374 253,797 Daum Communications Corp. (South Korea) 4,150 436,225 Deluxe Corp. 17,609 412,403 21 COMMON STOCKS (56.7%)* cont. Shares Value Consumer cyclicals cont. Dillards, Inc. Class A 23,400 $1,474,668 Dolby Laboratories, Inc. Class A † 17,900 681,274 Dongfeng Motor Group Co., Ltd. (China) 50,000 90,270 DSW, Inc. Class A 5,367 293,951 Dun & Bradstreet Corp. (The) 13,000 1,101,490 Elders, Ltd. (Australia) † 44,692 10,648 Expedia, Inc. 22,750 760,760 Express, Inc. † 19,875 496,478 Fiat Industrial SpA (Italy) † 57,011 608,284 Fiat SpA (Italy) S 77,147 453,543 Finish Line, Inc. (The) Class A 27,340 580,155 Foot Locker, Inc. 72,800 2,260,440 G-III Apparel Group, Ltd. † 15,524 441,192 GameStop Corp. Class A S 35,200 768,768 Gannett Co., Inc. 56,700 869,211 General Motors Co. † 118,200 3,031,830 Genesco, Inc. † 5,550 397,658 Global Cash Access, Inc. † 65,853 513,653 Global Payments, Inc. 29,100 1,381,377 GNC Holdings, Inc. Class A 11,525 402,107 Helen of Troy, Ltd. (Bermuda) † 5,859 199,265 Hino Motors, Ltd. (Japan) 142,000 1,025,927 Home Depot, Inc. (The) 175,800 8,844,498 Home Inns & Hotels Management, Inc. ADR (China) † S 13,800 352,038 Hyundai Department Store Co., Ltd. (South Korea) 1,734 266,287 Indofood Agri Resources, Ltd. (Singapore) † 7,000 8,659 Industria de Diseno Textil (Inditex) SA (Spain) 10,919 1,045,891 Isuzu Motors, Ltd. (Japan) 130,000 761,749 JB Hi-Fi, Ltd. (Australia) S 9,486 107,694 Kia Motors Corp. (South Korea) 14,774 966,200 Kingfisher PLC (United Kingdom) 241,655 1,185,480 Knology, Inc. † 17,178 312,640 La-Z-Boy, Inc. † 29,338 438,896 Leapfrog Enterprises, Inc. † 88,187 737,243 Lear Corp. 22,200 1,032,078 Lewis Group, Ltd. (South Africa) 45,378 450,763 LG Corp. (South Korea) 2,625 150,589 LG Fashion Corp. (South Korea) 12,690 447,434 LIN TV Corp. Class A † 46,410 187,961 Localiza Rent a Car SA (Brazil) 55,782 1,026,747 LVMH Moet Hennessy Lois Vuitton SA (France) 3,317 570,017 Macy’s, Inc. 69,300 2,753,289 Major Cineplex Group PCL (Thailand) 688,900 401,951 Marriott International, Inc. Class A 47,900 1,813,015 McGraw-Hill Cos., Inc. (The) 50,800 2,462,276 Media Nusantara Citra Tbk PT (Indonesia) 424,000 87,174 22 COMMON STOCKS (56.7%)* cont. Shares Value Consumer cyclicals cont. Men’s Wearhouse, Inc. (The) 10,450 $405,147 Myer Holdings, Ltd. (Australia) 52,190 126,503 Navistar International Corp. † 19,757 799,171 News Corp. Class A 190,890 3,758,624 Next PLC (United Kingdom) 24,973 1,191,540 Nintendo Co., Ltd. (Japan) 1,100 165,459 Nissan Motor Co., Ltd. (Japan) 109,100 1,161,255 Nu Skin Enterprises, Inc. Class A 7,650 443,012 O’Reilly Automotive, Inc. † 22,700 2,073,645 OPAP SA (Greece) 48,287 468,191 Orbitz Worldwide, Inc. † 42,346 129,155 PCD Stores Group, Ltd. (China) 1,614,000 228,625 Pearson PLC (United Kingdom) 12,977 241,816 Perry Ellis International, Inc. † 18,746 349,988 PetSmart, Inc. 23,500 1,344,670 Pier 1 Imports, Inc. † 15,714 285,681 Porsche Automobil Holding SE (Preference) (Germany) 6,139 362,301 PPR SA (France) 3,190 548,831 PVH Corp. 3,067 273,975 R. R. Donnelley & Sons Co. S 53,100 657,909 Randstad Holding NV (Netherlands) 6,061 228,684 Rent-A-Center, Inc. 12,547 473,649 Select Comfort Corp. † 11,660 377,667 Shuffle Master, Inc. † 11,352 199,795 Sinclair Broadcast Group, Inc. Class A 46,789 517,486 Sonic Automotive, Inc. Class A 63,090 1,129,942 Sony Corp. (Japan) 72,400 1,490,511 Spectrum Brands Holdings, Inc. † 4,235 148,056 Standard Parking Corp. † 10,666 218,653 Stella International Holdings, Ltd. (Hong Kong) 79,500 192,875 Suzuki Motor Corp. (Japan) 48,100 1,148,891 Swire Pacific, Ltd. (Hong Kong) 132,500 1,485,294 SYKES Enterprises, Inc. † 11,758 185,776 Thor Industries, Inc. 8,659 273,278 TNS, Inc. † 29,845 648,532 Towers Watson & Co. Class A 15,200 1,004,264 Town Sports International Holdings, Inc. † 21,650 273,440 Trump Entertainment Resorts, Inc. 163 163 TUI Travel PLC (United Kingdom) 118,237 371,243 URS Corp. † 21,000 892,920 Valeo SA (France) 4,193 219,885 ValueClick, Inc. † 5,986 118,164 Vertis Holdings, Inc. F 585 6 Viacom, Inc. Class B 81,601 3,872,783 VistaPrint NV † 27,900 1,078,335 Volkswagen AG (Preference) (Germany) 5,745 1,010,248 23 COMMON STOCKS (56.7%)* cont. Shares Value Consumer cyclicals cont. Volvo AB Class B (Sweden) 11,775 $171,576 VOXX International Corp. † 34,312 465,271 Wal-Mart Stores, Inc. 21,229 1,299,215 Warnaco Group, Inc. (The) † 5,084 296,906 Whirlpool Corp. 8,209 630,944 WPP PLC (Ireland) 50,856 695,086 Wyndham Worldwide Corp. 30,800 1,432,508 Wynn Resorts, Ltd. 14,800 1,848,224 Zale Corp. † 31,964 98,769 Consumer staples (5.2%) AFC Enterprises † 47,373 803,446 Ajinomoto Co., Inc. (Japan) 13,000 163,030 Anheuser-Busch InBev NV (Belgium) 17,180 1,255,172 Associated British Foods PLC (United Kingdom) 13,242 258,403 Avis Budget Group, Inc. † 48,375 684,506 Beacon Roofing Supply, Inc. † 13,255 341,449 BRF — Brasil Foods SA ADR (Brazil) 2,498 49,985 Brinker International, Inc. 29,148 803,027 British American Tobacco (BAT) PLC (United Kingdom) 15,520 782,088 Bunge, Ltd. 1,011 69,193 Campbell Soup Co. 49,900 1,689,115 Career Education Corp. † 12,375 99,743 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 72,000 4,636 Chiquita Brands International, Inc. † 879 7,726 Church & Dwight Co., Inc. 11,200 550,928 Coca-Cola Co. (The) 36,000 2,664,360 Cola-Cola Amatil, Ltd. (Australia) 12,761 164,834 ConAgra Foods, Inc. 97,300 2,555,098 Corinthian Colleges, Inc. † 49,917 206,656 Corn Products International, Inc. 1,042 60,071 Corrections Corporation of America † 30,500 832,955 Costco Wholesale Corp. 69,700 6,328,760 CVS Caremark Corp. 185,300 8,301,440 Danone (France) 9,110 635,445 Diageo PLC (United Kingdom) 55,942 1,344,426 DineEquity, Inc. † 2,932 145,427 Distribuidora Internacional de Alimentacion SA (Spain) † 88,698 439,708 Dollar Thrifty Automotive Group † 2,473 200,090 Dr. Pepper Snapple Group, Inc. 57,600 2,316,096 Glanbia PLC (Ireland) 3,131 23,218 Grupo Modelo SA de CV Ser. C (Mexico) 100,381 703,792 Heineken Holding NV (Netherlands) 17,251 807,569 Herbalife, Ltd. 32,400 2,229,768 IOI Corp. Bhd (Malaysia) 27,000 47,064 Japan Tobacco, Inc. (Japan) 400 2,252,024 Jeronimo Martins, SGPS, SA (Portugal) † 15,625 318,317 24 COMMON STOCKS (56.7%)* cont. Shares Value Consumer staples cont. Kao Corp. (Japan) 33,100 $868,590 Kerry Group PLC Class A (Ireland) 39,347 1,820,955 Koninklijke Ahold NV (Netherlands) 84,783 1,174,850 Kroger Co. (The) 124,200 3,009,366 KT&G Corp. (South Korea) 11,495 815,673 Kuala Lumpur Kepong Bhd (Malaysia) 6,400 51,392 Lawson, Inc. (Japan) 10,300 648,339 Lincoln Educational Services Corp. 7,491 59,254 Lorillard, Inc. 26,800 3,470,064 Maple Leaf Foods, Inc. (Canada) 2,025 24,139 McDonald’s Corp. 12,862 1,261,762 Molson Coors Brewing Co. Class B 41,800 1,891,450 Nestle SA (Switzerland) 45,779 2,880,522 Olam International, Ltd. (Singapore) 59,000 110,767 PepsiCo, Inc. 17,843 1,183,883 Philip Morris International, Inc. 141,342 12,524,315 Procter & Gamble Co. (The) 65,523 4,403,801 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 97,000 30,498 Rakuten, Inc. (Japan) 217 227,303 Red Robin Gourmet Burgers, Inc. † 6,108 227,157 Robert Half International, Inc. 39,100 1,184,730 Sally Beauty Holdings, Inc. † 16,884 418,723 Smithfield Foods, Inc. † 1,140 25,114 Spartan Stores, Inc. 10,414 188,702 Tate & Lyle PLC (United Kingdom) 111,111 1,252,941 Tesco PLC (United Kingdom) 52,817 278,787 Toyota Tsusho Corp. (Japan) 50,800 1,034,167 Tyson Foods, Inc. Class A 1,994 38,185 Unilever PLC (United Kingdom) 9,077 299,665 USANA Health Sciences, Inc. † 4,793 178,923 WM Morrison Supermarkets PLC (United Kingdom) 72,362 344,914 Woolworths, Ltd. (Australia) 35,783 962,970 Yamazaki Baking Co., Inc. (Japan) 86,000 1,232,282 Zhongpin, Inc. (China) † 32,408 364,590 Energy (5.6%) Basic Energy Services, Inc. † 23,539 408,402 BG Group PLC (United Kingdom) 45,233 1,047,631 BP PLC (United Kingdom) 218,964 1,620,003 Canadian Natural Resources, Ltd. (Canada) 16,600 550,199 Chevron Corp. 127,885 13,714,387 Clayton Williams Energy, Inc. † 3,635 288,764 CNOOC, Ltd. (China) 307,000 630,956 Compagnie Generale de Geophysique-Veritas (CGG-Veritas) (France) † 44,656 1,321,585 Compton Petroleum Corp. (Canada) † 12,720 50,486 ConocoPhillips 28,179 2,141,886 Contango Oil & Gas Co. † 4,506 265,448 25 COMMON STOCKS (56.7%)* cont. Shares Value Energy cont. CVR Energy, Inc. † 15,953 $426,743 Deepocean Group (Shell) (acquired 6/9/11, cost $122,420) (Norway) ‡ 8,417 143,089 Diamond Offshore Drilling, Inc. 15,200 1,014,600 Energy Partners, Ltd. † 17,620 292,668 ENI SpA (Italy) 63,101 1,480,335 Eurasia Drilling Co., Ltd. GDR (Russia) 32,249 889,105 Exxon Mobil Corp. 156,396 13,564,225 Gazprom OAO ADR (Russia) 179,635 2,191,547 Gazprom OAO ADR (Russia) 29,100 359,967 Helix Energy Solutions Group, Inc. † 33,455 595,499 Helmerich & Payne, Inc. 19,100 1,030,445 HollyFrontier Corp. 37,400 1,202,410 Inpex Corp. (Japan) 109 736,148 Key Energy Services, Inc. † 32,892 508,181 Lukoil OAO ADR (Russia) 17,410 1,048,082 Marathon Oil Corp. 90,800 2,878,360 Marathon Petroleum Corp. 51,900 2,250,384 Murphy Oil Corp. 30,200 1,699,354 National Oilwell Varco, Inc. 50,000 3,973,500 Newpark Resources, Inc. † 32,083 262,760 Nexen, Inc. (Canada) 11,682 214,210 Occidental Petroleum Corp. 51,066 4,863,015 Oceaneering International, Inc. 41,000 2,209,490 OGX Petroleo e Gas Participacoes SA (Brazil) † 94,009 777,636 Pacific Rubiales Energy Corp. (Colombia) 23,200 677,776 Peabody Energy Corp. 45,500 1,317,680 Petrofac, Ltd. (United Kingdom) 59,300 1,650,397 Petroleo Brasileiro SA ADR (Preference) (Brazil) 32,651 834,560 Petroleo Brasileiro SA ADR (Brazil) 4,500 119,520 PT Adaro Energy Tbk (Indonesia) 3,317,000 700,110 Repsol YPF SA (Spain) 25,267 633,870 REX American Resources Corp. † 7,492 230,004 Rosetta Resources, Inc. † 4,801 234,097 Royal Dutch Shell PLC Class A (United Kingdom) 57,886 2,021,675 Royal Dutch Shell PLC Class A (United Kingdom) 31,757 1,111,800 Royal Dutch Shell PLC Class B (United Kingdom) 44,656 1,571,044 Schlumberger, Ltd. 17,700 1,237,761 Stallion Oilfield Holdings, Ltd. 1,034 40,326 Statoil ASA (Norway) 55,940 1,518,649 Stone Energy Corp. † 30,363 868,078 Superior Energy Services † 34,400 906,784 Swift Energy Co. † 14,922 433,186 Technip SA (France) 4,403 518,698 Tesoro Corp. † 33,500 899,140 Total SA (France) 31,216 1,592,037 Tullow Oil PLC (United Kingdom) 20,197 493,299 26 COMMON STOCKS (56.7%)* cont. Shares Value Energy cont. Unit Corp. † 5,684 $243,048 Vaalco Energy, Inc. † 62,241 588,177 Valero Energy Corp. 127,500 3,285,675 W&T Offshore, Inc. 15,219 320,817 Western Refining, Inc. 13,457 253,261 WPX Energy, Inc. 49,100 884,291 Financials (9.6%) 3i Group PLC (United Kingdom) 112,322 384,471 ACE, Ltd. 6,796 497,467 African Bank Investments, Ltd. (South Africa) 167,928 872,586 Agree Realty Corp. R 10,033 226,545 Agricultural Bank of China, Ltd. (China) 1,853,000 794,598 AIA Group, Ltd. (Hong Kong) 361,000 1,322,566 Allianz SE (Germany) 11,087 1,322,969 Allied World Assurance Co. Holdings AG 19,201 1,318,533 American Capital Agency Corp. R 4,235 125,102 American Equity Investment Life Holding Co. 31,988 408,487 American Financial Group, Inc. 25,632 988,883 American Safety Insurance Holdings, Ltd. † 16,226 305,860 Amtrust Financial Services, Inc. 5,675 152,544 Aon PLC (United Kingdom) 73,600 3,610,816 Apollo Commercial Real Estate Finance, Inc. R 17,791 278,429 Arch Capital Group, Ltd. † 38,150 1,420,706 Arlington Asset Investment Corp. Class A 6,828 151,582 Ashford Hospitality Trust, Inc. R 37,512 337,983 Assurant, Inc. 29,000 1,174,500 Assured Guaranty, Ltd. (Bermuda) 79,530 1,313,836 Australia & New Zealand Banking Group, Ltd. (Australia) 91,672 2,208,733 AvalonBay Communities, Inc. R 15,900 2,247,465 AXA SA (France) 80,773 1,339,046 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 11,262 89,625 Banco Bradesco SA ADR (Brazil) 21,299 372,733 Banco Latinoamericano de Exportaciones SA Class E (Panama) 22,547 475,967 Banco Santander Central Hispano SA (Spain) 86,316 664,240 Bank Mandiri (Persero) Tbk PT (Indonesia) 962,000 720,658 Bank of America Corp. 53,605 513,000 Bank of the Ozarks, Inc. 7,613 237,982 Barclays PLC (United Kingdom) 627,244 2,360,210 Berkshire Hathaway, Inc. Class B † 32,900 2,669,835 BM&F Bovespa SA (Brazil) 103,100 634,826 BNP Paribas SA (France) 27,362 1,298,227 Brasil Brokers Particioacoes SA (Brazil) 97,980 419,197 British Land Company PLC (United Kingdom) R 35,185 270,080 C C Land Holdings, Ltd. (China) 1,350,000 278,152 Cardinal Financial Corp. 19,506 220,418 Cardtronics, Inc. † 11,074 290,693 27 COMMON STOCKS (56.7%)* cont. Shares Value Financials cont. CBL & Associates Properties, Inc. R 25,809 $488,306 CBOE Holdings, Inc. 46,600 1,324,372 CFS Retail Property Trust (Australia) R 103,389 191,701 Chimera Investment Corp. R 231,300 654,579 China Construction Bank Corp. (China) 4,032,000 3,115,298 China Overseas Land & Investment, Ltd. (China) 156,000 296,510 China Pacific Insurance (Group) Co., Ltd. (China) 54,000 167,239 CIT Group, Inc. † 21,400 882,536 Citigroup, Inc. 37,583 1,373,659 Citizens & Northern Corp. 12,608 252,160 City National Corp. 5,600 293,832 CNO Financial Group, Inc. † 43,761 340,461 Commonwealth Bank of Australia (Australia) 25,628 1,329,993 DBS Group Holdings, Ltd. (Singapore) 16,000 180,486 Deutsche Bank AG (Germany) 26,124 1,299,765 Dexus Property Group (Australia) 937,543 844,904 DnB NOR ASA (Norway) 12,525 160,996 Dynex Capital, Inc. R 23,737 226,688 E*Trade Financial Corp. † 38,299 419,374 East West Bancorp, Inc. 33,838 781,319 Eaton Vance Corp. 60,000 1,714,800 Equity Residential Trust R 46,700 2,924,354 Everest Re Group, Ltd. 13,400 1,239,768 Extra Space Storage, Inc. R 8,107 233,401 Fidelity National Financial, Inc. Class A 67,200 1,211,616 Financial Institutions, Inc. 13,027 210,647 First Financial Bancorp 10,201 176,477 First Industrial Realty Trust † R 17,697 218,558 Flushing Financial Corp. 22,873 307,871 FXCM, Inc. Class A 18,727 243,264 Glimcher Realty Trust R 23,383 238,974 Hachijuni Bank, Ltd. (The) (Japan) 116,000 683,919 Hang Lung Group, Ltd. (Hong Kong) 111,000 718,269 Hanmi Financial Corp. † 25,826 261,359 Hartford Financial Services Group, Inc. (The) 110,500 2,329,340 Heartland Financial USA, Inc. 8,734 151,448 Henderson Land Development Co., Ltd. (Hong Kong) 20,000 110,359 HFF, Inc. Class A † 39,612 652,410 Home Bancshares, Inc. 9,686 257,744 Housing Development Finance Corp. (India) 37,744 498,833 HSBC Holdings PLC (London Exchange) (United Kingdom) 260,506 2,311,738 Hysan Development Co., Ltd. (Hong Kong) 34,000 136,166 ICICI Bank, Ltd. (India) 16,582 289,750 Industrial and Commercial Bank of China, Ltd. (China) 3,392,000 2,188,373 ING Groep NV GDR (Netherlands) † 67,995 566,509 Insurance Australia Group, Ltd. (Australia) 263,400 927,666 28 COMMON STOCKS (56.7%)* cont. Shares Value Financials cont. Interactive Brokers Group, Inc. Class A 28,134 $478,278 Invesco Mortgage Capital, Inc. R 9,751 172,105 Investment AB Kinnevik Class B (Sweden) 45,241 1,052,418 Israel Corp., Ltd. (The) (Israel) 1,583 1,065,661 Itau Unibanco Holding SA ADR (Preference) (Brazil) 83,802 1,608,160 Jefferies Group, Inc. 92,000 1,733,280 Jones Lang LaSalle, Inc. 10,400 866,424 JPMorgan Chase & Co. 287,174 13,204,261 Kasikornbank PCL NVDR (Thailand) 195,600 976,415 KB Financial Group, Inc. (South Korea) 23,898 872,144 Lexington Realty Trust R 121,057 1,088,302 LIC Housing Finance, Ltd. (India) 82,236 425,103 Lloyds Banking Group PLC (United Kingdom) † 1,279,192 687,581 LSR Group OJSC GDR (Russia) 69,605 410,670 LTC Properties, Inc. R 14,195 454,240 Macquarie Group, Ltd. (Australia) 5,148 155,071 Maiden Holdings, Ltd. (Bermuda) 21,593 194,337 MainSource Financial Group, Inc. 19,392 233,674 MarketAxess Holdings, Inc. 2,391 89,160 MFA Financial, Inc. R 31,998 239,025 Mission West Properties R 18,575 183,150 Mitsubishi UFJ Financial Group, Inc. (Japan) 306,900 1,527,640 Mitsui Fudosan Co., Ltd. (Japan) 28,000 535,508 Morgan Stanley 290,500 5,705,420 Nasdaq OMX Group, Inc. (The) † 62,400 1,616,160 National Australia Bank, Ltd. (Australia) 26,870 684,699 National Bank of Canada (Canada) 4,229 336,514 National Financial Partners Corp. † 10,559 159,863 National Health Investors, Inc. R 15,054 734,334 Nelnet, Inc. Class A 11,717 303,587 Newcastle Investment Corp. R 49,213 309,058 Northern Trust Corp. 61,900 2,937,155 Ocwen Financial Corp. † 34,100 532,983 Omega Healthcare Investors, Inc. R 10,671 226,865 One Liberty Properties, Inc. R 13,137 240,407 ORIX Corp. (Japan) 15,940 1,521,397 Peoples Bancorp, Inc. 12,029 210,989 Ping An Insurance (Group) Co. of China, Ltd. (China) 9,500 71,811 PNC Financial Services Group, Inc. 45,400 2,927,846 Popular, Inc. (Puerto Rico) † 102,039 209,180 Portfolio Recovery Associates, Inc. † 2,572 184,464 Protective Life Corp. 10,076 298,451 Prudential PLC (United Kingdom) 80,067 957,303 PS Business Parks, Inc. R 5,171 338,907 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 705,500 536,223 Public Storage R 21,500 2,970,655 29 COMMON STOCKS (56.7%)* cont. Shares Value Financials cont. Rayonier, Inc. R 24,250 $1,069,183 Reinsurance Group of America, Inc. Class A 21,700 1,290,499 RenaissanceRe Holdings, Ltd. 15,495 1,173,436 Republic Bancorp, Inc. Class A 4,708 112,615 Resona Holdings, Inc. (Japan) 115,600 532,120 Sberbank of Russia ADR (Russia) † 195,927 2,515,703 SCOR SE (France) 6,827 184,471 Simon Property Group, Inc. R 39,400 5,739,792 Southside Bancshares, Inc. 15,223 336,428 Sovran Self Storage, Inc. R 5,971 297,535 St. Joe Co. (The) † 45,235 859,917 Standard Chartered PLC (United Kingdom) 44,081 1,099,919 Starwood Property Trust, Inc. R 7,561 158,932 Stockland (Units) (Australia) R 208,077 633,677 Suncorp Group, Ltd. (Australia) 85,934 747,724 Svenska Handelsbanken AB Class A (Sweden) † 27,471 875,727 Swedbank AB Class A (Sweden) 55,114 856,392 Swiss Life Holding AG (Switzerland) 9,132 1,086,493 Swiss Re AG (Switzerland) 5,138 328,133 SWS Group, Inc. 33,614 192,272 Symetra Financial Corp. 21,659 249,728 TD Ameritrade Holding Corp. 99,200 1,958,208 Turkiye Vakiflar Bankasi Tao (Turkey) 69,242 131,312 UniCredito Italiano SpA (Italy) 92,436 463,047 Universal Health Realty Income Trust R 3,323 131,690 Urstadt Biddle Properties, Inc. Class A R 10,581 208,869 Virginia Commerce Bancorp, Inc. † 31,827 279,441 W.R. Berkley Corp. 34,500 1,246,140 Walker & Dunlop, Inc. † 10,209 128,633 Washington Banking Co. 15,064 208,034 Wells Fargo & Co. 258,885 8,838,334 Westpac Banking Corp. (Australia) 32,198 730,082 Wheelock and Co., Ltd. (Hong Kong) 122,000 367,624 Yuanta Financial Holding Co., Ltd. (Taiwan) 543,578 282,706 Health care (6.0%) Abbott Laboratories 11,400 698,706 ABIOMED, Inc. † 14,297 317,250 Aetna, Inc. 60,027 3,010,954 Affymax, Inc. † 17,398 204,253 Alfresa Holdings Corp. (Japan) 9,300 442,135 Amarin Corp. PLC ADR (Ireland) † 6,031 68,271 Amedisys, Inc. † 3,170 45,838 AmerisourceBergen Corp. 45,800 1,817,344 AmSurg Corp. † 8,617 241,104 Assisted Living Concepts, Inc. Class A 407 6,760 Astellas Pharma, Inc. (Japan) 21,000 862,631 30 COMMON STOCKS (56.7%)* cont. Shares Value Health care cont. AstraZeneca PLC (United Kingdom) 26,323 $1,170,061 athenahealth, Inc. † 2,877 213,243 AVEO Pharmaceuticals, Inc. † 8,487 105,324 Bayer AG (Germany) 4,897 344,452 Biosensors International Group, Ltd. (Singapore) † 191,000 228,674 Biotest AG-Vorzugsaktien (Germany) 3,185 189,666 C.R. Bard, Inc. 15,500 1,530,160 Centene Corp. † 8,129 398,077 Charles River Laboratories International, Inc. † 5,790 208,961 Coloplast A/S Class B (Denmark) 4,126 714,350 Computer Programs & Systems, Inc. 3,106 175,551 CONMED Corp. † 17,376 519,021 Cubist Pharmaceuticals, Inc. † 8,451 365,506 Elan Corp. PLC ADR (Ireland) † 27,053 406,066 Eli Lilly & Co. 141,759 5,708,635 Endo Pharmaceuticals Holdings, Inc. † 41,769 1,617,713 Epocrates, Inc. † 11,812 101,347 Forest Laboratories, Inc. † 116,689 4,047,941 Fresenius SE & Co. KGaA (Germany) 8,262 847,253 Gentiva Health Services, Inc. † 6,213 54,302 Gilead Sciences, Inc. † 112,200 5,480,970 GlaxoSmithKline PLC (United Kingdom) 104,392 2,331,807 Greatbatch, Inc. † 21,314 522,619 Grifols SA ADR (Spain) † 75,085 578,905 HCA Holdings, Inc. 26,000 643,240 Health Management Associates, Inc. Class A † 66,500 446,880 HealthSouth Corp. † 24,716 506,184 Hi-Tech Pharmacal Co., Inc. † 9,106 327,179 Humana, Inc. 27,400 2,533,952 InterMune, Inc. † 12,107 177,610 Jazz Pharmaceuticals PLC (Ireland) † 30,744 1,490,162 Johnson & Johnson 62,733 4,137,869 Kensey Nash Corp. 6,059 177,286 Kindred Healthcare, Inc. † 25,680 221,875 Lincare Holdings, Inc. 7,464 193,168 Magellan Health Services, Inc. † 5,464 266,698 MAP Pharmaceuticals, Inc. † 4,581 65,783 McKesson Corp. 38,700 3,396,699 Medicines Co. (The) † 34,670 695,827 Medicis Pharmaceutical Corp. Class A 12,464 468,522 MELA Sciences, Inc. † S 39,231 175,363 Merck & Co., Inc. 46,618 1,790,131 Metropolitan Health Networks, Inc. † 31,546 295,586 Mitsubishi Tanabe Pharma (Japan) 7,100 99,590 Molina Healthcare, Inc. † 22,260 748,604 Novartis AG (Switzerland) 40,877 2,262,341 31 COMMON STOCKS (56.7%)* cont. Shares Value Health care cont. Novo Nordisk A/S Class B (Denmark) 7,811 $1,081,458 Obagi Medical Products, Inc. † 43,143 578,116 Omnicare, Inc. 24,600 875,022 Onyx Pharmaceuticals, Inc. † 3,739 140,886 OraSure Technologies, Inc. † 89,986 1,033,939 Orion Oyj Class B (Finland) 22,938 453,379 Otsuka Holdings Company, Ltd. (Japan) 41,200 1,219,524 Par Pharmaceutical Cos., Inc. † 26,200 1,014,726 PDL BioPharma, Inc. 46,927 297,986 Pernix Therapeutics Holdings † 10,176 91,584 Pfizer, Inc. 494,619 11,208,067 Quality Systems, Inc. 10,051 439,530 Questcor Pharmaceuticals, Inc. † 4,221 158,794 ResMed, Inc. † 31,200 964,392 Roche Holding AG (Switzerland) 9,979 1,736,680 RTI Biologics, Inc. † 43,908 162,460 Salix Pharmaceuticals, Ltd. † 5,291 277,778 Sanofi (France) 42,864 3,328,875 Spectrum Pharmaceuticals, Inc. † 16,417 207,347 STAAR Surgical Co. † 33,099 358,462 Sun Healthcare Group, Inc. † 50,203 343,389 Suzuken Co., Ltd. (Japan) 19,300 595,066 Synergetics USA, Inc. † 26,909 174,909 Synthes, Inc. (Switzerland) 4,883 847,101 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 16,564 746,374 Triple-S Management Corp. Class B (Puerto Rico) † 15,353 354,654 United Therapeutics Corp. † 26,699 1,258,324 UnitedHealth Group, Inc. 136,451 8,042,422 ViroPharma, Inc. † 35,444 1,065,801 Warner Chilcott PLC Class A (Ireland) † 72,300 1,215,363 WellCare Health Plans, Inc. † 12,574 903,819 Zoll Medical Corp. † 1,869 173,125 Technology (10.0%) Acacia Research — Acacia Technologies (Tracking Stock) † 3,258 135,989 Actuate Corp. † 99,559 625,231 Acxiom Corp. † 17,369 254,977 Advanced Micro Devices, Inc. † 22,100 177,242 Agilent Technologies, Inc. † 64,700 2,879,797 Amadeus IT Holding SA Class A (Spain) 10,581 199,683 Anixter International, Inc. † 3,694 267,926 AOL, Inc. † 62,300 1,181,831 Apple, Inc. † 80,253 48,109,254 Applied Materials, Inc. 159,200 1,980,448 ASML Holding NV (Netherlands) 14,477 723,663 Aspen Technology, Inc. † 10,634 218,316 Asustek Computer, Inc. (Taiwan) 15,280 144,183 32 COMMON STOCKS (56.7%)* cont. Shares Value Technology cont. Baidu, Inc. ADR (China) † 7,200 $1,049,544 BMC Software, Inc. † 47,300 1,899,568 Broadcom Corp. Class A † 62,100 2,440,530 Brocade Communications Systems, Inc. † 138,000 793,500 CA, Inc. 83,724 2,307,433 CACI International, Inc. Class A † 6,618 412,235 Cadence Design Systems, Inc. † 114,000 1,349,760 Cavium, Inc. † 4,984 154,205 China Automation Group, Ltd. (China) 868,000 230,258 Cirrus Logic, Inc. † 10,025 238,595 Cisco Systems, Inc. 318,168 6,729,253 Coherent, Inc. † 3,744 218,388 Computershare, Ltd. (Australia) 31,279 291,603 Concur Technologies, Inc. † 3,913 224,528 Dell, Inc. † 169,293 2,810,264 Educomp Solutions, Ltd. (India) 24,236 91,839 EnerSys † 13,664 473,458 Entegris, Inc. † 42,099 393,205 Entropic Communications, Inc. † 48,871 284,918 Fair Isaac Corp. 18,514 812,765 FEI Co. † 15,130 743,034 Fujitsu, Ltd. (Japan) 317,000 1,669,832 Gemalto NV (Netherlands) 4,319 285,075 Google, Inc. Class A † 19,646 12,597,801 GT Advanced Technologies, Inc. † 7,428 61,430 Hollysys Automation Technologies, Ltd. (China) † 82,796 877,638 Hon Hai Precision Industry Co., Ltd. (Taiwan) 390,020 1,513,063 HTC Corp. (Taiwan) 12,000 242,728 IBM Corp. 32,520 6,785,298 Infineon Technologies AG (Germany) 93,817 959,198 InnerWorkings, Inc. † 15,386 179,247 Integrated Silicon Solutions, Inc. † 17,868 199,407 Intel Corp. 102,253 2,874,332 Ixia † 11,923 148,918 JDA Software Group, Inc. † 15,317 420,911 KLA-Tencor Corp. 26,800 1,458,456 Konami Corp. (Japan) 19,400 549,866 Kulicke & Soffa Industries, Inc. † 38,946 484,099 L-3 Communications Holdings, Inc. 23,800 1,684,326 Lam Research Corp. † 25,200 1,124,424 Lexmark International, Inc. Class A 5,627 187,041 LITE-ON IT Corp. (Taiwan) 431,000 454,883 LivePerson, Inc. † 10,521 176,437 Mail.ru Group., Ltd. GDR (Russia) † 13,380 527,841 Manhattan Associates, Inc. † 4,862 231,091 Microsoft Corp. 478,129 15,419,660 33 COMMON STOCKS (56.7%)* cont. Shares Value Technology cont. Monotype Imaging Holdings, Inc. † 11,160 $166,284 MTS Systems Corp. 5,582 296,348 Nanometrics, Inc. † 8,992 166,442 Netscout Systems, Inc. † 17,681 359,632 Nova Measuring Instruments, Ltd. (Israel) † 27,062 242,476 NTT Data Corp. (Japan) 122 428,776 NVIDIA Corp. † 90,600 1,394,334 Omnivision Technologies, Inc. † 9,519 190,380 Oracle Corp. 55,238 1,610,740 Parametric Technology Corp. † 9,601 268,252 Perfect World Co., Ltd. ADR (China) † 39,290 635,712 Photronics, Inc. † 30,130 200,365 Polycom, Inc. † 41,100 783,777 QLogic Corp. † 123,668 2,196,344 Qualcomm, Inc. 24,394 1,659,280 RealPage, Inc. † 13,035 249,881 RF Micro Devices, Inc. † 26,144 130,197 Rudolph Technologies, Inc. † 24,080 267,529 Samsung Electronics Co., Ltd. (South Korea) 3,650 4,107,277 SanDisk Corp. † 2,100 104,139 SAP AG (Germany) 11,389 795,323 SK Hynix, Inc. (South Korea) 34,570 892,434 Skyworks Solutions, Inc. † 23,595 652,402 Softbank Corp. (Japan) 42,200 1,247,595 SolarWinds, Inc. † 3,961 153,093 Spreadtrum Communications, Inc. ADR (China) 8,000 132,000 STEC, Inc. † 19,312 182,305 Symantec Corp. † 147,600 2,760,120 Synchronoss Technologies, Inc. † 4,534 144,725 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 144,350 415,230 Tech Data Corp. † 18,516 1,004,678 Telefonaktiebolaget LM Ericsson Class B (Sweden) 22,326 231,332 Tencent Holdings, Ltd. (China) 47,600 1,327,679 Teradyne, Inc. † 63,643 1,074,930 Texas Instruments, Inc. 5,600 188,216 TIBCO Software, Inc. † 16,165 493,033 Tripod Technology Corp. (Taiwan) 134,180 450,078 TTM Technologies, Inc. † 35,086 403,138 Tyler Technologies, Inc. † 4,315 165,739 Ultimate Software Group, Inc. † 3,061 224,310 Unisys Corp. † 4,112 81,089 VASCO Data Security International, Inc. † 37,984 409,847 Vishay Intertechnology, Inc. † 56,300 684,608 Websense, Inc. † 10,360 218,492 Western Digital Corp. † 36,100 1,494,179 34 COMMON STOCKS (56.7%)* cont. Shares Value Technology cont. Wistron NeWeb Corp. (Taiwan) 137,147 $302,040 Xyratex, Ltd. (United Kingdom) 14,296 227,449 Transportation (0.6%) AirAsia Bhd (Malaysia) 122,200 137,617 Central Japan Railway Co. (Japan) 232 1,911,610 ComfortDelgro Corp., Ltd. (Singapore) 459,000 569,619 Delta Air Lines, Inc. † 195,400 1,936,414 Deutsche Post AG (Germany) 14,235 274,052 International Consolidated Airlines Group SA (United Kingdom) † 147,664 425,192 Korean Air Lines Co., Ltd. (South Korea) 10,863 479,370 Swift Transportation Co. † 45,512 525,208 United Continental Holdings, Inc. † 77,900 1,674,850 Wabtec Corp. 12,800 964,736 Yangzijiang Shipbuilding Holdings, Ltd. (China) 1,527,000 1,615,616 Utilities and power (1.7%) AES Corp. (The) † 153,524 2,006,559 Ameren Corp. 59,000 1,922,220 CenterPoint Energy, Inc. 101,400 1,999,608 Centrica PLC (United Kingdom) 259,523 1,313,399 China WindPower Group, Ltd. (China) † 9,000,000 399,843 Chubu Electric Power, Inc. (Japan) 15,100 272,555 CMS Energy Corp. 64,800 1,425,600 DTE Energy Co. 39,700 2,184,691 Electric Power Development Co. (Japan) 9,400 254,846 Enel SpA (Italy) 192,275 695,457 Energias de Portugal (EDP) SA (Portugal) 58,245 169,423 Entergy Corp. 39,400 2,647,680 GDF Suez (France) 37,979 981,140 International Power PLC (United Kingdom) 22,083 143,053 National Grid PLC (United Kingdom) 127,962 1,290,478 NRG Energy, Inc. † 67,400 1,056,158 Origin Energy, Ltd. (Australia) 26,169 361,880 PG&E Corp. 83,000 3,603,030 Red Electrica Corp. SA (Spain) 20,514 1,003,821 RWE AG (Germany) 10,500 501,408 TECO Energy, Inc. 59,600 1,045,980 Toho Gas Co., Ltd. (Japan) 83,000 489,356 Tokyo Gas Co., Ltd. (Japan) 119,000 560,710 Westar Energy, Inc. 32,714 913,702 Total common stocks (cost $820,055,667) 35 CORPORATE BONDS AND NOTES (11.6%)* Principal amount Value Basic materials (0.8%) AbitibiBowater, Inc. 144A company guaranty sr. notes 10 1/4s, 2018 (Canada) $55,000 $63,113 Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 90,000 91,989 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 65,000 82,072 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 40,000 43,356 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 285,000 342,393 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 115,000 111,838 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 400,000 419,000 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 125,000 133,125 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 300,000 316,500 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.474s, 2013 (Netherlands) 105,000 99,225 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 275,000 298,375 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 65,000 67,122 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 135,000 176,920 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 265,000 284,727 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 355,000 362,100 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec notes 6 3/8s, 2016 (Australia) 160,000 159,600 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 210,000 220,500 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 90,000 93,375 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 337,070 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 140,000 139,224 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 65,000 60,450 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 215,000 222,525 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 6 5/8s, 2020 85,000 86,913 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 5.003s, 2014 90,000 82,350 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 140,000 157,150 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 296,138 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 155,000 164,300 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 160,000 189,434 International Paper Co. sr. unsec. notes 7.95s, 2018 $725,000 911,017 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 285,000 297,113 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 135,000 182,934 Lyondell Chemical Co. company guaranty notes 11s, 2018 431,511 476,820 36 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Basic materials cont. LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) $530,000 $556,500 LyondellBasell Industries NV 144A sr. unsec. notes 5 3/4s, 2024 (Netherlands) 285,000 284,288 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 880,000 880,000 Momentive Performance Materials, Inc. notes 9s, 2021 225,000 196,875 Norbord, Inc. sr. unsub. plants equip. 7 1/4s, 2012 (Canada) 55,000 55,550 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 225,000 246,375 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 270,000 270,000 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) † F 285,000 — PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 80,000 116,063 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $115,000 115,644 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 10,000 10,210 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 210,000 209,692 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 210,000 210,944 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 275,000 352,851 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 195,000 195,975 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 54,450 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 260,000 294,775 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 315,000 367,763 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 271,000 279,808 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 210,000 218,400 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 215,000 246,197 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 20,000 18,600 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 250,000 261,875 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 330,000 339,075 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 170,000 93,500 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.297s, 2014 20,000 17,200 Capital goods (0.6%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 280,000 292,250 Allison Transmission 144A company guaranty 11s, 2015 85,000 89,675 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 415,000 446,125 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 300,000 321,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 135,000 138,713 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 80,000 89,400 37 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Capital goods cont. Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 315,000 $442,087 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $70,000 70,175 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 81,563 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 175,875 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 145,000 153,700 Berry Plastics Corp. Company guaranty unsub. notes 9 3/4s, 2021 90,000 98,325 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 100,000 103,500 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 105,000 121,081 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 180,000 200,475 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 135,000 131,288 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 240,000 247,200 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 65,000 91,977 Exide Technologies sr. notes 8 5/8s, 2018 $235,000 196,813 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 115,000 117,751 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 500,000 541,250 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 805,000 1,028,297 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 75,000 79,125 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 400,000 398,000 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 240,000 253,200 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 65,000 68,718 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 201,235 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 195,000 203,288 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 105,000 103,425 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 8 3/4s, 2016 150,000 158,625 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 100,000 107,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 100,000 102,250 Ryerson Holding Corp. sr. disc. notes zero %, 2015 105,000 48,825 Ryerson, Inc. company guaranty sr. notes 12s, 2015 516,000 528,900 Silgan Holdings, Inc. 144A sr. notes 5s, 2020 65,000 64,675 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 195,000 221,561 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 118,800 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 225,750 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 125,000 142,188 Terex Corp. sr. unsec. sub. notes 8s, 2017 265,000 274,275 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 395,000 404,875 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 150,000 153,750 38 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Capital goods cont. Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 $221,000 $243,100 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 330,000 357,225 Communication services (1.4%) Adelphia Communications Corp. escrow bonds zero %, 2012 200,000 1,000 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 140,000 162,585 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 202,664 American Tower Corp. REIT, Inc. sr. unsec. notes 7s, 2017 R 210,000 244,690 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 50,000 60,848 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 170,000 200,284 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 310,000 397,497 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 185,000 192,400 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 675,000 734,906 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 84,600 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 200,000 216,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 190,550 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 163,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 171,188 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 185,000 195,638 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 290,000 296,670 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 495,000 531,506 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 130,000 131,300 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 295,000 276,563 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 425,000 418,625 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 368,000 465,915 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 150,000 165,898 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 285,000 280,013 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 535,000 563,088 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 109,250 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 145,000 150,981 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 195,000 268,021 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 170,000 187,850 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 225,000 237,938 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 181,088 39 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Communication services cont. France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) $132,000 $137,419 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 430,000 452,575 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 190,000 204,250 Hughes Satellite Systems Corp. company guaranty sr. sec. notes 6 1/2s, 2019 290,000 303,050 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 320,000 343,200 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 138,775 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 260,000 273,650 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 315,000 331,144 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 524,843 545,837 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,331,200 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 200,000 206,000 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 164,250 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 90,000 115,555 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 202,113 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 45,000 46,463 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes FRN 8 5/8s, 2020 185,000 194,250 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 222,681 Mediacom, LLC/Mediacom Capital Corp. 144A sr. unsec. notes 7 1/4s, 2022 125,000 126,250 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 420,000 441,000 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 40,000 38,600 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 545,000 545,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 440,000 498,300 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 305,000 298,900 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 260,000 282,100 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 259,900 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 180,000 180,900 Qwest Corp. notes 6 3/4s, 2021 777,000 858,217 40 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Communication services cont. Qwest Corp. sr. notes FRN 3.724s, 2013 $1,475,000 $1,492,175 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 90,950 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 225,000 299,250 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,333 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 283,000 304,225 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,095,000 837,675 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 345,000 332,925 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 310,000 276,675 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 335,000 367,663 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 205,000 203,975 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 340,000 384,393 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 125,195 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 270,000 366,267 Videotron Ltee 144A sr. unsec. notes 5s, 2022 (Canada) 260,000 257,400 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 123,000 138,683 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 360,000 339,300 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 400,000 394,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 90,950 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 424,463 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 160,000 171,200 Consumer cyclicals (2.1%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 35,875 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 245,000 221,725 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 286,650 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 202,638 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 420,000 395,850 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 316,000 334,960 American Media, Inc. 144A notes 13 1/2s, 2018 11,246 8,491 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec notes 7s, 2022 185,000 188,700 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 105,000 107,625 41 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Consumer cyclicals cont. Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 $90,000 $96,975 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 71,050 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 140,000 131,250 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 150,000 130,500 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 95,000 81,700 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 5,000 4,650 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 390,000 340,275 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 55,000 52,938 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 258,600 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 100,938 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 110,000 115,638 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 100,819 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 205,000 213,200 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,345,000 1,466,050 Caesars Operating Escrow LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 195,000 198,413 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 100,000 129,343 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 210,000 226,485 CCM Merger, Inc. 144A company guaranty sr. unsec notes 9 1/8s, 2019 175,000 177,188 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 50,513 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 225,000 213,750 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 167,734 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 375,000 378,750 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 150,000 166,500 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 55,000 58,988 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 390,697 432,697 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 275,000 247,500 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 90,000 67,950 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 120,000 106,200 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 580,000 635,825 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 175,000 171,500 42 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Consumer cyclicals cont. Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 $215,000 $225,750 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 290,000 274,050 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 120,000 125,700 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 180,000 195,084 DISH DBS Corp. company guaranty 6 5/8s, 2014 45,000 49,050 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 445,000 511,750 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 10,000 11,363 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 235,000 253,213 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 263,988 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 395,000 406,811 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 352,000 401,280 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 370,000 373,700 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 355,000 430,881 Ford Motor Credit Co., LLC sr. unsec. notes 7s, 2015 100,000 109,236 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 475,000 492,032 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 480,000 518,400 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 312,000 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 195,225 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 170,000 196,179 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 110,000 113,300 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 520,000 587,600 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 308,000 306,460 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 207,050 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 68,435 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $240,000 269,400 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 35,000 39,226 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 90,000 98,438 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 110,000 111,925 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 787,000 822,415 Liberty Interactive, LLC debs. 8 1/4s, 2030 195,000 196,950 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 230,000 249,550 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 106,050 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 420,000 420,000 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 245,000 281,072 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 220,000 215,334 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 70,000 70,321 43 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Consumer cyclicals cont. Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 $695,000 $684,406 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 285,000 19,950 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 355,000 369,200 MGM Resorts International company guaranty sr. notes 9s, 2020 25,000 27,813 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 95,950 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 125,000 128,438 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 137,363 MGM Resorts International sr. notes 10 3/8s, 2014 30,000 34,013 MGM Resorts International sr. notes 6 3/4s, 2012 315,000 320,316 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 145,000 155,513 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 191,261 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 663,300 656,667 Navistar International Corp. sr. notes 8 1/4s, 2021 487,000 528,395 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 205,000 206,025 News America Holdings, Inc. debs. 7 3/4s, 2045 210,000 245,894 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 215,000 237,038 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 245,000 259,700 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 100,000 99,000 Owens Corning company guaranty sr. unsec. notes 9s, 2019 670,000 825,775 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 140,000 157,150 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 400,000 416,504 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 159,319 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 218,494 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 45,000 49,050 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 285,000 299,250 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 195,000 180,863 QVC Inc. 144A sr. notes 7 3/8s, 2020 160,000 176,000 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 380,000 358,150 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 56,375 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 80,000 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 57,475 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 355,000 388,725 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 295,000 328,925 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 310,000 329,375 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 275,000 258,500 44 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Consumer cyclicals cont. Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 $90,000 $83,025 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 330,000 299,475 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 210,000 221,025 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 50,000 49,000 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 120,000 130,201 Sears Holdings Corp. company guaranty 6 5/8s, 2018 120,000 106,650 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 155,000 174,763 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 105,000 118,388 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 200,000 202,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 105,000 111,038 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 180,000 196,658 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 30,000 31,770 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 450,000 456,849 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 66,625 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 535,000 585,825 TransUnion Holding Co., Inc. 144A sr. notes 9 5/8s, 2018 ‡‡ 70,000 73,500 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 16,000 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 135,000 85,388 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 190,000 114,713 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 165,000 225,896 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $100,000 111,500 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 330,000 357,225 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 240,000 237,600 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 70,000 71,663 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 105,000 107,888 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 710,936 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 80,000 79,295 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 30,000 30,290 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 155,000 170,306 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 450,000 509,063 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 300,000 324,000 45 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Consumer cyclicals cont. Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 $12,000 $12,300 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 185,000 188,469 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 484,000 519,090 Consumer staples (1.0%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 190,000 207,339 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 150,000 203,824 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 20,000 26,895 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 315,000 370,187 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 87,200 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 70,000 75,950 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 120,000 123,300 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 67,763 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 13,000 15,881 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 122,000 127,288 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 180,000 201,600 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 156,238 160,925 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 180,000 158,400 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 256,907 219,655 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 210,000 217,088 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 396,375 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 550,000 596,750 CVS Caremark Corp. sr. unsec. unsub. notes 6.6s, 2019 80,000 98,402 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 423,110 433,168 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 232,039 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 315,650 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 65,000 71,906 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 297,975 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 100,000 99,250 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 135,000 145,086 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 280,000 336,519 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 312,075 Dole Food Co. sr. notes 13 7/8s, 2014 107,000 122,381 46 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Consumer staples cont. Dole Food Co. 144A sr. notes 8s, 2016 $170,000 $178,500 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 260,400 General Mills, Inc. sr. unsec. notes 5.65s, 2019 75,000 88,941 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 216,000 228,784 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 106,125 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 360,342 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $310,000 361,150 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 100,000 102,750 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 220,000 213,400 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 20,000 24,127 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 180,000 220,138 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 74,000 89,217 Landry’s Acquisition Co. 144A company guaranty notes 11 5/8s, 2015 65,000 72,394 Landry’s Restaurant, Inc. company guaranty sr. notes 11 5/8s, 2015 205,000 228,319 Libbey Glass, Inc. sr. notes 10s, 2015 113,000 120,769 McDonald’s Corp. sr. unsec. bond 6.3s, 2037 56,000 74,563 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 174,000 217,613 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 125,000 137,344 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 248,654 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 460,000 472,650 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 90,000 94,275 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 344,138 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 520,000 559,000 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 245,000 249,900 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 709,000 710,773 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 92,100 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 210,000 212,100 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 145,000 168,200 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 250,000 259,007 Service Corporation International sr. notes 7s, 2019 115,000 124,488 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 625,000 676,563 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 490,000 573,300 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 208,500 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 1,055,000 1,223,800 47 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Consumer staples cont. United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 $300,000 $330,750 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 510,000 557,175 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 115,000 126,213 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 165,075 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 126,117 Energy (1.5%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 72,400 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 195,000 178,425 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 1,005,000 1,241,521 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 130,000 149,540 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 35,000 41,588 Apache Corp. sr. unsec. unsub. notes 3 5/8s, 2021 255,000 268,935 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 37,100 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 250,000 230,625 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 107,000 107,134 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 120,000 87,600 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 131,250 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 140,000 145,425 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 430,000 454,812 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 455,000 478,888 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 223,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 450,000 470,250 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 10,000 10,650 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 95,000 101,175 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 280,000 277,900 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec notes 6 1/8s, 2022 80,000 80,600 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 100,000 99,500 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 255,000 253,088 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 290,469 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 108,350 48 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Energy cont. CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $530,000 $553,850 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 323,175 CONSOL Energy, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 38,200 Continental Resources, Inc. 144A company guaranty sr. unsec notes 5s, 2022 235,000 236,175 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 325,000 345,313 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 378,833 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 145,000 152,613 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 585,000 519,188 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 151,525 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 130,863 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 185,000 180,375 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 265,000 276,925 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6 .51s, 2022 (Russia) 230,000 250,700 Gazprom Via Gaz Capital SA 144A sr. unsec. unsub notes 8.146s, 2018 (Russia) 158,000 184,960 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,143,150 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 420,000 407,400 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 373,000 390,718 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 R 20,000 20,025 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 256,638 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 231,000 222,338 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 60,000 40,800 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 60,000 77,371 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 245,000 251,738 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 56,238 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 310,000 327,825 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 394,938 49 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Energy cont. Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) $110,000 $115,088 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 205,000 214,738 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 275,000 214,500 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 5,000 5,119 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 115,000 119,888 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 375,000 379,688 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 245,000 264,519 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 285,000 313,500 Peabody Energy Corp. company guaranty 7 3/8s, 2016 405,000 444,488 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 25,000 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 380,000 372,400 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 427,425 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 215,000 245,906 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,920,000 1,714,138 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 345,000 374,325 Petronas Capital, Ltd. 144A company guaranty unsec. unsub. notes 5 1/4s, 2019 (Malaysia) 510,000 568,535 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 385,000 402,325 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 370,000 391,275 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 115,000 124,775 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 93,813 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 346,500 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 995,000 1,067,138 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 525,000 531,563 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 60,000 59,100 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 115,000 117,300 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 288,898 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 132,500 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 105,000 111,825 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 110,000 123,114 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 58,506 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 75,000 76,688 50 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Energy cont. Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 $685,000 $943,114 Whiting Petroleum Corp. company guaranty 7s, 2014 370,000 394,050 Williams Cos., Inc. (The) notes 7 3/4s, 2031 16,000 19,491 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 43,000 53,587 WPX Energy, Inc. 144A sr. unsec. notes 6s, 2022 85,000 85,000 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 320,000 318,400 Financials (2.2%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.137s, 2014 (United Kingdom) 135,000 131,031 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 890,000 902,914 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 165,000 150,975 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 495,000 646,075 Aflac, Inc. sr. unsec. notes 6.9s, 2039 220,000 258,145 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 210,000 208,950 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 216,245 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 174,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 145,000 161,313 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 151,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 85,000 85,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.688s, 2014 236,000 223,807 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 164,688 American Express Co. sr. unsec. notes 8 1/8s, 2019 420,000 549,063 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 275,000 291,088 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 437,000 475,083 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 325,000 367,857 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2018 (France) 425,000 368,688 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 285,000 286,932 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 1,005,000 1,104,981 Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) 185,000 188,120 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 270,000 289,130 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 30,000 31,589 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,508 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 130,000 109,850 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 588,000 691,523 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 480,000 493,554 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 640,000 707,187 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 190,000 200,851 51 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Financials cont. Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 $235,000 $235,000 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 270,000 277,425 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 90,313 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 280,000 317,800 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 225,000 229,500 CIT Group, Inc. 144A bonds 7s, 2017 1,345,000 1,348,363 CIT Group, Inc. 144A bonds 7s, 2016 210,000 210,525 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 330,544 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 214,200 Citigroup Capital XXi company guaranty jr. unsec. sub. notes FRN 8.3s, 2057 765,000 772,268 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 222,000 227,768 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 140,000 151,200 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 250,000 244,063 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,053 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 885,000 924,752 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 180,000 184,050 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 185,000 215,294 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.71s, 2016 260,000 248,561 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 440,000 525,688 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 382,129 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 122,000 119,156 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 320,000 318,028 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 408,000 435,513 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 185,000 190,781 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 40,000 41,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 575,000 598,000 International Lease Finance Corp. sr. unsec. Ser. MTN, 5 5/8s, 2013 625,000 637,500 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 25,000 24,750 International Lease Finance Corp. sr. unsec. unsub notes 4 7/8s, 2015 395,000 390,063 JPMorgan Chase & Co. sr. notes 6s, 2018 724,000 837,530 Lehman Brothers E-Capital Trust I Escrow notes zero %, 2065 F 1,375,000 138 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 700,000 682,500 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 906,000 1,007,199 MetLife, Inc. sr. unsec. 6 3/4s, 2016 155,000 184,150 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,175,000 1,232,856 52 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Financials cont. MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 R $115,000 $120,175 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 140,000 142,100 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 215,000 237,575 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 156,163 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 95,000 95,475 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 290,000 300,513 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 155,000 164,300 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 250,000 259,375 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 160,000 155,600 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 102,900 Prudential Covered Trust 2012-1 144A company guaranty notes 2.997s, 2015 555,000 561,265 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 140,000 164,150 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 170,000 166,549 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 295,000 250,750 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 320,000 323,524 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 120,000 127,446 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 63,000 63,840 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 500,000 484,393 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 220,000 226,652 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 320,000 324,800 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 100,000 113,090 SLM Corp. sr. notes Ser. MTN, 8s, 2020 225,000 243,000 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 140,000 156,100 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 755,000 732,350 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.378s, 2014 45,000 42,075 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 395,000 396,715 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 10,000 10,324 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 2,000,000 2,092,358 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 195,000 204,456 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 522,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,976,000 2,087,150 53 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Financials cont. Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 $95,000 $109,446 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 45,000 46,676 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 237,063 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 290,000 281,300 Health care (0.6%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 129,000 151,759 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 346,826 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 351,929 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 220,913 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 145,000 156,056 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 302,375 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 362,436 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 8s, 2019 $275,000 284,625 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 235,000 247,958 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 145,087 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 559,988 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 70,000 73,150 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 210,000 219,975 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 570,000 627,713 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 220,000 226,050 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 155,000 165,463 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 211,150 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 270,000 292,275 HCA, Inc. sr. notes 6 1/2s, 2020 865,000 909,331 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 245,000 259,700 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 50,000 51,313 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 270,000 288,900 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 300,000 291,750 Jaguar Holding Co. II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 255,000 276,675 Johnson & Johnson sr. unsec. notes 4.85s, 2041 335,000 381,628 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 450,000 467,438 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 245,000 230,300 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 226,800 54 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Health care cont. Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 $45,000 $54,953 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 79,900 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 87,885 88,324 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 215,500 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 67,000 76,715 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 173,600 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 300,000 309,750 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherland Antilles) 135,000 141,909 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 120,000 125,700 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 310,000 347,976 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 55,000 54,810 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 170,000 175,100 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 45,000 44,775 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 105,788 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 45,000 45,563 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 10,000 6,600 WellPoint, Inc. notes 7s, 2019 95,000 117,959 Miscellaneous (—%) Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 170,000 170,000 Technology (0.7%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 15,000 16,500 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 315,000 346,500 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 195,000 154,050 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 25,000 24,750 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 420,000 413,700 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 145,000 145,363 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 410,000 372,075 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 175,000 157,938 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 395,000 427,870 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 108,000 116,910 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 215,000 255,225 Epicor Software Corp. company guaranty sr. unsec notes 8 5/8s, 2019 125,000 127,813 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 140,000 155,400 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 104,025 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 290,000 290,725 55 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Technology cont. First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 $1,438,166 $1,459,738 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 415,000 405,663 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 203,750 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 161,000 180,723 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 88,000 98,560 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 285,000 312,075 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 95,000 103,388 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 154,229 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 155,000 183,098 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 120,000 135,777 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 114,713 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 495,850 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 F 167,000 140,280 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 70,000 72,275 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 1,925,000 2,007,581 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 60,000 71,924 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 284,224 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 355,000 401,150 NXP BV/NXP Funding, LLC 144A sr. sec. notes 10s, 2013 (Netherlands) 34,000 36,890 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 155,000 154,845 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 195,000 213,525 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 215,000 229,513 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 303,188 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 154,000 175,358 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 66,746 Transportation (0.1%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 355,300 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 290,000 301,600 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 105,000 113,330 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 95,000 108,252 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 560,000 539,421 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 197,380 225,013 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 38,000 40,043 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 305,000 332,069 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 300,000 124,500 56 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Utilities and power (0.6%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 $180,000 $187,495 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 725,000 816,531 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 165,000 182,325 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 35,000 34,224 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 20,000 26,195 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 235,000 254,388 Calpine Corp. 144A sr. notes 7 1/4s, 2017 570,000 604,200 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 30,000 32,697 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 130,000 128,186 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 160,000 177,600 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 345,000 370,875 Dominion Resources, Inc. unsub. notes 5.7s, 2012 343,000 350,785 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 265,000 270,047 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 505,000 332,038 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 70,000 48,300 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 30,000 24,600 Edison Mission Energy sr. unsec. notes 7.2s, 2019 395,000 244,900 Edison Mission Energy sr. unsec. notes 7s, 2017 10,000 6,300 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 256,217 El Paso Corp. sr. unsec. notes 7s, 2017 670,000 746,074 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 115,000 136,531 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 165,000 192,926 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 100,000 108,500 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 256,000 264,960 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 154,000 167,860 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 333,000 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 85,000 89,798 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 75,000 78,653 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 90,000 97,312 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 100,000 105,080 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 425,000 386,750 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 59,800 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 105,000 114,450 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 195,000 232,343 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 7,000 8,321 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 235,000 287,998 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 115,000 144,073 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 104,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 705,600 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 160,000 173,639 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 112,000 136,144 57 CORPORATE BONDS AND NOTES (11.6%)* cont. Principal amount Value Utilities and power cont. PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 $144,000 $160,527 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 90,286 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 246,600 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,085 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 185,000 68,450 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 479,211 95,842 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 200,000 130,500 Union Electric Co. sr. sec. notes 6.4s, 2017 140,000 167,794 Total corporate bonds and notes (cost $181,149,985) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (6.8%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.5%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, April 1, 2042 $7,000,000 $7,615,782 4s, TBA, April 1, 2042 1,000,000 1,072,734 U.S. Government Agency Mortgage Obligations (6.3%) Federal National Mortgage Association Pass-Through Certificates 6s, October 1, 2016 522,529 561,787 5 1/2s, TBA, April 1, 2042 23,000,000 25,059,218 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 438,079 465,322 4s, TBA, April 1, 2042 37,000,000 38,789,298 4s, TBA, April 1, 2027 8,000,000 8,475,000 3 1/2s, TBA, May 1, 2042 1,000,000 1,023,828 3 1/2s, TBA, April 1, 2042 27,000,000 27,725,625 Total U.S. government and agency mortgage obligations (cost $110,920,330) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2.000%, April 15, 2012 i $726,868 $735,344 U.S. Treasury Inflation Protected Securities 0.625%, April 15, 2013 i 336,586 346,451 U.S. Treasury Notes 4.250%, September 30, 2012 i 165,000 168,341 Total U.S. treasury obligations (cost $1,250,136) MORTGAGE-BACKED SECURITIES (2.6%)* Principal amount Value American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.432s, 2046 $887,415 $421,522 American Home Mortgage Investment Trust FRB Ser. 07-1, Class GA1A, 0.402s, 2047 4,854,328 2,621,337 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 490,210 502,471 Ser. 07-1, Class XW, IO, 0.284s, 2049 1,642,834 20,713 58 MORTGAGE-BACKED SECURITIES (2.6%)* cont. Principal amount Value Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.865s, 2042 $2,071,227 $35,708 Ser. 04-5, Class XC, IO, 0.717s, 2041 2,503,590 41,076 Ser. 02-PB2, Class XC, IO, 0.541s, 2035 1,456,141 1,410 Ser. 07-5, Class XW, IO, 0.416s, 2051 6,419,935 97,878 Ser. 05-1, Class XW, IO, 0.066s, 2042 12,997,931 5,862 Banc of America Funding Corp. FRB Ser. 07-B, Class A1, 0.452s, 2047 1,210,426 711,125 Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.837s, 2046 5,782,732 238,538 Ser. 09-RR7, Class 2A7, IO, 1.637s, 2047 15,340,895 636,647 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 14,620,199 361,119 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 15,027,324 371,175 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 04-PR3I, Class X1, IO, 0 1/4s, 2041 325,056 5,256 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 04-PWR5, Class E, 5.222s, 2042 406,000 398,948 Ser. 06-PW14, Class X1, IO, 0.182s, 2038 F 5,840,184 99,316 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 2,557,715 64,966 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 1,555,951 32,208 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 3,394,003 61,431 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 1,829,346 25,428 CFCRE Commercial Mortgage Trust 144A Ser. 11-C1, Class XA, IO, 1.492s, 2044 F 4,834,310 319,221 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 340,000 324,748 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.112s, 2049 40,908,548 548,175 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.385s, 2049 2,963,105 41,780 Ser. 07-CD4, Class XC, IO, 0.156s, 2049 9,910,616 87,213 Commercial Mortgage Pass-Through Certificates Ser. 05-C6, Class AJ, 5.209s, 2044 750,000 740,437 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.188s, 2043 15,516,122 149,808 Ser. 06-C8, Class XS, IO, 0.175s, 2046 49,171,322 642,067 Ser. 05-C6, Class XC, IO, 0.067s, 2044 8,595,300 47,063 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.592s, 2035 582,495 349,497 FRB Ser. 06-OA10, Class 3A1, 0.432s, 2046 4,111,407 2,137,932 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.794s, 2039 696,655 697,022 Ser. 06-C5, Class AX, IO, 0.183s, 2039 5,982,423 81,557 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C1, Class AX, IO, 0.145s, 2040 6,921,000 40,427 Ser. 07-C2, Class AX, IO, 0.101s, 2049 15,640,419 98,681 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 F 792,000 811,641 Ser. 05-C1, Class AJ, 5.075s, 2038 489,000 494,438 59 MORTGAGE-BACKED SECURITIES (2.6%)* cont. Principal amount Value CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 $383,000 $408,125 FRB Ser. 03-CK2, Class G, 5.744s, 2036 909,000 905,921 Ser. 03-C3, Class AX, IO, 1.753s, 2038 4,507,517 54,023 Ser. 02-CP3, Class AX, IO, 1.372s, 2035 2,354,777 3,544 Ser. 04-C4, Class AX, IO, 1.018s, 2039 454,670 8,941 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.633s, 2032 148,953 230,877 IFB Ser. 3072, Class SM, 22.91s, 2035 207,321 311,779 IFB Ser. 3072, Class SB, 22.764s, 2035 185,474 277,709 IFB Ser. 3249, Class PS, 21.477s, 2036 169,347 243,558 IFB Ser. 3065, Class DC, 19.135s, 2035 114,242 170,864 IFB Ser. 2990, Class LB, 16.328s, 2034 192,694 260,802 IFB Ser. 3031, Class BS, 16.121s, 2035 112,756 149,938 IFB Ser. 3727, Class PS, IO, 6.458s, 2038 2,337,391 277,163 IFB Ser. 3708, Class SQ, IO, 6.308s, 2040 1,530,104 235,422 IFB Ser. 3934, Class SA, IO, 6.158s, 2041 4,339,404 778,836 Ser. 3747, Class HI, IO, 4 1/2s, 2037 247,588 30,860 Ser. T-56, Class A, IO, 0.524s, 2043 140,595 2,373 Ser. T-56, Class 3, IO, 0.477s, 2043 113,520 35 Ser. T-56, Class 1, IO, 0.294s, 2043 150,142 47 Ser. T-56, Class 2, IO, 0 1/8s, 2043 136,671 43 Ser. 3327, Class IF, IO, zero %, 2037 3,253 — Ser. 1208, Class F, PO, zero %, 2022 3,276 2,985 FRB Ser. 3326, Class WF, zero %, 2035 17,110 14,763 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.45s, 2036 99,503 175,918 IFB Ser. 06-8, Class HP, 23.68s, 2036 96,232 156,021 IFB Ser. 07-53, Class SP, 23.314s, 2037 179,251 271,885 IFB Ser. 05-75, Class GS, 19.525s, 2035 200,530 281,930 IFB Ser. 404, Class S13, IO, 6.158s, 2040 1,694,961 229,709 Ser. 02-W8, Class 1, IO, 0.343s, 2042 780,797 8,784 Ser. 03-W10, Class 1, IO, 1.437s, 2043 214,756 10,167 Ser. 01-50, Class B1, IO, 0.407s, 2041 1,516,680 15,167 Ser. 01-79, Class BI, IO, 0.303s, 2045 544,561 3,637 Ser. 03-34, Class P1, PO, zero %, 2043 25,532 20,425 Ser. 04-61, Class CO, PO, zero %, 2031 11,199 11,123 FRB Ser. 06-104, Class EK, zero %, 2036 2,034 1,973 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.088s, 2020 F 223,691 5,662 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 71,000 76,375 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.134s, 2043 7,133,750 54,766 Ser. 05-C3, Class XC, IO, 0.091s, 2045 100,233,614 459,078 Ser. 07-C1, Class XC, IO, 0.088s, 2049 36,480,108 189,915 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 415,000 407,174 Ser. 97-C1, Class X, IO, 1.162s, 2029 264,714 7,621 Ser. 05-C1, Class X1, IO, 0.238s, 2043 2,533,023 33,910 60 MORTGAGE-BACKED SECURITIES (2.6%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 10-85, Class SD, IO, 6.408s, 2038 $99,701 $16,895 IFB Ser. 10-120, Class SB, IO, 5.958s, 2035 200,748 21,940 IFB Ser. 10-20, Class SC, IO, 5.908s, 2040 78,328 13,207 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 91,293 15,805 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,202,664 369,343 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,748,240 236,012 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 3,442,569 361,504 Ser. 99-31, Class MP, PO, zero %, 2029 5,290 4,904 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 1,747,591 63,438 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 339,000 351,209 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.738s, 2042 6,872,956 108,009 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 117,797 119,877 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.076s, 2038 2,777,980 4,309 Harborview Mortgage Loan Trust FRB Ser. 05-16, Class 3A1A, 0.492s, 2036 910,969 515,608 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.422s, 2037 2,333,563 1,236,789 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.442s, 2037 2,314,147 1,041,366 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.653s, 2041 F 447,000 429,173 FRB Ser. 05-CB12, Class AJ, 4.987s, 2037 846,000 809,478 Ser. 04-C3, Class B, 4.961s, 2042 331,000 315,013 Ser. 06-LDP8, Class X, IO, 0.552s, 2045 2,665,349 53,523 Ser. 06-CB17, Class X, IO, 0.503s, 2043 12,924,084 257,667 Ser. 07-LDPX, Class X, IO, 0.319s, 2049 4,358,640 47,958 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-LDP2, Class X1, IO, 0.322s, 2042 14,036,118 203,580 Ser. 05-CB12, Class X1, IO, 0.113s, 2037 2,997,837 27,562 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.519s, 2040 902,505 839,330 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 422,185 422,185 Ser. 07-C2, Class XW, IO, 0.518s, 2040 1,231,516 24,462 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.649s, 2038 1,536,799 37,641 Ser. 06-C7, Class XCL, IO, 0.262s, 2038 2,894,520 51,557 Ser. 05-C3, Class XCL, IO, 0.24s, 2040 3,702,485 61,943 Ser. 05-C2, Class XCL, IO, 0.227s, 2040 9,610,212 75,190 Ser. 06-C6, Class XCL, IO, 0.199s, 2039 36,173,613 695,329 Ser. 05-C5, Class XCL, IO, 0.176s, 2040 10,475,764 151,123 Ser. 07-C2, Class XCL, IO, 0.15s, 2040 8,593,524 102,392 Ser. 05-C7, Class XCL, IO, 0.104s, 2040 10,071,431 54,899 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, zero %, 2047 1,693,537 52,923 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.518s, 2028 F 88,189 2,117 61 MORTGAGE-BACKED SECURITIES (2.6%)* cont. Principal amount Value Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.84s, 2050 $57,000 $59,593 FRB Ser. 07-C1, Class A2, 5.736s, 2050 298,572 299,553 Ser. 03-KEY1, Class C, 5.373s, 2035 280,000 281,232 Ser. 05-MCP1, Class XC, IO, 0.206s, 2043 3,392,929 35,025 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.877s, 2039 2,969,055 50,064 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-1, Class A2, 5.439s, 2039 16,802 16,798 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.22s, 2045 798,488 59,887 Ser. 05-C3, Class X, IO, 6.052s, 2044 346,909 26,018 Morgan Stanley Capital I Ser. 98-CF1, Class D, 7.332s, 2032 6,451 6,644 FRB Ser. 06-T23, Class A2, 5.744s, 2041 531,748 537,220 Ser. 07-IQ14, Class A2, 5.61s, 2049 432,306 443,444 FRB Ser. 07-HQ12, Class A2, 5.599s, 2049 635,162 647,071 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.092s, 2041 F 394,000 397,975 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 359,000 351,881 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.87s, 2043 1,333,143 1,378,043 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.473s, 2012 209 — Residential Accredit Loans, Inc. Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 2,197,491 113,171 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 1,489,517 47,367 FRB Ser. 06-QO3, Class A1, 0.452s, 2046 6,400,201 2,656,083 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 3,517,013 132,943 Ser. 06-AR7, Class X, IO, 0.9s, 2036 8,588,110 249,914 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 1,222,687 25,799 Ser. 06-AR8, Class X, IO, 0.4s, 2036 5,410,220 71,956 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.009s, 2045 1,268,666 209,330 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.656s, 2039 F 762,000 774,261 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, IO, 0.395s, 2048 38,837,196 642,367 Ser. 07-C34, IO, 0.377s, 2046 4,676,112 67,149 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.15s, 2042 10,339,104 96,050 Ser. 06-C23, Class XC, IO, 0.047s, 2045 4,226,652 19,274 Ser. 06-C26, Class XC, IO, 0.046s, 2045 15,049,370 42,590 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.392s, 2036 962,099 413,703 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class A1, 5.317s, 2049 1,032,870 970,898 Ser. 05-C1A, Class C, 4.9s, 2036 70,000 70,362 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 06-AR9, Class 2A, 1.022s, 2046 2,053,588 841,971 Total mortgage-backed securities (cost $39,828,686) 62 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 $515,000 $216 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 6,000,051 13,260 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,200,062 16,272 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,400,021 3,504 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 6,000,051 9,000 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 6,000,051 7,860 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 515,000 216 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 1,479,000 1 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 515,000 26 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 2,957,000 30 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 592,000 6 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 6,000,051 535,145 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,200,062 647,934 63 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 $2,400,021 $245,258 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 6,000,051 618,245 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 6,000,051 629,585 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 9,607,000 338,022 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 515,000 417 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 515,000 26 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 2,957,000 30 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 2,976,000 20,624 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 9,607,000 1,285,059 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 6,040,800 49,655 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 6,544,000 296,718 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 9,607,000 353,499 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 515,000 417 64 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 $2,957,000 $30 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 4,820,000 22,076 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 1,340,000 3,055 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 1,340,000 6,204 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 2,976,000 20,624 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 1,340,000 9,367 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 1,340,000 12,127 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 1,340,000 14,780 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 1,340,000 17,299 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 6,040,800 290,623 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 6,544,000 695,104 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 9,607,000 1,241,513 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 204,400 12,828 65 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 $204,400 $12,009 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 8,455,000 142,568 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 324,000 5,412 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 515,000 417 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 515,000 216 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 515,000 26 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 2,957,000 30 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 2,957,000 237 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 204,400 47,420 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 204,400 49,763 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 8,455,000 736,760 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 324,000 28,358 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 4,691,000 128,815 66 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 $4,691,000 $119,527 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 4,691,000 132,005 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 4,691,000 122,998 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 4,691,000 135,242 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 4,691,000 138,431 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 170,000 2,710 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 170,000 3,395 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 170,000 3,998 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 170,000 4,491 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 170,000 4,973 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 170,000 5,399 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 170,000 5,751 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 170,000 6,123 67 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 $170,000 $6,469 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 987,000 61,233 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 987,000 76,650 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 987,000 88,188 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 1,127,866 77,552 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 2,681,000 63,982 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 7,941,000 136,728 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 8,455,000 145,595 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 515,000 417 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 515,000 216 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 515,000 2,359 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835 versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 515,000 2,580 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 515,000 2,822 68 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 $515,000 $3,064 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 515,000 26 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 515,000 3,229 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 2,957,000 30 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 2,957,000 237 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 4,691,000 18,905 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 4,691,000 14,964 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 4,691,000 21,579 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 4,691,000 17,779 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 4,691,000 24,252 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 4,691,000 26,879 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 2,976,000 21,308 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 170,000 274 69 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 $170,000 $864 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 614,000 6,042 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 170,000 1,386 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 170,000 1,782 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 170,000 2,152 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 170,000 2,502 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 170,000 2,766 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 170,000 3,050 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 170,000 3,290 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 614,000 6,373 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 987,000 12,229 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 987,000 26,284 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 987,000 36,963 70 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $1,127,866 $69,995 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 2,681,000 173,037 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 7,941,000 675,692 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 8,455,000 722,361 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 5,997,414 8,097 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 5,633,245 6,873 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 2,681,000 63,982 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 1,200,900 75,370 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 1,200,900 70,555 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 7,941,000 136,728 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 5,322,000 77,520 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 515,000 417 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 515,000 216 71 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 $515,000 $26 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 2,957,000 30 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 5,997,414 605,199 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 5,633,245 592,843 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 2,681,000 173,037 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 1,200,900 282,340 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 1,200,900 296,925 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 7,941,000 675,692 Total purchased options outstanding (cost $15,464,811) INVESTMENT COMPANIES (0.8%)* Shares Value iShares FTSE A50 China Index ETF (China) 201,400 $279,580 iShares Russell 2000 Growth Index Fund 8,515 812,161 iShares Russell 2000 Value Index Fund 3,244 236,715 Market Vectors Gold Miners ETF 6,100 302,377 SPDR S&P rust 82,761 11,646,128 Total investment companies (cost $12,301,755) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $125,000 $110,313 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 850,000 857,617 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 4,755,000 4,464,945 Indonesia (Republic of) 144A notes 5 1/4s, 2042 930,000 975,338 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 400,000 433,500 Poland (Government of) sr. unsec. bonds 5s, 2022 645,000 679,843 72 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%)* cont. Principal amount/units Value South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 $735,000 $751,538 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 150,000 127,695 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,425,000 2,337,094 Total foreign government and agency bonds and notes (cost $10,829,046) ASSET-BACKED SECURITIES (0.4%)* Principal amount Value Bear Stearns Asset Backed Securities, Inc. FRB Ser. 03-ABF1, Class A, 0.612s, 2034 $8,478 $6,342 Credit-Based Asset Servicing and Securitization FRB Ser. 02-CB2, Class A2, 1.342s, 2032 20,418 15,965 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 1,056,109 474,829 Ser. 96-6, Class M1, 7.95s, 2027 2,582,000 2,594,910 Ser. 93-3, Class B, 6.85s, 2018 57,092 50,699 GSAA Home Equity Trust FRB Ser. 06-3, Class A2, 0.432s, 2036 F 907,387 408,210 HSI Asset Securitization Corp. Trust FRB Ser. 07-NC1, Class A1, 0.342s, 2037 1,278,374 910,842 Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 0.372s, 2037 1,197,548 702,961 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 04-HE2, Class A1A, 0.642s, 2035 2,087 1,592 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 57,101 57,070 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.392s, 2036 2,590,211 1,476,420 Total asset-backed securities (cost $6,451,221) SENIOR LOANS (0.3%)* c Principal amount Value AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 $210,000 $193,331 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 304,033 303,273 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 71,813 71,988 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.494s, 2018 81,000 73,065 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 364,248 364,855 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 82,621 76,085 Claire’s Stores, Inc. bank term loan FRN 3.086s, 2014 122,217 116,106 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.644s, 2014 118,112 109,076 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 78,645 78,907 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 168,725 168,092 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 222,750 222,583 Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 109,175 109,039 73 SENIOR LOANS (0.3%)* c cont. Principal amount Value First Data Corp. bank term loan FRN 4.245s, 2018 $560,071 $509,928 First Data Corp. bank term loan FRN Ser. B3, 2.995s, 2014 59,603 57,368 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 173,875 173,102 Goodman Global, Inc. bank term loan FRN 9s, 2017 216,364 218,759 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 156,044 156,657 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 331,650 331,650 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 11,145 11,535 Intelsat SA bank term loan FRN 3.242s, 2014 (Luxembourg) 400,000 392,250 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 195,000 194,478 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 49,401 49,236 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 174,563 176,490 Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 390,000 400,168 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 298,500 297,711 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 75,469 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.743s, 2017 799,610 443,284 Total senior loans (cost $5,667,204) COMMODITY LINKED NOTES (0.3%)* Principal amount Value UBS AG/Jersey Branch 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite Index) (Jersey) $5,220,000 $4,928,838 Total commodity linked notes (cost $5,220,000) PREFERRED STOCKS (—%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 471 $392,387 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 15,430 356,587 Total preferred stocks (cost $727,853) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $122,000 $120,170 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 49,000 77,665 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 †† 240,000 219,000 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 59,000 66,891 TUI Travel PLC cv. sr. unsec. bonds 6s, 2014 (United Kingdom) GBP 100,000 156,983 Total convertible bonds and notes (cost $547,165) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 7,578 $155,027 General Motors Co. Ser. B, $2.375 cv. pfd. 5,637 235,697 Lehman Brothers Holdings, Inc. 7.25% cv. pfd. (Escrow) F 684 7 Lucent Technologies Capital Trust I 7.75% cv. pfd. 217 176,421 Total convertible preferred stocks (cost $633,562) 74 MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $50,000 $52,528 4.071s, 1/1/14 150,000 155,733 Total municipal bonds and notes (cost $200,000) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 62 $1,273 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 49,174 11,802 Total warrants (cost $10,021) SHORT-TERM INVESTMENTS (26.6%)* Principal amount/shares Value Federal National Mortgage Association commercial paper discount notes with an effective yield of 0.065%, May 23, 2012 $25,000,000 $24,997,653 Putnam Cash Collateral Pool, LLC 0.20% d 2,123,965 2,123,965 Putnam Money Market Liquidity Fund 0.11% e 291,806,598 291,806,598 SSgA Prime Money Market Fund 0.12% P 2,470,000 2,470,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 3, 2012 $2,000,000 1,999,680 Straight-A Funding, LLC commercial paper with an effective yield of 0.158%, April 9, 2012 7,920,000 7,919,718 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.187% to 0.188%, April 16, 2012 25,000,000 24,998,021 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.147% to 0.148%, May 14, 2012 10,000,000 9,998,208 U.S. Treasury Bills with an effective yield of zero %, July 12, 2012 i 182,000 181,964 U.S. Treasury Bills with an effective yield of zero %, April 19, 2012 i 121,000 121,000 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.108%, December 13, 2012 # ## 4,153,000 4,148,959 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.094%, August 23, 2012 # ## 14,616,000 14,609,043 U.S. Treasury Bills with effective yields ranging from 0.086% to 0.090%, July 26, 2012 ## 139,000 138,963 U.S. Treasury Bills with effective yields ranging from 0.083% to 0.105%, November 15, 2012 # ## 23,402,000 23,382,834 U.S. Treasury Bills with effective yields ranging from 0.077% to 0.109%, May 3, 2012 # ## 25,906,000 25,903,353 Total short-term investments (cost $434,806,025) TOTAL INVESTMENTS Total investments (cost $1,646,063,467) 75 Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso SEK Swedish Krona Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes MTNI Medium Term Notes Class I NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2011 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $1,632,893,710. † Non-income-producing security. † † The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $143,089, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. 76 c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $262,443,828 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. See Note 1 to the financial statements regarding TBA’s. FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $416,497,494) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/18/12 $1,409,364 $1,439,091 $(29,727) Australian Dollar Sell 4/18/12 1,409,364 1,453,178 43,814 British Pound Sell 4/18/12 3,444,191 3,434,100 (10,091) Canadian Dollar Sell 4/18/12 3,027,367 3,121,014 93,647 Euro Sell 4/18/12 4,635,702 4,638,480 2,778 Japanese Yen Buy 4/18/12 692,219 687,598 4,621 Japanese Yen Sell 4/18/12 692,219 706,024 13,805 Norwegian Krone Buy 4/18/12 1,762,834 1,743,098 19,736 Norwegian Krone Sell 4/18/12 1,762,834 1,783,943 21,109 South African Rand Buy 4/18/12 732,951 745,304 (12,353) Swedish Krona Buy 4/18/12 1,754,399 1,731,043 23,356 Swiss Franc Buy 4/18/12 70,245 68,109 2,136 Swiss Franc Sell 4/18/12 70,245 68,834 (1,411) Barclay’s Bank PLC Australian Dollar Sell 4/18/12 2,053,189 2,163,472 110,283 Brazilian Real Buy 4/18/12 1,212,082 1,273,525 (61,443) Brazilian Real Sell 4/18/12 1,212,081 1,212,007 (74) British Pound Sell 4/18/12 1,551,525 1,550,885 (640) 77 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $416,497,494) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclay’s Bank PLC cont. Canadian Dollar Buy 4/18/12 $3,456,326 $3,492,298 $(35,972) Canadian Dollar Sell 4/18/12 3,456,326 3,462,550 6,224 Chilean Peso Buy 4/18/12 617,392 631,383 (13,991) Czech Koruna Sell 4/18/12 1,535,821 1,538,184 2,363 Euro Buy 4/18/12 2,647,696 2,691,680 (43,984) Hungarian Forint Buy 4/18/12 606,749 611,818 (5,069) Hungarian Forint Sell 4/18/12 606,749 604,429 (2,320) Japanese Yen Buy 4/18/12 2,359,890 2,344,964 14,926 Japanese Yen Sell 4/18/12 2,359,890 2,406,911 47,021 Mexican Peso Sell 4/18/12 435,234 437,452 2,218 New Zealand Dollar Sell 4/18/12 526,530 524,564 (1,966) Norwegian Krone Buy 4/18/12 644,011 632,924 11,087 Norwegian Krone Sell 4/18/12 644,011 653,142 9,131 Polish Zloty Buy 4/18/12 597,196 597,487 (291) Singapore Dollar Sell 4/18/12 1,352,707 1,358,668 5,961 South African Rand Buy 4/18/12 570,669 594,030 (23,361) South Korean Won Buy 4/18/12 576,483 583,752 (7,269) Swedish Krona Buy 4/18/12 2,072,773 2,074,728 (1,955) Swiss Franc Buy 4/18/12 714,863 712,330 2,533 Taiwan Dollar Sell 4/18/12 590,994 592,778 1,784 Turkish Lira Buy 4/18/12 962,045 972,850 (10,805) Citibank, N.A. Australian Dollar Buy 4/18/12 1,691,981 1,759,177 (67,196) Brazilian Real Sell 4/18/12 1,875,664 1,944,798 69,134 British Pound Buy 4/18/12 5,881,915 5,880,324 1,591 Canadian Dollar Sell 4/18/12 947,217 951,676 4,459 Czech Koruna Sell 4/18/12 918,792 914,467 (4,325) Danish Krone Buy 4/18/12 1,504,503 1,491,801 12,702 Euro Buy 4/18/12 5,494,393 5,495,824 (1,431) Hong Kong Dollar Sell 4/18/12 1,255,377 1,256,441 1,064 Japanese Yen Buy 4/18/12 4,858,722 4,901,621 (42,899) Japanese Yen Sell 4/18/12 4,858,722 4,924,244 65,522 Mexican Peso Sell 4/18/12 435,000 432,799 (2,201) New Zealand Dollar Buy 4/18/12 2,863 2,898 (35) New Zealand Dollar Sell 4/18/12 2,863 2,826 (37) Norwegian Krone Buy 4/18/12 222,199 218,360 3,839 Norwegian Krone Sell 4/18/12 222,199 225,353 3,154 Polish Zloty Buy 4/18/12 310,176 318,426 (8,250) Singapore Dollar Sell 4/18/12 636,736 639,655 2,919 South African Rand Buy 4/18/12 247,742 267,332 (19,590) South Korean Won Buy 4/18/12 598,529 606,211 (7,682) Swedish Krona Buy 4/18/12 4,702,113 4,655,957 46,156 Swiss Franc Buy 4/18/12 618,802 616,786 2,016 78 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $416,497,494) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Taiwan Dollar Sell 4/18/12 $589,089 $590,865 $1,776 Turkish Lira Buy 4/18/12 716,419 723,669 (7,250) Credit Suisse AG Australian Dollar Sell 4/18/12 2,941,577 3,049,458 107,881 Brazilian Real Buy 4/18/12 518,855 592,727 (73,872) British Pound Buy 4/18/12 72,450 125,845 (53,395) Canadian Dollar Sell 4/18/12 532,691 562,526 29,835 Chilean Peso Buy 4/18/12 582,522 588,000 (5,478) Czech Koruna Sell 4/18/12 1,232,224 1,222,312 (9,912) Euro Sell 4/18/12 6,970,759 6,991,782 21,023 Hungarian Forint Buy 4/18/12 613,691 618,524 (4,833) Hungarian Forint Sell 4/18/12 613,691 594,425 (19,266) Japanese Yen Buy 4/18/12 563,935 553,174 10,761 Mexican Peso Sell 4/18/12 547,312 560,156 12,844 New Zealand Dollar Sell 4/18/12 577,981 585,672 7,691 Norwegian Krone Buy 4/18/12 2,110,796 2,131,690 (20,894) Polish Zloty Buy 4/18/12 594,884 592,746 2,138 Singapore Dollar Sell 4/18/12 741,745 744,681 2,936 South African Rand Buy 4/18/12 611,616 633,435 (21,819) South Korean Won Buy 4/18/12 593,500 608,805 (15,305) Swedish Krona Buy 4/18/12 4,149,806 4,111,191 38,615 Swiss Franc Sell 4/18/12 2,000,554 2,001,178 624 Taiwan Dollar Buy 4/18/12 1,226,515 1,229,625 (3,110) Taiwan Dollar Sell 4/18/12 1,226,514 1,228,193 1,679 Turkish Lira Buy 4/18/12 364,638 377,065 (12,427) Deutsche Bank AG Australian Dollar Buy 4/18/12 9,465,663 9,810,768 (345,105) Brazilian Real Buy 4/18/12 194,734 234,638 (39,904) British Pound Buy 4/18/12 1,252,768 1,229,145 23,623 British Pound Sell 4/18/12 1,252,768 1,248,053 (4,715) Canadian Dollar Buy 4/18/12 2,696,427 2,727,605 (31,178) Canadian Dollar Sell 4/18/12 2,696,427 2,705,229 8,802 Czech Koruna Sell 4/18/12 1,221,668 1,214,922 (6,746) Euro Sell 4/18/12 7,323,011 7,321,014 (1,997) Mexican Peso Buy 4/18/12 30,486 30,441 45 New Zealand Dollar Buy 4/18/12 7,525 7,622 (97) New Zealand Dollar Sell 4/18/12 7,525 7,428 (97) Norwegian Krone Buy 4/18/12 1,640,073 1,622,765 17,308 Norwegian Krone Sell 4/18/12 1,640,073 1,662,847 22,774 Polish Zloty Buy 4/18/12 571,857 565,133 6,724 Singapore Dollar Sell 4/18/12 741,745 745,026 3,281 South African Rand Buy 4/18/12 575,807 600,123 (24,316) South Korean Won Buy 4/18/12 598,073 605,317 (7,244) Swedish Krona Buy 4/18/12 1,514,832 1,495,381 19,451 79 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $416,497,494) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Swedish Krona Sell 4/18/12 $1,514,832 $1,474,204 $(40,628) Swiss Franc Buy 4/18/12 379,924 378,627 1,297 Swiss Franc Sell 4/18/12 379,924 368,369 (11,555) Turkish Lira Buy 4/18/12 962,269 970,349 (8,080) Goldman Sachs International Australian Dollar Sell 4/18/12 51,601 (13,087) (64,688) British Pound Buy 4/18/12 187,284 183,687 3,597 British Pound Sell 4/18/12 187,284 186,668 (616) Canadian Dollar Buy 4/18/12 5,956,114 5,979,731 (23,617) Canadian Dollar Sell 4/18/12 5,956,114 6,026,942 70,828 Chilean Peso Buy 4/18/12 597,389 601,295 (3,906) Czech Koruna Sell 4/18/12 1,224,428 1,212,600 (11,828) Euro Sell 4/18/12 1,334,452 1,364,233 29,781 Japanese Yen Buy 4/18/12 5,492,871 5,650,233 (157,362) Norwegian Krone Buy 4/18/12 357,561 362,430 (4,869) Norwegian Krone Sell 4/18/12 357,561 350,476 (7,085) Polish Zloty Buy 4/18/12 450 449 1 Singapore Dollar Sell 4/18/12 935,694 935,546 (148) South African Rand Buy 4/18/12 1,373,262 1,396,507 (23,245) South Korean Won Buy 4/18/12 593,900 601,533 (7,633) Swedish Krona Buy 4/18/12 1,382,609 1,368,403 14,206 Swedish Krona Sell 4/18/12 1,382,609 1,342,264 (40,345) Taiwan Dollar Sell 4/18/12 589,808 592,638 2,830 Turkish Lira Buy 4/18/12 962,269 972,405 (10,136) HSBC Bank USA, National Association Australian Dollar Buy 4/18/12 3,864,297 3,991,857 (127,560) British Pound Buy 4/18/12 1,412,982 1,400,720 12,262 British Pound Sell 4/18/12 1,412,862 1,402,596 (10,266) Canadian Dollar Sell 4/18/12 13,330 13,174 (156) Czech Koruna Sell 4/18/12 1,224,439 1,212,624 (11,815) Euro Sell 4/18/12 234,346 262,593 28,247 Hong Kong Dollar Buy 4/18/12 1,103,943 1,104,864 (921) Japanese Yen Sell 4/18/12 7,752,255 7,840,863 88,608 New Zealand Dollar Sell 4/18/12 511,561 517,562 6,001 Norwegian Krone Buy 4/18/12 1,212,066 1,280,244 (68,178) Singapore Dollar Buy 4/18/12 4,012,458 4,029,560 (17,102) South Korean Won Buy 4/18/12 988,226 992,514 (4,288) Swedish Krona Buy 4/18/12 95,168 94,192 976 Swedish Krona Sell 4/18/12 95,168 92,394 (2,774) Swiss Franc Buy 4/18/12 3,221,761 3,211,264 10,497 Turkish Lira Buy 4/18/12 372,352 377,960 (5,608) JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/18/12 448,279 562,947 (114,668) Brazilian Real Buy 4/18/12 530,211 587,309 (57,098) 80 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $416,497,494) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. British Pound Sell 4/18/12 $619,107 $565,982 $(53,125) Canadian Dollar Sell 4/18/12 3,720,015 3,769,026 49,011 Czech Koruna Sell 4/18/12 1,531,006 1,520,393 (10,613) Euro Sell 4/18/12 5,570,685 5,565,393 (5,292) Hong Kong Dollar Sell 4/18/12 905,323 906,108 785 Japanese Yen Buy 4/18/12 2,044,877 2,062,966 (18,089) Mexican Peso Sell 4/18/12 470,153 475,153 5,000 New Zealand Dollar Buy 4/18/12 7,689 7,788 (99) New Zealand Dollar Sell 4/18/12 7,689 7,589 (100) Norwegian Krone Buy 4/18/12 2,235,154 2,261,413 (26,259) Norwegian Krone Sell 4/18/12 2,235,154 2,235,388 234 Polish Zloty Buy 4/18/12 618,682 627,281 (8,599) Singapore Dollar Sell 4/18/12 4,784,035 4,805,194 21,159 South African Rand Buy 4/18/12 2,485,970 2,520,534 (34,564) South Korean Won Buy 4/18/12 599,048 606,304 (7,256) Swedish Krona Buy 4/18/12 482,154 457,147 25,007 Swiss Franc Sell 4/18/12 2,000,554 1,993,990 (6,564) Taiwan Dollar Sell 4/18/12 599,858 601,955 2,097 Turkish Lira Buy 4/18/12 357,986 368,730 (10,744) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/18/12 4,306,372 4,458,189 (151,817) Brazilian Real Buy 4/18/12 1,097,545 1,185,842 (88,297) British Pound Sell 4/18/12 4,459,616 4,431,462 (28,154) Canadian Dollar Sell 4/18/12 51,916 32,288 (19,628) Czech Koruna Sell 4/18/12 1,532,593 1,526,344 (6,249) Euro Buy 4/18/12 1,216,545 1,221,659 (5,114) Hungarian Forint Buy 4/18/12 601,331 604,887 (3,556) Hungarian Forint Sell 4/18/12 601,331 597,746 (3,585) Japanese Yen Buy 4/18/12 5,205,056 5,340,754 (135,698) Mexican Peso Sell 4/18/12 1,049,216 1,077,053 27,837 New Zealand Dollar Buy 4/18/12 7,444 7,543 (99) New Zealand Dollar Sell 4/18/12 7,444 7,347 (97) Norwegian Krone Sell 4/18/12 2,065,991 1,992,909 (73,082) Polish Zloty Buy 4/18/12 624,334 630,527 (6,193) Singapore Dollar Sell 4/18/12 1,204,262 1,209,511 5,249 South African Rand Sell 4/18/12 1,832,508 1,831,109 (1,399) South Korean Won Buy 4/18/12 610,758 611,713 (955) Swedish Krona Buy 4/18/12 2,477,539 2,462,777 14,762 Swiss Franc Buy 4/18/12 331,394 321,330 10,064 Swiss Franc Sell 4/18/12 331,394 330,380 (1,014) Taiwan Dollar Buy 4/18/12 32,600 31,320 1,280 Turkish Lira Buy 4/18/12 610,711 605,985 4,726 81 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $416,497,494) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 4/18/12 $6,103,830 $6,439,231 $(335,401) Brazilian Real Buy 4/18/12 516,999 606,264 (89,265) British Pound Buy 4/18/12 2,060,917 2,032,946 27,971 Canadian Dollar Buy 4/18/12 5,334,725 5,407,472 (72,747) Chilean Peso Buy 4/18/12 592,310 596,563 (4,253) Czech Koruna Sell 4/18/12 1,834,442 1,823,814 (10,628) Euro Buy 4/18/12 12,847,281 12,842,080 5,201 Hungarian Forint Buy 4/18/12 614,793 623,217 (8,424) Japanese Yen Buy 4/18/12 2,034,993 2,086,010 (51,017) Mexican Peso Sell 4/18/12 415,144 420,747 5,603 New Zealand Dollar Buy 4/18/12 10,306 10,432 (126) New Zealand Dollar Sell 4/18/12 10,306 10,173 (133) Norwegian Krone Sell 4/18/12 2,073,274 1,984,027 (89,247) Polish Zloty Buy 4/18/12 307,703 311,421 (3,718) Singapore Dollar Sell 4/18/12 742,859 746,055 3,196 South African Rand Buy 4/18/12 47,022 51,836 (4,814) South Korean Won Buy 4/18/12 581,229 598,893 (17,664) Swedish Krona Buy 4/18/12 7,698,423 7,621,655 76,768 Swiss Franc Sell 4/18/12 2,000,554 1,993,682 (6,872) Taiwan Dollar Buy 4/18/12 1,823,228 1,824,310 (1,082) Taiwan Dollar Sell 4/18/12 1,823,227 1,826,544 3,317 Turkish Lira Buy 4/18/12 579,519 608,988 (29,469) UBS AG Australian Dollar Buy 4/18/12 5,885,637 6,153,988 (268,351) Brazilian Real Buy 4/18/12 276,133 345,703 (69,570) British Pound Buy 4/18/12 5,772,359 5,772,366 (7) Canadian Dollar Buy 4/18/12 2,057,499 2,066,747 (9,248) Czech Koruna Sell 4/18/12 1,863,371 1,864,808 1,437 Euro Sell 4/18/12 665,559 664,215 (1,344) Hungarian Forint Buy 4/18/12 595,811 593,522 2,289 Japanese Yen Sell 4/18/12 10,780,783 11,063,156 282,373 Mexican Peso Sell 4/18/12 568,566 602,184 33,618 New Zealand Dollar Buy 4/18/12 9,407 9,517 (110) New Zealand Dollar Sell 4/18/12 9,407 9,284 (123) Norwegian Krone Buy 4/18/12 3,458,032 3,556,718 (98,686) Polish Zloty Buy 4/18/12 618,682 620,359 (1,677) Singapore Dollar Sell 4/18/12 742,939 746,523 3,584 South African Rand Buy 4/18/12 61,084 61,434 (350) South Korean Won Buy 4/18/12 577,304 592,461 (15,157) Swedish Krona Buy 4/18/12 2,082,698 2,038,798 43,900 Swiss Franc Sell 4/18/12 1,802,116 1,786,380 (15,736) Taiwan Dollar Buy 4/18/12 9,891 8,902 989 Turkish Lira Buy 4/18/12 344,961 369,824 (24,863) 82 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $416,497,494) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. Australian Dollar Sell 4/18/12 $1,125,505 $1,056,452 $(69,053) British Pound Sell 4/18/12 7,357,951 7,333,324 (24,627) Canadian Dollar Buy 4/18/12 5,340,739 5,390,385 (49,646) Canadian Dollar Sell 4/18/12 5,340,738 5,335,977 (4,761) Euro Sell 4/18/12 15,562,762 15,555,824 (6,938) Japanese Yen Sell 4/18/12 4,165,600 4,280,964 115,364 Mexican Peso Sell 4/18/12 1,208,881 1,222,007 13,126 New Zealand Dollar Buy 4/18/12 9,325 9,439 (114) New Zealand Dollar Sell 4/18/12 9,325 9,204 (121) Norwegian Krone Buy 4/18/12 2,893,083 2,857,111 35,972 Norwegian Krone Sell 4/18/12 2,893,083 2,932,682 39,599 Swedish Krona Buy 4/18/12 135,365 131,419 3,946 Swedish Krona Sell 4/18/12 135,365 133,905 (1,460) Total FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Long) 25 $3,289,137 Jun-12 $(5,877) Euro STOXX 50 Index (Short) 1,854 59,566,841 Jun-12 710,949 Euro-CAC 40 Index (Long) 322 14,706,559 Apr-12 (537,865) Euro-Swiss Franc 3 Month (Short) 18 4,979,561 Jun-12 (49,084) Euro-Swiss Franc 3 Month (Short) 18 4,979,063 Dec-12 (66,172) FTSE 100 Index (Short) 153 14,021,441 Jun-12 355,645 Japanese Government Bond 10 yr (Short) 3 5,147,155 Jun-12 7,233 Japanese Government Bond 10 yr Mini (Long) 25 4,287,785 Jun-12 (7,358) MSCI EAFE Index Mini (Long) 60 4,624,800 Jun-12 72,480 NASDAQ 100 Index E-Mini (Short) 379 20,850,685 Jun-12 (1,115,776) OMXS 30 Index (Short) 268 4,323,332 Apr-12 126,587 Russell 2000 Index Mini (Short) 315 26,072,550 Jun-12 (872,880) S&P 500 Index (Long) 3 1,052,400 Jun-12 42,139 S&P 500 Index E-Mini (Long) 5,327 373,755,638 Jun-12 14,984,890 S&P 500 Index E-Mini (Short) 764 53,604,150 Jun-12 (1,506,419) S&P Mid Cap 400 Index E-Mini (Long) 1,027 101,909,210 Jun-12 3,017,050 SGX MSCI Singapore Index (Short) 36 1,976,055 Apr-12 401 SPI 200 Index (Short) 54 6,076,036 Jun-12 (123,311) Tokyo Price Index (Long) 282 29,198,260 Jun-12 617,394 Tokyo Price Index (Short) 151 15,634,529 Jun-12 (590,080) U.S. Treasury Bond 30 yr (Long) 229 31,544,750 Jun-12 (805,482) U.S. Treasury Bond 30 yr (Long) 26 3,925,188 Jun-12 (135,456) U.S. Treasury Note 10 yr (Short) 22 2,848,656 Jun-12 31,825 83 FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 5 yr (Long) 134 $16,420,234 Jun-12 $(85,075) U.S. Treasury Note 5 yr (Short) 359 43,991,524 Jun-12 223,693 U.S. Treasury Note 2 yr (Long) 186 40,946,156 Jun-12 (23,603) U.S. Treasury Note 2 yr (Short) 162 35,662,781 Jun-12 17,411 Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $8,482,231) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. $242,000 Jun-12/2.183 $1,902 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 3,616,372 Aug-16/4.28 384,131 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 5,935,733 Aug-16/4.35 654,498 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 3,616,372 Aug-16/4.28 163,974 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 366,000 Apr-12/2.111 509 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 242,000 Jun-12/2.183 1,902 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,366,000 Apr-12/2.4275 31,208 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 4,495,597 Jun-16/4.39 330,125 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 991,517 Jul-16/4.67 128,134 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 4,355,295 May-16/4.745 377,212 84 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $8,482,231) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. $1,276,607 Jul-16/4.80 $175,357 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 991,517 Jul-16/4.67 36,484 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 4,355,295 May-16/4.745 73,591 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,276,607 Jul-16/4.80 43,707 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 4,495,597 Jun-16/4.89 72,608 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 366,000 Apr-12/2.111 509 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 247,000 Jul-12/2.1714 2,255 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,366,000 Apr-12/2.4275 31,208 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 2,458,000 Jul-12/2.6075 75,190 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 735,127 May-16/4.11 47,083 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 4,568,578 Jun-16/4.12 293,878 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 735,127 May-16/5.11 10,708 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 4,568,578 Jun-16/5.12 66,578 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 247,000 Jul-12/2.1714 2,255 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 1,031,000 May-12/2.324 10,722 85 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $8,482,231) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. $1,031,000 Jun-12/2.346 $14,248 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 1,031,000 Jul-12/2.372 17,300 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 1,031,000 Aug-12/2.394 19,754 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 1,031,000 Sep-12/2.419 22,002 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,366,000 Apr-12/2.4275 31,208 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 1,031,000 Oct-12/2.443 24,084 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 3,324,000 Aug-12/2.4475 74,025 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 2,458,000 Jul-12/2.6075 75,190 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 2,851,997 May-16/4.7575 248,366 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 10,888,239 May-16/4.77 952,982 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 2,851,997 May-16/4.7575 47,902 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 10,888,239 May-16/4.77 181,866 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 366,000 Apr-12/2.111 509 86 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $8,482,231) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. $247,000 Jul-12/2.1714 $2,255 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 242,000 Jun-12/2.183 1,902 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,366,000 Apr-12/2.4275 31,208 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 2,366,000 Apr-12/2.498 44,694 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 939,055 May-16/4.60 75,939 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 6,894,306 May-16/4.765 600,763 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. 18,028,331 Apr-16/5.02 2,777,570 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 939,055 May-16/4.60 17,253 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 6,894,306 May-16/4.765 116,252 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. 18,028,331 Apr-16/5.02 513,501 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 366,000 Apr-12/2.111 509 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 247,000 Jul-12/2.1714 2,255 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 242,000 Jun-12/2.183 1,902 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 289,000 Nov-12/2.32 5,349 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 289,000 Nov-12/2.335 5,569 87 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $8,482,231) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. $289,000 Dec-12/2.345 $5,774 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 289,000 Dec-12/2.355 5,974 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 289,000 Jan-13/2.3625 6,089 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,366,000 Apr-12/2.4275 31,208 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 2,366,000 Apr-12/2.498 44,694 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 480,000 Apr-12/2.60 13,334 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 2,458,000 Jul-12/2.61875 76,813 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 349,000 Jul-12/2.6825 12,526 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 943,752 May-16/4.36 68,382 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 943,752 May-16/4.86 15,378 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 366,000 Apr-12/2.111 509 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 247,000 Jul-12/2.1714 2,255 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 242,000 Jun-12/2.183 1,902 88 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $8,482,231) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. $2,366,000 Apr-12/2.4275 $31,208 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 204,400 Aug-15/4.375 48,013 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 204,400 Aug-15/4.46 50,493 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 4,467,054 Jun-16/4.575 356,976 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 4,114,000 May-12/5.51 1,195,940 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 204,400 Aug-15/4.375 12,828 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 204,400 Aug-15/4.46 12,009 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 4,467,054 Jun-16/4.575 83,422 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 4,114,000 May-12/5.51 4 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/12 (proceeds receivable $41,451,641) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, April 1, 2042 $14,000,000 4/12/12 $14,677,032 Federal National Mortgage Association, 3 1/2s, April 1, 2042 26,000,000 4/12/12 26,698,750 Total 89 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $177,890,000 $— 3/23/14 0.643% 3 month USD- LIBOR-BBA $(223,137) 1,442,000 — 3/23/17 3 month USD- LIBOR-BBA 1.4045% 9,854 17,671,000 — 3/23/22 3 month USD- LIBOR-BBA 2.388% 170,209 1,092,000 — 3/23/42 3 month USD- LIBOR-BBA 3.0995% 11,423 2,937,000 — 3/29/22 2.24312% 3 month USD- LIBOR-BBA 12,143 CAD 1,334,000 — 3/12/14 1.385% 3 month CAD- BA-CDOR 188 CAD 5,173,000 — 3/12/17 1.756% 3 month CAD- BA-CDOR 22,958 CAD 571,000 — 3/12/22 2.416% 3 month CAD- BA-CDOR 7,021 Barclay’s Bank PLC $13,241,000 (33,102) 3/23/14 0.52% 3 month USD- LIBOR-BBA (17,174) 384,000 E — 4/11/22 2.265% 3 month USD- LIBOR-BBA 1,236 544,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 6,299 1,970,000 — 3/14/14 3 month USD- LIBOR-BBA 0.57% (180) 2,577,000 — 3/14/17 3 month USD- LIBOR-BBA 1.136% (12,783) 1,102,000 — 3/14/42 3 month USD- LIBOR-BBA 2.84% (41,719) 4,317,000 — 3/14/22 2.08% 3 month USD- LIBOR-BBA 72,929 2,663,000 — 3/14/17 3 month USD- LIBOR-BBA 1.133% (13,586) 3,105,000 — 3/14/22 2.078% 3 month USD- LIBOR-BBA 53,026 286,000 — 3/14/42 2.834% 3 month USD- LIBOR-BBA 11,176 1,254,000 — 3/14/22 3 month USD- LIBOR-BBA 2.0975% (19,169) 9,354,000 — 3/15/22 3 month USD- LIBOR-BBA 2.18551% (77,379) 97,712,000 — 3/15/14 3 month USD- LIBOR-BBA 0.5965% 39,226 20,925,000 — 3/15/17 3 month USD- LIBOR-BBA 1.1815% (75,091) 16,594,000 — 3/15/22 2.1255% 3 month USD- LIBOR-BBA 228,649 90 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank PLC cont. $4,539,000 $— 3/15/42 3 month USD- LIBOR-BBA 2.8737% $(157,305) 1,116,000 — 3/19/14 3 month USD- LIBOR-BBA 0.624% 1,023 337,000 — 3/19/17 3 month USD- LIBOR-BBA 1.324% 1,045 1,596,000 — 3/19/22 2.33% 3 month USD- LIBOR-BBA (7,319) 78,000 — 3/19/42 3.083% 3 month USD- LIBOR-BBA (579) 2,504,000 — 3/20/14 3 month USD- LIBOR-BBA 0.6362% 2,896 278,000 — 3/20/17 1.37% 3 month USD- LIBOR-BBA (1,479) 413,000 — 3/20/22 3 month USD- LIBOR-BBA 2.3975% 4,429 3,710,000 — 3/20/14 3 month USD- LIBOR-BBA 0.642% 4,705 1,117,000 — 3/20/17 3 month USD- LIBOR-BBA 1.386% 6,809 5,319,000 — 3/20/22 2.405% 3 month USD- LIBOR-BBA (60,727) 247,000 — 3/20/42 3.151% 3 month USD- LIBOR-BBA (5,215) 815,000 — 3/21/14 3 month USD- LIBOR-BBA 0.628% 798 2,106,000 — 3/21/17 3 month USD- LIBOR-BBA 1.38% 12,107 2,922,000 — 3/21/22 2.374% 3 month USD- LIBOR-BBA (24,909) 272,000 — 3/21/42 3.11% 3 month USD- LIBOR-BBA (3,465) 72,000 — 3/22/14 3 month USD- LIBOR-BBA 0.65% 101 111,000 — 3/22/22 2.4425% 3 month USD- LIBOR-BBA (1,634) 428,000 — 3/22/14 3 month USD- LIBOR-BBA 0.667% 743 1,582,000 — 3/22/22 2.465% 3 month USD- LIBOR-BBA (26,553) 1,108,000 — 3/22/17 3 month USD- LIBOR-BBA 1.467% 11,008 155,000 — 3/22/42 3.173% 3 month USD- LIBOR-BBA (3,939) 744,000 — 3/26/22 2.355% 3 month USD- LIBOR-BBA (4,649) 1,130,000 — 3/30/22 2.264% 3 month USD- LIBOR-BBA 2,591 91 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank PLC cont. $1,304,000 $— 3/30/14 3 month USD- LIBOR-BBA 0.566% $(457) 1,469,000 — 4/02/22 2.2325% 3 month USD- LIBOR-BBA 8,138 AUD 2,765,000 — 3/20/17 6 month AUD- BBR-BBSW 4.52% 16,702 AUD 2,026,000 — 3/20/22 4.82% 6 month AUD- BBR-BBSW (8,735) AUD 2,859,000 — 3/20/14 4.205% 3 month AUD- BBR-BBSW (11,601) AUD 1,175,000 — 3/20/22 4.82% 6 month AUD- BBR-BBSW (5,066) AUD 7,471,000 — 3/20/17 4.52% 6 month AUD- BBR-BBSW (45,130) AUD 2,667,000 — 3/16/17 6 month AUD- BBR-BBSW 4.71% 39,671 AUD 1,101,000 — 3/16/22 6 month AUD- BBR-BBSW 5.0175% 22,679 EUR 7,683,000 — 3/23/14 6 month EUR- EURIBOR- REUTERS 1.105% 4,457 EUR 7,683,000 — 3/23/17 1.66% 6 month EUR- EURIBOR- REUTERS (39,827) EUR 2,988,000 — 3/23/22 2.375% 6 month EUR- EURIBOR- REUTERS (29,151) EUR 512,000 — 3/23/42 6 month EUR- EURIBOR- REUTERS 2.635% 10,996 EUR 3,050,000 — 3/28/14 1.097% 6 month EUR- EURIBOR- REUTERS (1,623) EUR 895,000 — 3/28/22 6 month EUR- EURIBOR- REUTERS 2.375% 8,505 EUR 3,351,000 — 3/28/17 6 month EUR- EURIBOR- REUTERS 1.643% 13,248 EUR 254,000 — 3/28/42 2.627% 6 month EUR- EURIBOR- REUTERS (4,850) GBP 1,800,000 — 1/23/22 2.4275% 6 month GBP- LIBOR-BBA (3,391) GBP 455,000 — 2/17/17 6 month GBP- LIBOR-BBA 1.6575% 2,410 GBP 234,000 — 2/17/22 6 month GBP- LIBOR-BBA 2.48% 1,962 92 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank PLC cont. GBP 5,110,000 $— 8/8/21 2.9785% 6 month GBP- LIBOR-BBA $(452,957) GBP 2,287,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (302,500) GBP 7,730,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 717,243 GBP 5,289,000 — 3/20/14 6 month GBP- LIBOR-BBA 1.2925% 9,980 GBP 410,000 — 3/20/42 6 month GBP- LIBOR-BBA 3.3325% 13,395 GBP 1,676,000 — 3/26/17 6 month GBP- LIBOR-BBA 1.7005% 11,923 GBP 5,417,000 — 3/26/14 1.2825% 6 month GBP- LIBOR-BBA (8,569) JPY 665,168,000 — 2/13/17 6 month JPY- LIBOR-BBA 0.48% 1,990 JPY 332,584,000 — 2/16/17 6 month JPY- LIBOR-BBA 0.4675% (1,371) JPY 665,168,000 — 2/17/17 6 month JPY- LIBOR-BBA 0.44125% (13,235) JPY 2,592,300,000 — 3/6/14 6 month JPY- LIBOR-BBA 0.34375% (2,433) JPY 1,046,900,000 — 3/6/17 0.4725% 6 month JPY- LIBOR-BBA 4,374 JPY 1,992,700,000 — 3/30/14 0.3525% 6 month JPY- LIBOR-BBA (1,581) JPY 265,600,000 — 3/30/17 0.4925% 6 month JPY- LIBOR-BBA (989) JPY 185,900,000 — 3/30/22 6 month JPY- LIBOR-BBA 1.04375% 1,951 JPY 102,700,000 — 3/30/42 6 month JPY- LIBOR-BBA 1.9175% 3,296 Citibank, N.A. $217,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% (2,430) 544,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 6,299 154,123,000 — 3/23/14 0.646% 3 month USD- LIBOR-BBA (202,675) 66,280,000 — 3/23/17 3 month USD- LIBOR-BBA 1.4259% 522,176 80,497,000 — 3/23/22 2.4285% 3 month USD- LIBOR-BBA (1,074,726) 1,650,000 — 3/23/42 3 month USD- LIBOR-BBA 3.1348% 29,053 2,347,000 — 3/23/42 3.1348% 3 month USD- LIBOR-BBA (41,326) 93 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $158,000 $— 3/23/14 3 month USD- LIBOR-BBA 0.643% $198 21,000 — 3/23/17 1.412% 3 month USD- LIBOR-BBA (151) 81,000 — 3/23/22 2.407% 3 month USD- LIBOR-BBA (921) 1,469,000 — 3/30/22 2.248% 3 month USD- LIBOR-BBA 5,514 Credit Suisse International 544,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 6,299 286,000 E — 8/17/22 3 month USD- LIBOR-BBA 2.4475% 775 126,350,000 — 3/19/14 0.651% 3 month USD- LIBOR-BBA (183,961) 9,713,000 — 3/19/14 3 month USD- LIBOR-BBA 0.651% 14,142 170,689,000 — 3/19/17 3 month USD- LIBOR-BBA 1.377% 970,872 18,271,000 — 3/19/22 3 month USD- LIBOR-BBA 2.388% 181,156 4,212,000 — 3/19/42 3.1405% 3 month USD- LIBOR-BBA (80,305) 496,000 — 3/19/42 3 month USD- LIBOR-BBA 3.1405% 9,457 4,326,000 — 3/19/22 2.388% 3 month USD- LIBOR-BBA (42,892) 334,000 — 3/19/42 3.075% 3 month USD- LIBOR-BBA (1,942) 2,941,000 — 3/19/22 2.35125% 3 month USD- LIBOR-BBA (19,213) 18,690,000 — 3/20/14 3 month USD- LIBOR-BBA 0.64% 22,945 7,755,000 — 3/20/17 1.38625% 3 month USD- LIBOR-BBA (47,350) 2,428,000 — 3/20/22 2.406% 3 month USD- LIBOR-BBA (27,940) 1,202,000 — 3/20/42 3 month USD- LIBOR-BBA 3.14% 22,696 2,941,000 — 3/20/22 2.383% 3 month USD- LIBOR-BBA (27,646) 3,009,000 — 3/22/14 3 month USD- LIBOR-BBA 0.65125% 4,276 1,762,000 — 3/22/17 3 month USD- LIBOR-BBA 1.4425% 15,398 1,456,000 — 3/22/22 3 month USD- LIBOR-BBA 2.4425% 21,431 94 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $118,000 $— 3/22/42 3.17% 3 month USD- LIBOR-BBA $(2,926) 2,731,000 — 3/27/22 2.311% 3 month USD- LIBOR-BBA (5,984) 23,629,000 — 3/28/14 0.6075% 3 month USD- LIBOR-BBA (11,770) 2,907,000 — 3/28/22 3 month USD- LIBOR-BBA 2.358% 18,762 4,060,000 — 3/28/17 3 month USD- LIBOR-BBA 1.356% 16,892 910,000 — 3/28/42 3.085% 3 month USD- LIBOR-BBA (6,511) 1,984,000 — 4/02/14 3 month USD- LIBOR-BBA 0.576% (298) CAD 938,000 — 3/12/22 2.416% 3 month CAD- BA-CDOR 11,533 CAD 1,680,000 — 3/12/17 3 month CAD- BA-CDOR 1.756% (7,456) CAD 2,051,000 — 3/20/17 2.04125% 3 month CAD- BA-CDOR (18,447) CAD 1,400,000 — 3/21/22 3 month CAD- BA-CDOR 2.695% 17,219 CHF 19,117,000 — 3/14/14 6 month CHF- LIBOR-BBA 0.17% (9,451) CHF 4,060,000 — 3/14/17 6 month CHF- LIBOR-BBA 0.43% (11,702) CHF 5,299,000 — 3/19/14 0.2575% 6 month CHF- LIBOR-BBA (7,412) CHF 2,624,000 — 3/19/17 0.5525% 6 month CHF- LIBOR-BBA (9,852) CHF 2,190,000 — 3/19/22 6 month CHF- LIBOR-BBA 1.1675% 11,358 CHF 9,260,000 — 3/22/14 6 month CHF- LIBOR-BBA 0.2275% 6,350 CHF 537,000 — 3/22/22 1.2275% 6 month CHF- LIBOR-BBA (6,261) CHF 461,000 — 3/22/17 6 month CHF- LIBOR-BBA 0.58% 2,394 CHF 2,560,000 — 3/27/22 6 month CHF- LIBOR-BBA 1.1275% (390) CHF 1,290,000 — 3/29/22 6 month CHF- LIBOR-BBA 1.15% 3,513 GBP 5,112,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 400,281 GBP 914,000 — 3/21/22 2.60% 6 month GBP- LIBOR-BBA (20,852) MXN 23,310,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 62,886 95 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. SEK 6,530,000 $— 1/23/22 2.30% 3 month SEK- STIBOR-SIDE $28,632 SEK 6,530,000 — 1/25/22 2.4275% 3 month SEK- STIBOR-SIDE 17,567 SEK 6,530,000 — 2/20/22 3 month SEK- STIBOR-SIDE 2.38% (21,490) SEK 3,273,000 — 2/23/22 2.545% 3 month SEK- STIBOR-SIDE 3,603 SEK 4,257,000 — 2/24/22 2.5375% 3 month SEK- STIBOR-SIDE 5,110 SEK 7,290,000 — 3/1/14 1.9675% 3 month SEK- STIBOR-SIDE 3,727 SEK 740,000 — 3/1/17 2.165% 3 month SEK- STIBOR-SIDE 862 SEK 10,710,000 — 3/6/22 3 month SEK- STIBOR-SIDE 2.475% (21,944) SEK 8,572,000 — 3/13/22 2.43% 3 month SEK- STIBOR-SIDE 22,592 SEK 14,954,000 — 3/22/14 3 month SEK- STIBOR-SIDE 2.03% (4,482) SEK 5,629,000 — 3/22/17 2.33% 3 month SEK- STIBOR-SIDE 84 SEK 6,527,000 — 3/22/22 2.72% 3 month SEK- STIBOR-SIDE (7,703) Deutsche Bank AG $110,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% (1,303) 544,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 6,300 442,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 7,938 118,257,000 — 3/05/14 0.567% 3 month USD- LIBOR-BBA 16,234 21,882,000 — 3/05/17 3 month USD- LIBOR-BBA 1.1673% (82,423) 164,916,000 — 3/05/17 1.1673% 3 month USD- LIBOR-BBA 621,193 24,337,000 — 3/05/22 2.133% 3 month USD- LIBOR-BBA 300,788 67,360,000 — 3/05/22 3 month USD- LIBOR-BBA 2.133% (832,521) 2,421,000 — 3/05/42 3 month USD- LIBOR-BBA 2.856% (90,877) 8,133,000 — 3/05/42 2.856% 3 month USD- LIBOR-BBA 305,289 65,000 — 3/06/22 2.064% 3 month USD- LIBOR-BBA 1,217 96 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $118,000 $— 3/06/17 3 month USD- LIBOR-BBA 1.09% $(892) 164,000 — 3/06/42 2.807% 3 month USD- LIBOR-BBA 7,794 126,000 — 3/07/17 3 month USD- LIBOR-BBA 1.106% (860) 68,000 — 3/07/22 2.061% 3 month USD- LIBOR-BBA 1,295 174,000 — 3/07/42 2.79% 3 month USD- LIBOR-BBA 8,879 4,797,300 — 3/12/22 3 month USD- LIBOR-BBA 2.092% (80,014) 1,888,000 — 3/19/22 2.335% 3 month USD- LIBOR-BBA (9,529) EUR 20,010,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (2,628,630) MXN 23,310,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 70,127 Goldman Sachs International $1,649,000 (45,801) 3/26/22 2.075% 3 month USD- LIBOR-BBA (13,727) 544,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 6,300 442,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 7,938 8,382,000 — 2/22/14 1 month USD- FEDERAL FUNDS-H.15 0.1925% (4,715) 2,257,000 — 2/23/14 0.19625% 1 month USD- FEDERAL FUNDS-H.15 1,072 12,551,000 — 3/20/14 3 month USD- LIBOR-BBA 0.625% 11,548 4,611,000 — 3/20/17 1.365% 3 month USD- LIBOR-BBA (23,374) 1,868,000 — 3/20/22 2.3825% 3 month USD- LIBOR-BBA (17,466) 2,660,000 — 3/20/42 3 month USD- LIBOR-BBA 3.1285% 44,044 2,941,000 — 3/21/22 3 month USD- LIBOR-BBA 2.405% 33,420 35,551,000 — 3/22/14 0.6345% 3 month USD- LIBOR-BBA (38,001) 135,308,000 — 3/22/14 3 month USD- LIBOR-BBA 0.6345% 144,633 25,839,000 — 3/22/22 2.413% 3 month USD- LIBOR-BBA (310,366) 97 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $190,885,000 $— 3/22/17 3 month USD- LIBOR-BBA 1.4097% $1,363,056 435,000 — 3/22/42 3 month USD- LIBOR-BBA 3.1405% 8,193 2,499,000 — 3/22/42 3.1405% 3 month USD- LIBOR-BBA (47,065) 2,938,000 — 3/30/22 3 month USD- LIBOR-BBA 2.273125% (4,269) 2,938,000 — 4/03/22 3 month USD- LIBOR-BBA 2.245% (13,280) AUD 1,140,000 — 3/21/22 5.0175% 6 month AUD- BBR-BBSW (21,573) CHF 5,776,000 — 3/15/14 6 month CHF- LIBOR-BBA 0.18% (1,645) CHF 4,020,000 — 3/15/22 1.06% 6 month CHF- LIBOR-BBA 25,549 CHF 2,136,000 — 3/26/17 6 month CHF- LIBOR-BBA 0.575% 10,150 CHF 1,281,000 — 3/29/17 6 month CHF- LIBOR-BBA 0.53% 2,764 EUR 20,000,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 1,034,550 EUR 1,144,000 — 3/23/22 2.385% 6 month EUR- EURIBOR- REUTERS (12,553) EUR 1,818,000 — 3/26/17 1.6275% 6 month EUR- EURIBOR- REUTERS (5,333) GBP 4,393,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 25,788 GBP 2,287,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 23,421 GBP 4,151,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA 6,241 GBP 299,000 — 2/8/22 6 month GBP- LIBOR-BBA 2.4825% 2,887 GBP 1,933,000 — 2/8/17 1.625% 6 month GBP- LIBOR-BBA (6,107) GBP 604,000 — 2/8/42 6 month GBP- LIBOR-BBA 3.145% (16,544) GBP 8,891,000 — 2/8/14 1 month GBP- WMBA-SONIA- COMPOUND 0.5175% (4,182) GBP 9,676,000 — 2/10/14 1 month GBP- WMBA-SONIA- COMPOUND 0.505% (8,419) 98 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. GBP 3,986,000 E $— 8/9/31 4.605% 6 month GBP- LIBOR-BBA $(253,558) GBP 3,986,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (216,516) GBP 180,000 — 2/17/42 3.2075% 6 month GBP- LIBOR-BBA 855 GBP 4,013,800 — 2/17/14 0.5625% 1 month GBP- WMBA-SONIA- COMPOUND (7,523) GBP 4,402,000 — 2/21/14 0.558% 1 month GBP- WMBA-SONIA- COMPOUND (3,183) GBP 810,000 — 2/24/17 6 month GBP- LIBOR-BBA 1.565% (1,757) GBP 281,000 — 2/24/22 6 month GBP- LIBOR-BBA 2.39% (1,541) GBP 391,000 — 2/24/42 3.13125% 6 month GBP- LIBOR-BBA 11,648 GBP 4,383,000 — 2/24/14 0.5125% 1 month GBP- WMBA-SONIA- COMPOUND 3,218 GBP 1,033,000 — 3/2/17 6 month GBP- LIBOR-BBA 1.5475% (3,990) GBP 735,000 — 3/2/22 6 month GBP- LIBOR-BBA 2.3975% (3,652) GBP 92,000 — 3/2/42 6 month GBP- LIBOR-BBA 3.135% (2,678) GBP 1,250,000 — 3/2/14 1 month GBP- WMBA-SONIA- COMPOUND 0.54% (136) GBP 161,000 — 3/9/42 3.11% 6 month GBP- LIBOR-BBA 6,060 GBP 202,000 — 3/14/42 6 month GBP- LIBOR-BBA 3.2575% 1,857 GBP 1,141,000 — 3/14/17 1.6925% 6 month GBP- LIBOR-BBA (8,037) GBP 8,453,000 — 3/16/14 6 month GBP- LIBOR-BBA 1.31% 20,437 GBP 1,526,000 — 3/16/17 1.79% 6 month GBP- LIBOR-BBA (22,210) GBP 866,000 — 3/16/22 2.67% 6 month GBP- LIBOR-BBA (29,078) GBP 519,000 — 3/16/42 6 month GBP- LIBOR-BBA 3.3875% 26,278 SEK 11,301,000 — 2/13/17 2.15% 3 month SEK- STIBOR-SIDE 14,911 SEK 11,301,000 — 2/20/17 3 month SEK- STIBOR-SIDE 1.995% (26,810) 99 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. SEK 36,269,100 $— 2/21/14 3 month SEK- STIBOR-SIDE 1.895% $(26,706) SEK 8,060,200 — 2/21/22 2.485% 3 month SEK- STIBOR-SIDE 15,246 SEK 10,947,000 — 2/23/17 2.1575% 3 month SEK- STIBOR-SIDE 13,366 SEK 4,270,000 — 3/1/22 3 month SEK- STIBOR-SIDE 2.5275% (5,708) SEK 8,613,000 — 3/6/17 3 month SEK- STIBOR-SIDE 2.115% (13,163) SEK 8,541,000 — 3/29/22 3 month SEK- STIBOR-SIDE 2.6325% (1,307) JPMorgan Chase Bank N.A. $65,739,000 — 3/26/14 0.6275% 3 month USD- LIBOR-BBA (60,362) 77,150,000 — 3/26/17 1.3425% 3 month USD- LIBOR-BBA (274,462) 23,223,000 — 3/26/22 2.3245% 3 month USD- LIBOR-BBA (79,978) 10,129,000 — 3/26/42 3 month USD- LIBOR-BBA 3.0525% 6,939 2,820,000 — 3/26/17 1.3575% 3 month USD- LIBOR-BBA (12,097) 849,000 — 4/02/42 2.968% 3 month USD- LIBOR-BBA 14,331 CAD 15,427,000 — 3/13/14 1.4025% 3 month CAD- BA-CDOR (3,023) CAD 318,000 — 3/13/22 2.43% 3 month CAD- BA-CDOR 3,519 CAD 798,000 — 3/13/17 3 month CAD- BA-CDOR 1.78% (2,630) CAD 1,770,000 — 3/13/17 1.8025% 3 month CAD- BA-CDOR 3,932 CAD 2,870,000 — 3/22/17 3 month CAD- BA-CDOR 1.98% 17,156 EUR 1,482,000 — 3/23/14 1 month EUR- EONIA-OIS- COMPOUND 0.506% 2,310 EUR 2,431,000 — 3/23/17 1 month EUR- EONIA-OIS- COMPOUND 1.147% 20,641 EUR 61,000 — 3/23/42 2.65% 6 month EUR- EURIBOR- REUTERS (1,569) GBP 826,000 — 3/7/17 6 month GBP- LIBOR-BBA 1.54% (3,784) GBP 361,000 — 3/7/22 6 month GBP- LIBOR-BBA 2.354% (4,256) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. cont. JPY 431,867,000 $— 2/20/22 6 month JPY- LIBOR-BBA 0.965% $(25,572) JPY 1,792,600,000 — 3/6/14 6 month JPY- LIBOR-BBA 0.34375% (1,683) JPY 365,600,000 — 3/6/22 1.0175% 6 month JPY- LIBOR-BBA 2,328 $544,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 6,300 CAD 2,400,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 22,700 JPY 293,300,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 75,974 JPY 394,300,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA 21,866 MXN 8,850,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (20,002) MXN 11,445,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (25,677) MXN 3,330,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 10,731 MXN 42,045,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO 1,249 MXN 12,390,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 22,609 UBS AG CHF 15,261,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (222,154) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. shares 449,485 $— 7/30/12 3 month USD- Market Vectors $(3,103,288) LIBOR-BBA Gold Miners ETF Barclay’s Bank, PLC $39,539 — 1/12/41 4.50% (1 month Synthetic TRS 587 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 796,213 — 1/12/41 4.50% (1 month Synthetic TRS 11,825 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $94,584 $— 1/12/41 4.50% (1 month Synthetic TRS $1,405 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 4,420,000 — 4/7/16 (2.63%) USA Non Revised (58,114) Consumer Price Index-Urban (CPI-U) 3,419,764 — 1/12/41 4.50% (1 month Synthetic TRS 50,789 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 393,843 — 1/12/41 4.50% (1 month Synthetic TRS 5,849 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,248,498 — 1/12/40 4.50% (1 month Synthetic MBX 1,617 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,283,069 — 1/12/41 5.00% (1 month Synthetic MBX 4,261 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 129,472 — 1/12/41 4.50% (1 month Synthetic MBX 228 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,140,364 — 1/12/41 5.00% (1 month Synthetic MBX 2,128 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 208,551 — 1/12/41 4.50% (1 month Synthetic MBX 368 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 227,362 — 1/12/40 5.00% (1 month Synthetic MBX 425 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 738,310 — 1/12/40 5.00% (1 month Synthetic MBX 1,379 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 535,043 — 1/12/40 5.00% (1 month Synthetic MBX 999 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. $1,265,945 $— 1/12/41 5.00% (1 month Synthetic MBX $2,363 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 406 F — 2/13/13 (3 month USD- A basket 2,411,515 LIBOR-BBA plus (CGPUTQL2) 0.10%) of common stocks units 9,015 — 2/13/13 3 month USD- Russell 1000 (1,598,646) LIBOR-BBA Total Return Index minus 0.15% Credit Suisse International $4,781,310 — 1/12/41 4.50% (1 month Synthetic MBX 1,692 USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools Goldman Sachs International 2,530,000 — 3/1/16 2.47% USA Non Revised 7,894 Consumer Price Index-Urban (CPI-U) 1,897,500 — 3/3/16 2.45% USA Non Revised 4,040 Consumer Price Index-Urban (CPI-U) 2,791,098 — 1/12/40 5.00% (1 month Synthetic TRS 46,552 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,239,674 — 1/12/41 4.50% (1 month Synthetic TRS 18,411 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,466,831 — 1/12/41 4.50% (1 month Synthetic TRS 21,785 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 90,821 1,121 1/12/40 (5.00%) 1 month Synthetic TRS (356) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 2,448,742 (8,035) 1/12/38 (6.50%) 1 month Synthetic MBX (8,002) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,147,587 25,838 1/12/40 (5.00%) 1 month Synthetic TRS (5,248) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 1,710,000 — 4/3/17 2.3225% USA Non Revised 1,715 Consumer Price Index-Urban (CPI-U) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. EUR 3,191,000 $— 10/18/13 (1.7775%) Eurostat Eurozone $(49,878) HICP excluding tobacco GBP 1,067,000 — 3/30/17 (3.0925%) GBP Non-revised (5,996) UK Retail Price Index JPMorgan Chase Bank N.A. EUR 1,707,000 — 4/2/13 (1.98%) Eurostat Eurozone (228) HICP excluding tobacco shares 966,887 — 10/22/12 (3 month USD- iShares MSCI 1,084,385 LIBOR-BBA plus Emerging Markets 0.04%) Index Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclay’s Bank, PLC DJ CDX NA IG Series 17 Index BBB+/P $39,602 $4,000,000 12/20/16 100 bp $66,376 DJ CDX NA IG Series 17 Index BBB+/P 14,801 1,360,000 12/20/16 100 bp 23,904 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (10,504) 1,180,000 12/20/19 (100 bp) 213,499 DJ CDX NA HY Series 18 Index B+/P 1,054,200 30,120,000 6/20/17 500 bp 187,069 Deutsche Bank AG DJ CDX NA HY Series 18 Index B+/P 1,126,361 42,909,000 6/20/17 500 bp (102,996) DJ CDX NA IG Series 17 Index BBB+/P 12,696 1,360,000 12/20/16 100 bp 21,799 DJ CDX NA IG Series 17 Index BBB+/P (337) 145,000 12/20/16 100 bp 633 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 435,000 9/20/13 715 bp 56,754 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 605,000 9/20/13 477 bp 43,883 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 605,000 9/20/13 535 bp 50,901 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 $— $340,000 9/20/13 495 bp $16,328 JPMorgan Chase Bank N.A. DJ CDX NA HY Series 18 Index B+/P 454,414 17,311,000 6/20/17 500 bp (41,552) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March31, 2012. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $60,231,096 $— $— Capital goods 58,085,163 — — Communication services 42,683,619 — — Conglomerates 20,783,937 — — Consumer cyclicals 110,471,147 163 6 Consumer staples 84,771,758 — 4,636 Energy 91,653,845 183,415 — Financials 157,329,035 — — Health care 98,045,751 — — Technology 163,774,654 — — Transportation 10,514,284 — — Utilities and power 27,242,597 — — Total common stocks Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $6,699,840 $— Commodity linked notes — 4,928,838 — Convertible bonds and notes — 640,709 — Convertible preferred stocks — 567,145 7 Corporate bonds and notes — 188,711,581 140,418 Foreign government and agency bonds and notes — 10,737,883 — Investment companies 13,276,961 — — Mortgage-backed securities — 42,386,585 — Municipal bonds and notes — 208,261 — Preferred stocks — 748,974 — Purchased options outstanding — 14,883,664 — Senior loans — 5,374,485 — U.S. government and agency mortgage obligations — 110,788,594 — U.S. treasury obligations — 1,250,136 — Warrants — 1,273 11,802 Short-term investments 294,276,598 140,523,397 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,929,051) $— Futures contracts 14,283,259 — — Written options — (10,997,816) — TBA sale commitments — (41,375,782) — Interest rate swap contracts — (702,800) — Total return swap contracts — (1,166,468) — Credit default contracts — (2,154,635) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Statement of assets and liabilities 3/31/12 (Unaudited) ASSETS Investment in securities, at value, including $2,021,610 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,352,132,904) $1,468,001,658 Affiliated issuers (identified cost $293,930,563) (Notes 1 and 6) 293,930,563 Foreign currency (cost $2,812,020) (Note 1) 2,811,341 Dividends, interest and other receivables 6,748,392 Receivable for shares of the fund sold 1,073,298 Receivable for investments sold 19,393,947 Receivable for sales of delayed delivery securities (Note 1) 41,496,557 Unrealized appreciation on swap contracts (Note 1) 12,861,991 Receivable for variation margin (Note 1) 453,563 Unrealized appreciation on forward currency contracts (Note 1) 2,125,495 Premium paid on swap contracts (Note 1) 97,779 Total assets LIABILITIES Payable to custodian 28,317 Payable for investments purchased 11,804,743 Payable for purchases of delayed delivery securities (Note 1) 110,093,525 Payable for shares of the fund repurchased 11,863,064 Payable for compensation of Manager (Note 2) 835,772 Payable for investor servicing fees (Note 2) 217,972 Payable for custodian fees (Note 2) 169,464 Payable for Trustee compensation and expenses (Note 2) 281,526 Payable for administrative services (Note 2) 6,386 Payable for distribution fees (Note 2) 969,987 Unrealized depreciation on forward currency contracts (Note 1) 4,054,546 Written options outstanding, at value (premiums received $8,482,231) (Notes 1 and 3) 10,997,816 Premium received on swap contracts (Note 1) 2,729,033 Unrealized depreciation on swap contracts (Note 1) 14,254,640 TBA sale commitments, at value (proceeds receivable $41,451,641) (Note 1) 41,375,782 Collateral on securities loaned, at value (Note 1) 2,123,965 Collateral on certain derivative contracts, at value (Note 1) 4,023,100 Other accrued expenses 271,236 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,726,651,638 Distributions in excess of net investment income (Note 1) (2,171,327) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (215,927,583) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 124,340,982 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,148,500,013 divided by 87,363,238 shares) $13.15 Offering price per class A share (100/94.25 of $13.15)* $13.95 Net asset value and offering price per class B share ($140,740,775 divided by 10,895,215 shares)** $12.92 Net asset value and offering price per class C share ($132,026,637 divided by 10,439,664 shares)** $12.65 Net asset value and redemption price per class M share ($27,927,919 divided by 2,161,177 shares) $12.92 Offering price per class M share (100/96.50 of $12.92)* $13.39 Net asset value, offering price and redemption price per class R share ($15,633,498 divided by 1,208,015 shares) $12.94 Net asset value, offering price and redemption price per class Y share ($168,064,868 divided by 12,694,693 shares) $13.24 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Statement of operations Six months ended 3/31/12 (Unaudited) INVESTMENT INCOME Interest (including interest income of $106,368 from investments in affiliated issuers) (Note 6) $10,481,774 Dividends (net of foreign tax of $209,752) 9,209,278 Securities lending (Note 1) 64,889 Total investment income EXPENSES Compensation of Manager (Note 2) 4,719,952 Investor servicing fees (Note 2) 1,526,123 Custodian fees (Note 2) 148,453 Trustee compensation and expenses (Note 2) 62,669 Administrative services (Note 2) 18,978 Distribution fees — Class A (Note 2) 1,372,889 Distribution fees — Class B (Note 2) 690,500 Distribution fees — Class C (Note 2) 626,809 Distribution fees — Class M (Note 2) 98,179 Distribution fees — Class R (Note 2) 36,502 Other 401,184 Total expenses Expense reduction (Note 2) (68,926) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $5,864) (Notes 1 and 3) 55,762,751 Net realized loss on swap contracts (Note 1) (1,191,761) Net realized gain on futures contracts (Note 1) 36,873,354 Net realized gain on foreign currency transactions (Note 1) 2,480,831 Net realized loss on written options (Notes 1 and 3) (576,043) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (4,292,430) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 210,223,266 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/12* Year ended 9/30/11 Operations: Net investment income $10,122,629 $24,735,289 Net realized gain on investments and foreign currency transactions 93,349,132 95,820,531 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 205,930,836 (177,181,369) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,359,410) (43,801,232) Class B — (5,116,040) Class C — (4,215,119) Class M — (975,553) Class R (9,741) (512,268) Class Y (912,339) (6,748,213) Increase in capital from settlement payments (Note 9) — 71,106 Decrease from capital share transactions (Note 4) (106,789,353) (125,435,755) Total increase (decrease) in net assets NET ASSETS Beginning of period 1,434,561,956 1,677,920,579 End of period (including distributions in excess of net investment income of $2,171,327 and $8,012,466, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. This page left blank intentionally. Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class A March 31, 2012** .09 2.31 (.04) — — — 22.27 * .57* .71* 69 * September 30, 2011 .19 (.67) (.45) — — — e,f 1.14 1.53 98 September 30, 2010 .20 .98 (.49) — — e — e,g 1.20 1.79 116 September 30, 2009 .19 (.07) (.39) — — e — e,h 1.22 i,j 2.09 i 130 September 30, 2008 .28 (3.82) (.16) (.14) — e — 1.13 i 2.08 i 113 September 30, 2007 .22 1.68 (.08) — — e — 1.14 i 1.52 i 81 Class B March 31, 2012** .04 2.28 — * .94 * .33* 69 * September 30, 2011 .09 (.66) (.35) — — — e,f 1.89 .77 98 September 30, 2010 .11 .97 (.41) — — e — e,g 1.95 1.03 116 September 30, 2009 .12 (.04) (.28) — — e — e,h 1.97 i,j 1.34 i 130 September 30, 2008 .17 (3.74) (.04) (.14) — e — 1.88 i 1.30 i 113 September 30, 2007 .11 1.64 — e — 1.89 i .76 i 81 Class C March 31, 2012** .04 2.23 — * .94* .33* 69* September 30, 2011 .09 (.64) (.36) — — — e,f 1.89 .78 98 September 30, 2010 .11 .93 (.41) — — e — e,g 1.95 1.04 116 September 30, 2009 .12 (.04) (.29) — — e — e,h 1.97 i,j 1.34 i 130 September 30, 2008 .17 (3.68) (.06) (.14) — e — 1.88 i 1.31 i 113 September 30, 2007 .11 1.61 — e — — e — e — 1.89 i .77 i 81 Class M March 31, 2012** .05 2.28 — * .82* .45* 69 * September 30, 2011 .13 (.67) (.39) — — — e,f 1.64 1.03 98 September 30, 2010 .14 .96 (.44) — — e — e,g 1.70 1.28 116 September 30, 2009 .14 (.05) (.32) — — e — e,h 1.72 i,j 1.58 i 130 September 30, 2008 .21 (3.75) (.09) (.14) — e — 1.63 i 1.57 i 113 September 30, 2007 .14 1.65 (.02) — — e — 1.64 i 1.00 i 81 Class R March 31, 2012** .07 2.28 (.01) — — — * .69* .58* 69* September 30, 2011 .16 (.66) (.43) — — — e,f 1.39 1.29 98 September 30, 2010 .17 .95 (.47) — — e — e,g 1.45 1.54 116 September 30, 2009 .17 (.08) (.37) — — e — e,h 1.47 i,j 1.85 i 130 September 30, 2008 .25 (3.80) (.11) (.14) — e — 1.38 i 1.88 i 113 September 30, 2007 .18 1.66 (.06) — — e — 1.39 i 1.28 i 81 Class Y March 31, 2012** .10 2.33 (.07) — — — * .44 * .83* 69 * September 30, 2011 .22 (.68) (.48) — — — e,f .89 1.79 98 September 30, 2010 .23 .98 (.51) — — e — e,g .95 2.02 116 September 30, 2009 .22 (.09) (.43) — — e — e,h .97 i,j 2.41 i 130 September 30, 2008 .32 (3.85) (.19) (.14) — e — .88 i 2.30 i 113 September 30, 2007 .26 1.69 (.11) — — e — .89 i 1.75 i 81 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 112 113 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Portfolio turnover excludes TBA roll transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 9). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.07% September 30, 2008 0.02 September 30, 2007 0.01 j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. Notes to financial statements 3/31/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam Dynamic Asset Allocation Growth Fund (the fund) (which changed its name from Putnam Asset Allocation: Growth Portfolio on November 30, 2011) is a diversified series of Putnam Asset Allocation Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. Using qualitative analysis and quantitative techniques, Putnam Management adjusts portfolio allocations from time to time within a certain range for each fund to try to optimize a fund’s performance consistent with its goal. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. The fund also invests, to a lesser extent, in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from October 1, 2011 through March 31, 2012. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the returns on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $549,600,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $252,100,000 on total return swap contracts for the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $7,005,555 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $12,666,768 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $10,835,426. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $2,021,610 and the fund received cash collateral of $2,123,965. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2011, the fund had a capital loss carryover of $318,127,438 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $271,648,791 $— $271,648,791 September 30, 2017 46,478,647 — 46,478,647 September 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending September 30, 2012 $17,724,551 of losses recognized during the period from November 1, 2010 to September 30, 2011. The aggregate identified cost on a tax basis is $1,652,821,627, resulting in gross unrealized appreciation and depreciation of $153,819,681 and $44,709,051, respectively, or net unrealized appreciation of $109,110,630. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10 billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion and 0.515% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,688 under the expense offset arrangements and by $67,238 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,166, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $94,995 and $1,023 from the sale of classA and classM shares, respectively, and received $55,853 and $3,601 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $123 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $784,830,757 and $868,263,144, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 297,394,344 $13,992,202 beginning of the reporting period CHF 13,400,000 $17,989 Options opened USD 83,448,600 3,700,039 CHF — — Options exercised USD (35,094,213) (908,124) CHF — — Options expired USD — — CHF — — Options closed USD (158,302,744) (8,301,886) CHF (13,400,000) (17,989) Written options outstanding at the USD 187,445,987 $8,482,231 end of the reporting period CHF — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/12 Year ended 9/30/11 ClassA Shares Amount Shares Amount Shares sold 3,595,877 $43,789,240 10,369,246 $129,070,996 Shares issued in connection with reinvestment of distributions 279,952 3,205,455 3,413,788 41,375,107 3,875,829 46,994,695 13,783,034 170,446,103 Shares repurchased (9,605,359) (117,071,820) (19,762,973) (246,131,232) Net decrease Six months ended 3/31/12 Year ended 9/30/11 ClassB Shares Amount Shares Amount Shares sold 394,820 $4,710,604 1,091,020 $13,377,521 Shares issued in connection with reinvestment of distributions — — 400,244 4,794,919 394,820 4,710,604 1,491,264 18,172,440 Shares repurchased (1,827,556) (21,837,444) (4,389,684) (53,907,484) Net decrease Six months ended 3/31/12 Year ended 9/30/11 ClassC Shares Amount Shares Amount Shares sold 445,907 $5,235,088 1,525,962 $18,353,737 Shares issued in connection with reinvestment of distributions — — 311,665 3,655,835 445,907 5,235,088 1,837,627 22,009,572 Shares repurchased (1,129,017) (13,104,113) (2,623,691) (31,460,687) Net decrease Six months ended 3/31/12 Year ended 9/30/11 ClassM Shares Amount Shares Amount Shares sold 172,209 $2,026,970 196,901 $2,412,124 Shares issued in connection with reinvestment of distributions — — 79,829 953,962 172,209 2,026,970 276,730 3,366,086 Shares repurchased (219,988) (2,622,383) (609,890) (7,509,687) Net decrease Six months ended 3/31/12 Year ended 9/30/11 ClassR Shares Amount Shares Amount Shares sold 144,879 $1,716,378 314,223 $3,829,557 Shares issued in connection with reinvestment of distributions 859 9,692 42,757 510,517 145,738 1,726,070 356,980 4,340,074 Shares repurchased (183,872) (2,177,761) (296,052) (3,653,772) Net increase (decrease) Six months ended 3/31/12 Year ended 9/30/11 ClassY Shares Amount Shares Amount Shares sold 1,587,109 $19,303,678 5,289,430 $66,460,901 Shares issued in connection with reinvestment of distributions 78,133 900,090 545,903 6,660,012 1,665,242 20,203,768 5,835,333 73,120,913 Shares repurchased (2,544,501) (30,873,027) (6,178,232) (74,228,081) Net decrease Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $437,819 Payables $2,592,454 Foreign exchange contracts Receivables 2,125,495 Payables 4,054,546 Investments, Payables, Receivables, Net Net assets— assets— Unrealized Unrealized appreciation/ appreciation/ Equity contracts (depreciation) 23,436,510* (depreciation) 9,448,265* Investments, Payables, Receivables, Net Net assets— assets— Unrealized Unrealized appreciation/ appreciation/ Interest rate contracts (depreciation) 23,896,806* (depreciation) 21,572,137* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $6,884,919 $6,884,919 Foreign exchange contracts — — 2,647,669 — $2,647,669 Equity contracts — 34,008,850 — (1,610,106) $32,398,744 Interest rate contracts (2,498,102) 2,864,504 — (6,466,575) $(6,100,173) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $3,192,087 $3,192,087 Foreign exchange contracts — — — (4,256,287) — $(4,256,287) Equity contracts — 560 32,686,028 — 8,489,420 $41,176,008 Interest rate contracts (983,576) — (2,589,050) — 9,078,563 $5,505,937 Total † For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $106,368 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $337,826,396 and $278,287,763, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $69,500 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $1,606 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Robert J. Darretta Mark C. Trenchard Putnam Investment John A. Hill Vice President and Management, LLC Paul L. Joskow BSA Compliance Officer One Post Office Square Elizabeth T. Kennan Boston, MA 02109 Kenneth R. Leibler Robert T. Burns Robert E. Patterson Vice President and Investment Sub-Manager George Putnam, III Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 57–59 St James’s Street W. Thomas Stephens James P. Pappas London, England SW1A 1LD Vice President Officers Investment Sub-Advisor Robert L. Reynolds Judith Cohen The Putnam Advisory President Vice President, Clerk and Company, LLC Assistant Treasurer One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, Michael Higgins Principal Executive Vice President, Senior Associate Marketing Services Officer, Treasurer and Treasurer and Assistant Clerk Putnam Retail Management Compliance Liaison One Post Office Square Nancy E. Florek Boston, MA 02109 Steven D. Krichmar Vice President, Assistant Clerk, Vice President and Assistant Treasurer and Custodian Principal Financial Officer Proxy Manager State Street Bank and Trust Company Janet C. Smith Susan G. Malloy Vice President, Assistant Vice President and Legal Counsel Treasurer and Principal Assistant Treasurer Ropes & Gray LLP Accounting Officer Trustees Robert R. Leveille Jameson A. Baxter, Chair Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann Charles B. Curtis This report is for the information of shareholders of Putnam Dynamic Asset Allocation Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Asset Allocation Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 29, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	October 1, 2011 — March 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Balanced Fund Semiannual report 3 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Our allocation of assets among permitted asset categories may hurt performance. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety or reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: After a quarter century of trending lower, U.S. Treasury rates have shown some upward movement on signs of an improving economy during the past few months. Greece’s successful debt restructuring and some better-than-expected economic data in the United States have helped to coax investors off the sidelines and back into the markets. While we believe the historic bull market in government debt is likely near its close, fixed-income markets today continue to offer myriad investing opportunities. Investing in fixed-income markets, however, requires particular expertise and the capacity for deep security-level research. We believe Putnam’s veteran fixed-income team is well suited to that task, and offers a long-term track record of uncovering attractive opportunities across all sectors of the bond markets. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Balanced Blended Benchmark is administered by Putnam Management, comprising 50% the Russell 3000 Index, 35% the Barclays Capital U.S. Aggregate Bond Index, 10% the MSCI EAFE Index (ND), and 5% the JPMorgan Developed High Yield Index. † The fund’s secondary benchmark, the Putnam Balanced Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. ‡ Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager Jeff, how would you describe the market rally we saw in the first six months of the fund’s fiscal year? We believe the gains reflected a recovery from the fear that gripped investors during the middle of 2011. Last year, three large macroeconomic risks restrained the stock market and drove investors toward the safety of Treasuries. There was fear of a double-dip recession in the United States, a credit market crisis in Europe, and the possibility of a hard economic landing in China, where authorities sought to restrain growth and inflationary pressures. Each of these fears began to recede late in 2011. As investors recognized that the macro risks were no longer so acute, they bid up stock prices to reflect the impressive earnings results that corporations have delivered. In the United States, the economy has performed above expectations, providing a supportive environment for profits, and the labor market has improved. Overseas markets had mixed results. Japan performed very well, with Japanese stocks among the world leaders in recent months. European stocks were in retreat until December, when the European Central Bank extended short-term lending support to the banking sector. This led to a rally in recent months in most European markets. This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 3/31/12. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on pages 14–15. 5 The bond market, by contrast, was less robust. What happened in fixed income? The bond market was more uneven, with credit sectors, including high-yield bonds, logging big gains, while more interest-rate sensitive sectors like government bonds had more muted returns. Near the end of the period, Treasuries lost ground and spreads tightened in credit sectors. This movement was a reversal of the flight to quality that dominated fixed-income markets during much of 2011. We believe that this recovery reflects fundamentals. At current price and yield levels, plain vanilla government bonds do not offer attractive return potential, in our view, and they are vulnerable to a jump in interest rates. How would you evaluate overall fund results? We saw impressive results. Before sales charges, the fund’s class A shares returned 17.13%. While this ranked behind the return of its all-equity primary benchmark, the Russell 3000 Index, it was better than the result of its secondary benchmark, which reflects the fund’s asset allocation. Many strategies worked in our favor relative to the secondary benchmark. It’s part of the fund’s asset allocation philosophy to invest across a number of diverse asset classes, and within these asset classes we have different kinds of active strategies seeking to augment returns or offset risks. We engage in multiple strategies because of the recognition that some will work and some will struggle, but we never depend on just one or two. The goal is to have several strategies adding to returns, and that was the case in this period. What were highlights of your flexible allocations in the period? For much of the period, we had a significant overweight to high-yield bonds, which offered attractive yield and total return potential, in our view, even as corporate default rates remained below historical averages. We held smaller overweight positions to U.S. small-cap stocks, both growth and value. In the early months we had a small underweight to large-cap stocks, but we moved to an overweight in January, Strategy allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 0 when our research indicated that risk assets offered attractive performance potential relative to expected volatility. The high-yield and equity strategies contributed significantly to outperformance versus the fund’s secondary benchmark. Positions in international stocks, including many style-based strategies, like growth and value, also outpaced the secondary benchmark. Fixed-income positions also contributed to gains, as we continued to favor taking credit risk in the mortgage and corporate sectors. We establish the high-yield and stock exposures with direct security investments as well as with derivatives. For example, with high-yield bonds we can own credit default swaps to hedge credit risk and market risk, or gain exposures to certain securities or groups of securities. For equity exposure, we can use futures contracts to manage exposure to market risk or to equitize cash holdings, and we can use options to enhance returns on securities in the portfolio. Where did you see disappointments? In equities, our thematic strategy under-performed. This selection strategy seeks to identify specific, sometimes idiosyncratic themes that can help particular stocks. It is often a great source of non-correlated results, but when markets rise as steadily as they did over the past six months, low correlation is less helpful. Beyond equities, our commodities positioning detracted from results versus the secondary benchmark. Though a small weight in the portfolio, the position was overweight versus our usual positioning. Our strategy favored exposure to non-energy commodities, but these investments saw weakness as the growth pace in China slowed. China is a major source of global demand. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 3/31/12. Short-term holdings and derivatives are excluded. Holdings will vary over time. 7 How would you summarize your fixed-income positioning? As our high-yield overweight suggests, we favored taking credit risk. Unlike some pundits who anticipated a recession developing in late 2011, we had confidence that the U.S. economic recovery would continue in the period, and it did. This helped corporate bond sectors and the mortgage-backed securities that the fund owns. We also saw a big improvement in conditions for non-agency residential mortgage-backed securities [RMBS]. During 2011, investors were generally unwilling to hold these securities as risk aversion increased during Europe’s sovereign debt crisis. These securities benefited from an easing of macro risks in January and February of 2012. Also at that time, the Fed successfully managed sales of its RMBS portfolio in an auction process that found strong demand. We generally avoided the interest-rate risk of plain vanilla government bonds, such as Treasuries. With yield levels so low, even a small uptick in interest rates could lead to losses. We can manage interest-rate exposure and other fixed-income risks with a variety of derivatives. With interest-rate swaps, the portfolio can hedge interest-rate risk, gain exposure to rates, or hedge prepayment risk. Futures contracts can also be used to hedge prepayment or interest-rate risks, or to gain rate exposures. Did foreign currency volatility have an impact on fund results? Foreign exchange overall subtracted just a fraction from results versus the secondary benchmark index, but this reflected a combination of currency exposures and strategies. The U.S. dollar has appreciated against other major currencies over the course of the fund’s semiannual period, which weakened the returns of securities denominated in foreign currencies. The fund had a variety of hedging positions to reduce foreign exposure risk or to gain exposure to particular currencies, and these helped to offset most of the adverse effects of the dollar’s strengthening. This chart shows how the fund’s top strategy weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 Europe was a source of global instability in 2011. What are the major global risks today? The world is still in the middle of a long deleveraging process from the debt that built up prior to the recession. Fortunately, Europe made moves in a positive direction in recent months, and this has given markets and investors relief. European authorities engineered a debt restructuring for Greece, which included a formal default, as defined by rating agencies. The benefit of the restructuring was to resolve uncertainty and give investors an indication that the deleveraging process that other countries are facing can be managed in an orderly way. Second, the European Central Bank [ECB] successfully implemented its Long-Term Refinancing Operation [LTRO]. The ECB addressed the short-term funding crisis afflicting the European banking sector. This support staved off the threat that banks might begin selling their holdings of European government bonds that would further increase borrowing costs for indebted countries like Spain and Italy. The LTRO lending is for three years, providing a window of opportunity to address structural problems on European sovereign balance sheets without the banking system seizing up. Finding ultimate solutions will likely be a prolonged process. Do you think the recent positive trends are likely to persist? Markets have come a long way in a brief period. It would not be unusual for investors to reconsider their risk exposures at this point. Markets could still move higher, but it would likely be at a less robust pace. Overall, the three major macro risks — the pace of economic growth in the United States and China, and the restructuring of European sovereign balance sheets — have diminished, though they still require close monitoring. Have your strategies changed for the months ahead? While the fund maintains its broad asset diversification, in our view the asset classes that delivered strong results so far this year continue to offer the most attractive relative value opportunities. High-yield securities benefit from yield spreads that are higher today than they were a year ago, even though the economy is stronger and default risks have eased. We believe credit sectors offer attractive return potential for investors who take a degree of credit risk and liquidity risk. Stocks also continue to look attractive, we believe. Jeff, thanks for discussing the fund today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charter-holder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James A. Fetch; Robert J. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (2/7/94) (2/11/94) (9/1/94) (2/6/95) (1/21/03) (7/5/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.61% 6.26% 5.83% 5.83% 5.78% 5.78% 6.10% 5.89% 6.32% 6.87% 10 years 56.82 47.74 45.80 45.80 45.53 45.53 49.31 44.07 52.48 60.90 Annual average 4.60 3.98 3.84 3.84 3.82 3.82 4.09 3.72 4.31 4.87 5 years 12.53 6.07 8.61 6.74 8.49 8.49 9.83 6.00 11.08 13.97 Annual average 2.39 1.19 1.67 1.31 1.64 1.64 1.89 1.17 2.12 2.65 3 years 73.73 63.69 69.95 66.94 70.01 70.01 71.28 65.32 72.26 75.06 Annual average 20.21 17.85 19.34 18.63 19.35 19.35 19.65 18.24 19.87 20.52 1 year 4.11 –1.86 3.42 –1.58 3.42 2.42 3.70 0.08 3.88 4.46 6 months 17.13 10.39 16.77 11.77 16.74 15.74 16.89 12.82 17.00 17.36 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 3/31/12 Lipper Mixed-Asset Target Putnam Balanced Allocation Moderate Funds Russell 3000 Index Blended Benchmark category average* Annual average (life of fund) 8.33% —† 6.73% 10 years 57.91 75.77% 62.08 Annual average 4.67 5.80 4.89 5 years 11.37 20.62 14.44 Annual average 2.18 3.82 2.69 3 years 91.84 62.93 56.60 Annual average 24.26 17.67 16.08 1 year 7.18 6.46 3.84 6 months 26.55 15.48 13.96 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/12, there were 496, 482, 432, 404, 189, and 34 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Balanced Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 3/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 2 2 2 2 2 2 Income $0.096 $0.055 $0.057 $0.071 $0.083 $0.110 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/11 $9.99 $10.60 $9.95 $9.80 $9.98 $10.34 $9.93 $10.00 3/31/12 11.60 12.31 11.56 11.38 11.59 12.01 11.53 11.62 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/11 1.07% 1.82% 1.82% 1.57% 1.32% 0.82% Annualized expense ratio for the six-month period ended 3/31/12 1.06% 1.81% 1.81% 1.56% 1.31% 0.81% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2011, to March 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.75 $9.81 $9.81 $8.46 $7.11 $4.40 Ending value (after expenses) $1,171.30 $1,167.70 $1,167.40 $1,168.90 $1,170.00 $1,173.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2012, use the following calculation method. To find the value of your investment on October 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.35 $9.12 $9.12 $7.87 $6.61 $4.09 Ending value (after expenses) $1,019.70 $1,015.95 $1,015.95 $1,017.20 $1,018.45 $1,020.95 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. 14 BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Balanced Blended Benchmark is a benchmark administered by Putnam Management, comprising 50% the Russell 3000 Index, 35% the Barclays Capital U.S. Aggregate Bond Index, 10% MSCI EAFE Index (ND), and 5% the JPMorgan Developed High Yield Index. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2012, Putnam employees had approximately $353,000,000 and the Trustees had approximately $81,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The fund’s portfolio 3/31/12 (Unaudited) COMMON STOCKS (45.6%)* Shares Value Basic materials (2.6%) Agrium, Inc. (Canada) 715 $61,755 Albemarle Corp. 14,300 914,056 American Vanguard Corp. 10,732 232,777 Andersons, Inc. (The) 376 18,307 ArcelorMittal (France) 2,619 50,054 Archer Daniels-Midland Co. 1,971 62,402 Arkema (France) 2,007 187,023 Assa Abloy AB Class B (Sweden) 21,497 675,213 BASF SE (Germany) 17,204 1,504,961 BBMG Corp. (China) 60,000 50,454 Bemis Co., Inc. 18,900 610,281 BHP Billiton PLC (United Kingdom) 15,094 460,525 BHP Billiton, Ltd. (Australia) 22,053 790,617 Black Earth Farming, Ltd. SDR (Sweden) † 3,511 6,899 Cambrex Corp. † 20,892 146,035 Carillion PLC (United Kingdom) 57,706 275,426 CF Industries Holdings, Inc. 9,215 1,683,120 Chicago Bridge & Iron Co., NV (Netherlands) 19,300 833,567 China Shanshui Cement Group, Ltd. (China) 123,000 97,094 Cliffs Natural Resources, Inc. 20,900 1,447,534 Compagnie de Saint-Gobain (France) 3,436 153,448 Cresud S.A.C.I.F. y A. ADR (Argentina) 1,430 17,618 Cytec Industries, Inc. 8,800 534,952 Domtar Corp. (Canada) 7,397 705,526 First Quantum Minerals, Ltd. (Canada) 2,200 41,951 First Resources, Ltd. (Singapore) 63,000 95,724 Fletcher Building, Ltd. (New Zealand) 47,704 263,265 Fortescue Metals Group, Ltd. (Australia) 42,349 254,868 Fortune Brands Home & Security, Inc. † 32,700 721,689 Givaudan SA (Switzerland) 208 200,465 Golden Agri-Resources, Ltd. (Singapore) 180,000 112,406 GrainCorp, Ltd. (Australia) 4,151 38,913 Horsehead Holding Corp. † 12,260 139,641 Incitec Pivot, Ltd. (Australia) 11,918 38,888 Innophos Holdings, Inc. 7,929 397,401 Innospec, Inc. † 6,977 211,961 Intrepid Potash, Inc. † 1,026 24,963 K&S AG (Germany) 2,306 120,637 KapStone Paper and Packaging Corp. † 19,164 377,531 Koninklijke DSM NV (Netherlands) 8,197 474,299 Koppers Holdings, Inc. 6,642 256,116 KWS Saat AG (Germany) 76 17,130 L.B. Foster Co. Class A 2,485 70,847 Landec Corp. † 21,868 142,798 Lanxess AG (Germany) 3,732 308,497 17 COMMON STOCKS (45.6%)* cont. Shares Value Basic materials cont. Linde AG (Germany) 2,944 $528,299 LyondellBasell Industries NV Class A (Netherlands) 45,311 1,977,825 Minerals Technologies, Inc. 2,717 177,719 Monsanto Co. 58,456 4,662,451 Mosaic Co. (The) 763 42,186 Newcrest Mining, Ltd. (Australia) 5,163 158,731 NewMarket Corp. 685 128,369 Nitto Denko Corp. (Japan) 19,900 801,818 NN, Inc. † 16,437 134,126 Nufarm, Ltd. (Australia) † 5,942 29,544 OM Group, Inc. † 4,767 131,140 PolyOne Corp. 19,895 286,488 Potash Corp. of Saskatchewan, Inc. (Canada) 2,120 96,863 PPG Industries, Inc. 20,500 1,963,900 PT Astra Agro Lestari Tbk (Indonesia) 10,000 25,536 Rio Tinto PLC (United Kingdom) 18,015 992,965 Rio Tinto, Ltd. (Australia) 18,569 1,257,949 Sealed Air Corp. 33,900 654,609 SLC Agricola SA (Brazil) 1,580 16,869 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,230 72,164 Steel Dynamics, Inc. 37,500 545,250 Syngenta AG (Switzerland) 2,918 1,008,871 TPC Group, Inc. † 3,674 162,428 Uralkali (Russia) 18,654 141,872 Valspar Corp. 15,500 748,495 Vilmorin & Cie (France) 173 18,701 Viterra, Inc. (Canada) 3,461 55,205 Voestalpine AG (Austria) 12,953 435,600 W.R. Grace & Co. † 9,893 571,815 Westlake Chemical Corp. 4,600 298,034 Wilmar International, Ltd. (Singapore) 11,000 42,878 Xstrata PLC (United Kingdom) 18,826 321,598 Yara International ASA (Norway) 1,151 54,895 Capital goods (2.8%) ABB, Ltd. (Switzerland) 24,407 500,740 AGCO Corp. † 19,329 912,522 Aisin Seiki Co., Ltd. (Japan) 13,900 488,020 American Axle & Manufacturing Holdings, Inc. † 8,571 100,366 Applied Industrial Technologies, Inc. 11,497 472,872 AZZ, Inc. 3,489 180,172 Canon, Inc. (Japan) 6,400 302,332 Cascade Corp. 5,771 289,243 Chart Industries, Inc. † 5,697 417,761 Chase Corp. 6,620 104,265 Chiyoda Corp. (Japan) 6,000 76,187 CNH Global NV (Netherlands) † 1,314 52,166 18 COMMON STOCKS (45.6%)* cont. Shares Value Capital goods cont. Cummins, Inc. 26,500 $3,181,060 Daelim Industrial Co., Ltd. (South Korea) 1,080 116,764 Deere & Co. 1,040 84,136 Dover Corp. 28,758 1,810,029 DXP Enterprises, Inc. † 6,956 302,516 Embraer SA ADR (Brazil) 5,200 166,296 Emerson Electric Co. 92,749 4,839,643 European Aeronautic Defense and Space Co. NV (France) 26,641 1,090,982 Exelis, Inc. 41,500 519,580 Fluor Corp. 28,022 1,682,441 Franklin Electric Co., Inc. 4,682 229,746 Fuji Electric Co., Ltd. (Japan) 140,000 368,733 Generac Holdings, Inc. † 5,811 142,660 Great Lakes Dredge & Dock Corp. 52,167 376,646 Greenbrier Companies, Inc. † 16,558 327,683 Hitachi, Ltd. (Japan) 155,000 994,382 IHI Corp. (Japan) 79,000 199,480 ITT Corp. 20,600 472,564 Kadant, Inc. † 7,626 181,651 Lindsay Corp. 630 41,750 Lockheed Martin Corp. 36,074 3,241,610 LSB Industries, Inc. † 13,204 513,900 McDermott International, Inc. † 46,300 593,103 Metso Corp. OYJ (Finland) 1,536 65,656 Mitsubishi Electric Corp. (Japan) 164,000 1,450,381 MTU Aero Engines Holding AG (Germany) 1,557 125,404 NACCO Industries, Inc. Class A 2,082 242,282 Newport Corp. † 5,034 89,202 Raytheon Co. 50,800 2,681,224 Rheinmetall AG (Germany) 2,352 139,261 Schindler Holding AG (Switzerland) 2,759 331,924 Schneider Electric SA (France) 4,336 283,305 SembCorp Industries, Ltd. (Singapore) 120,000 504,037 Singapore Technologies Engineering, Ltd. (Singapore) 56,000 144,783 Societe BIC SA (France) 4,483 449,858 Standard Motor Products, Inc. 6,528 115,807 Standex International Corp. 3,436 141,529 Staples, Inc. 93,900 1,519,302 Tetra Tech, Inc. † 4,347 114,587 Textron, Inc. 47,700 1,327,601 TriMas Corp. † 18,213 407,789 Valmont Industries, Inc. 3,484 409,056 Vinci SA (France) 4,218 219,959 Communication services (2.0%) Allot Communications, Ltd. (Israel) † 8,598 199,904 Aruba Networks, Inc. † 8,449 188,244 19 COMMON STOCKS (45.6%)* cont. Shares Value Communication services cont. AT&T, Inc. 100,840 $3,149,233 BCE, Inc. (Canada) 4,589 183,753 British Sky Broadcasting Group PLC (United Kingdom) 17,424 188,399 BroadSoft, Inc. † 3,051 116,701 BT Group PLC (United Kingdom) 286,712 1,038,262 China Mobile, Ltd. (China) 9,000 99,034 Cincinnati Bell, Inc. † 63,248 254,257 Comcast Corp. Class A 213,900 6,419,139 Deutsche Telekom AG (Germany) 26,654 320,896 EchoStar Corp. Class A † 31,766 893,895 France Telecom SA (France) 29,056 430,341 HSN, Inc. 4,900 186,347 IAC/InterActiveCorp. 22,700 1,114,343 InterDigital, Inc. 1,713 59,715 Jupiter Telecommunications Co., Ltd. (Japan) 103 103,162 Kabel Deutschland Holding AG (Germany) † 11,175 690,209 Loral Space & Communications, Inc. † 3,439 273,744 MetroPCS Communications, Inc. † 30,300 273,306 NeuStar, Inc. Class A † 7,013 261,234 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 15,000 680,500 NTT DoCoMo, Inc. (Japan) 58 96,281 Premiere Global Services, Inc. † 11,802 106,690 Tele2 AB Class B (Sweden) 15,873 323,900 Telecity Group PLC (United Kingdom) † 12,729 150,054 Telefonica SA (Spain) 27,784 455,227 Telenet Group Holding NV (Belgium) 3,298 136,487 USA Mobility, Inc. 9,701 135,135 Verizon Communications, Inc. 180,425 6,897,648 Vodafone Group PLC (United Kingdom) 476,558 1,312,603 Ziggio NV (Netherlands) 837 26,110 Conglomerates (1.1%) AMETEK, Inc. 27,500 1,334,025 Danaher Corp. 71,800 4,020,800 General Electric Co. 193,982 3,893,219 Marubeni Corp. (Japan) 22,000 158,681 Mitsui & Co., Ltd. (Japan) 36,700 601,690 Siemens AG (Germany) 10,952 1,104,119 Tyco International, Ltd. 69,400 3,898,892 Consumer cyclicals (5.5%) Advance Auto Parts, Inc. 10,900 965,413 Aeon Co., Ltd. (Japan) 23,800 312,848 Alliance Data Systems Corp. † 12,001 1,511,646 Ameristar Casinos, Inc. 11,765 219,182 Ascena Retail Group, Inc. † 7,120 315,558 Bayerische Motoren Werke (BMW) AG (Germany) 1,893 170,240 20 COMMON STOCKS (45.6%)* cont. Shares Value Consumer cyclicals cont. Bed Bath & Beyond, Inc. † 30,400 $1,999,408 Belo Corp. Class A 57,693 413,659 Best Buy Co., Inc. 42,900 1,015,872 Big Lots, Inc. † 9,226 396,903 Brunswick Corp. 8,252 212,489 Buckle, Inc. (The) 8,817 422,334 Bunzl PLC (United Kingdom) 21,948 352,463 Cabela’s, Inc. † 11,974 456,808 Cato Corp. (The) Class A 3,436 94,971 CBS Corp. Class B 77,300 2,621,243 Christian Dior SA (France) 1,381 211,904 Cia Hering (Brazil) 8,400 216,966 Coach, Inc. 32,962 2,547,303 Compass Group PLC (United Kingdom) 56,682 594,295 Conn’s, Inc. † 15,065 231,248 Constant Contact, Inc. † 8,715 259,620 Daimler AG (Germany) 8,024 483,820 Dana Holding Corp. 10,962 169,911 Deluxe Corp. 12,079 282,890 Dillards, Inc. Class A 16,945 1,067,874 Dolby Laboratories, Inc. Class A † 13,200 502,392 Dongfeng Motor Group Co., Ltd. (China) 36,000 64,995 DSW, Inc. Class A 3,520 192,790 Dun & Bradstreet Corp. (The) 9,600 813,408 Elders, Ltd. (Australia) † 35,584 8,478 Expedia, Inc. 16,850 563,464 Express, Inc. † 13,275 331,610 Fiat Industrial SpA (Italy) † 40,428 431,350 Fiat SpA (Italy) S 54,705 321,608 Finish Line, Inc. (The) Class A 18,224 386,713 Foot Locker, Inc. 53,700 1,667,385 G-III Apparel Group, Ltd. † 10,219 290,424 GameStop Corp. Class A S 25,900 565,656 Gannett Co., Inc. 41,800 640,794 General Motors Co. † 87,200 2,236,680 Genesco, Inc. † 3,721 266,610 Global Cash Access Holdings, Inc. † 44,117 344,113 Global Payments, Inc. 21,400 1,015,858 GNC Holdings, Inc. Class A 7,586 264,676 Helen of Troy, Ltd. (Bermuda) † 3,864 131,415 Hino Motors, Ltd. (Japan) 71,000 512,964 Home Depot, Inc. (The) 129,700 6,525,207 Home Inns & Hotels Management, Inc. ADR (China) † S 1,700 43,367 Indofood Agri Resources, Ltd. (Singapore) † 6,000 7,422 Industria de Diseno Textil (Inditex) SA (Spain) 5,390 516,288 Isuzu Motors, Ltd. (Japan) 65,000 380,875 21 COMMON STOCKS (45.6%)* cont. Shares Value Consumer cyclicals cont. JB Hi-Fi, Ltd. (Australia) S 6,652 $75,520 Kingfisher PLC (United Kingdom) 135,609 665,253 Knology, Inc. † 11,258 204,896 La-Z-Boy, Inc. † 19,298 288,698 Leapfrog Enterprises, Inc. † 57,937 484,353 Lear Corp. 16,400 762,436 LG Corp. (South Korea) 1,783 102,286 LIN TV Corp. Class A † 31,028 125,663 Localiza Rent a Car SA (Brazil) 9,400 173,020 LVMH Moet Hennessy Lois Vuitton SA (France) 2,375 408,137 Macy’s, Inc. 51,100 2,030,203 Marriott International, Inc. Class A 35,300 1,336,105 McGraw-Hill Cos., Inc. (The) 37,500 1,817,625 Media Nusantara Citra Tbk PT (Indonesia) 303,500 62,399 Men’s Wearhouse, Inc. (The) 6,998 271,312 Myer Holdings, Ltd. (Australia) 38,987 94,500 Navistar International Corp. † 14,647 592,471 News Corp. Class A 140,804 2,772,431 Next PLC (United Kingdom) 12,328 588,207 Nintendo Co., Ltd. (Japan) 800 120,333 Nissan Motor Co., Ltd. (Japan) 77,600 825,971 Nu Skin Enterprises, Inc. Class A 5,114 296,152 O’Reilly Automotive, Inc. † 16,700 1,525,545 OPAP SA (Greece) 23,219 225,131 Orbitz Worldwide, Inc. † 28,380 86,559 Pearson PLC (United Kingdom) 9,313 173,540 Perry Ellis International, Inc. † 12,316 229,940 PetSmart, Inc. 17,300 989,906 Pier 1 Imports, Inc. † 10,506 190,999 Porsche Automobil Holding SE (Preference) (Germany) 4,360 257,311 PPR SA (France) 2,250 387,106 PVH Corp. 2,025 180,893 R. R. Donnelley & Sons Co. S 39,100 484,449 Randstad Holding NV (Netherlands) 3,104 117,115 Rent-A-Center, Inc. 8,121 306,568 Select Comfort Corp. † 7,813 253,063 Shuffle Master, Inc. † 7,590 133,584 Sinclair Broadcast Group, Inc. Class A 31,408 347,372 Sonic Automotive, Inc. Class A 41,893 750,304 Sony Corp. (Japan) 35,700 734,962 Spectrum Brands Holdings, Inc. † 4,543 158,823 Standard Parking Corp. † 7,160 146,780 Stella International Holdings, Ltd. (Hong Kong) 56,500 137,075 Suzuki Motor Corp. (Japan) 23,700 566,086 Swire Pacific, Ltd. Class A (Hong Kong) 65,500 734,240 SYKES Enterprises, Inc. † 7,861 124,204 22 COMMON STOCKS (45.6%)* cont. Shares Value Consumer cyclicals cont. Thor Industries, Inc. 5,812 $183,427 TNS, Inc. † 19,677 427,581 Towers Watson & Co. Class A 11,200 739,984 Town Sports International Holdings, Inc. † 14,765 186,482 Trump Entertainment Resorts, Inc. 180 180 TUI Travel PLC (United Kingdom) 82,487 258,994 URS Corp. † 15,500 659,060 Valeo SA (France) 2,841 148,985 ValueClick, Inc. † 4,092 80,776 Vertis Holdings, Inc. F 593 6 Viacom, Inc. Class B 60,161 2,855,241 VistaPrint NV † 20,600 796,190 Volkswagen AG (Preference) (Germany) 2,836 498,706 Volvo AB Class B (Sweden) 8,438 122,952 VOXX International Corp. † 22,629 306,849 Wal-Mart Stores, Inc. 15,602 954,842 Warnaco Group, Inc. (The) † 3,341 195,114 Whirlpool Corp. 5,381 413,584 WPP PLC (Ireland) 35,875 490,330 Wyndham Worldwide Corp. 22,700 1,055,777 Wynn Resorts, Ltd. 10,900 1,361,192 Zale Corp. † 21,405 66,141 Consumer staples (4.3%) AFC Enterprises † 31,121 527,812 Ajinomoto Co., Inc. (Japan) 9,000 112,867 Anheuser-Busch InBev NV (Belgium) 12,219 892,721 Associated British Foods PLC (United Kingdom) 9,479 184,972 Avis Budget Group, Inc. † 31,842 450,564 Beacon Roofing Supply, Inc. † 8,863 228,311 BRF — Brasil Foods SA ADR (Brazil) 1,989 39,800 Brinker International, Inc. 20,949 577,145 British American Tobacco (BAT) PLC (United Kingdom) 11,096 559,153 Bunge, Ltd. 805 55,094 Campbell Soup Co. 36,900 1,249,065 Career Education Corp. † 7,971 64,246 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 58,000 3,734 Chiquita Brands International, Inc. † 700 6,153 Church & Dwight Co., Inc. 8,200 403,358 Coca-Cola Co. (The) 26,600 1,968,666 Cola-Cola Amatil, Ltd. (Australia) 8,948 115,582 ConAgra Foods, Inc. 71,700 1,882,842 Corinthian Colleges, Inc. † 32,155 133,122 Corn Products International, Inc. 830 47,850 Corrections Corporation of America † 22,500 614,475 Costco Wholesale Corp. 51,400 4,667,120 CVS Caremark Corp. 136,600 6,119,680 23 COMMON STOCKS (45.6%)* cont. Shares Value Consumer staples cont. Danone (France) 6,521 $454,856 Diageo PLC (United Kingdom) 27,615 663,658 DineEquity, Inc. † 1,896 94,042 Distribuidora Internacional de Alimentacion SA (Spain) † 43,300 214,654 Dollar Thrifty Automotive Group † 1,654 133,825 Dr. Pepper Snapple Group, Inc. 42,500 1,708,925 Glanbia PLC (Ireland) 2,493 18,487 Heineken Holding NV (Netherlands) 8,698 407,178 Herbalife, Ltd. 23,900 1,644,798 IOI Corp. Bhd (Malaysia) 21,500 37,477 Japan Tobacco, Inc. (Japan) 229 1,289,284 Jeronimo Martins, SGPS, SA (Portugal) † 11,184 227,843 Kao Corp. (Japan) 15,700 411,990 Kerry Group PLC Class A (Ireland) 24,116 1,116,073 Koninklijke Ahold NV (Netherlands) 41,852 579,949 Kroger Co. (The) 91,600 2,219,468 Kuala Lumpur Kepong Bhd (Malaysia) 5,100 40,953 Lawson, Inc. (Japan) 7,300 459,502 Lincoln Educational Services Corp. 4,934 39,028 Lorillard, Inc. 19,800 2,563,704 Maple Leaf Foods, Inc. (Canada) 1,612 19,216 McDonald’s Corp. 9,500 931,950 Molson Coors Brewing Co. Class B 30,800 1,393,700 Nestle SA (Switzerland) 23,295 1,465,776 Olam International, Ltd. (Singapore) 44,045 82,691 PepsiCo, Inc. 13,227 877,611 Philip Morris International, Inc. 104,078 9,222,352 Procter & Gamble Co. (The) 48,340 3,248,931 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 77,000 24,210 Rakuten, Inc. (Japan) 156 163,407 Red Robin Gourmet Burgers, Inc. † 4,093 152,219 Robert Half International, Inc. 28,800 872,640 Sally Beauty Holdings, Inc. † 11,288 279,942 Smithfield Foods, Inc. † 907 19,981 Spartan Stores, Inc. 6,906 125,137 Tate & Lyle PLC (United Kingdom) 56,768 640,143 Tesco PLC (United Kingdom) 25,242 133,236 Toyota Tsusho Corp. (Japan) 25,100 510,976 Tyson Foods, Inc. Class A 1,587 30,391 Unilever PLC (United Kingdom) 4,469 147,538 USANA Health Sciences, Inc. † 3,163 118,075 WM Morrison Supermarkets PLC (United Kingdom) 51,826 247,029 Woolworths, Ltd. (Australia) 17,046 458,731 Yamazaki Baking Co., Inc. (Japan) 42,000 601,812 24 COMMON STOCKS (45.6%)* cont. Shares Value Energy (4.4%) Basic Energy Services, Inc. † 15,537 $269,567 BG Group PLC (United Kingdom) 32,030 741,840 BP PLC (United Kingdom) 126,025 932,395 Canadian Natural Resources, Ltd. (Canada) 11,600 384,476 Chevron Corp. 94,363 10,119,488 Clayton Williams Energy, Inc. † 2,480 197,011 Compagnie Generale de Geophysique-Veritas (CGG — Veritas) (France) † 22,044 652,388 Compton Petroleum Corp. (Canada) † 12,497 49,601 ConocoPhillips 20,803 1,581,236 Contango Oil & Gas Co. † 3,043 179,263 CVR Energy, Inc. † 10,772 288,151 Deepocean Group (Shell) (acquired 6/9/11, cost $122,268) (Norway) ‡ 8,417 143,089 Diamond Offshore Drilling, Inc. 11,200 747,600 Energy Partners, Ltd. † 11,675 193,922 ENI SpA (Italy) 31,149 730,749 Exxon Mobil Corp. 115,305 10,000,403 Gazprom OAO ADR (Russia) 20,800 257,296 Helix Energy Solutions Group, Inc. † 22,287 396,709 Helmerich & Payne, Inc. 14,100 760,695 HollyFrontier Corp. 27,600 887,340 Inpex Corp. (Japan) 77 520,031 Key Energy Services, Inc. † 21,925 338,741 Marathon Oil Corp. 67,000 2,123,900 Marathon Petroleum Corp. 38,250 1,658,520 Murphy Oil Corp. 22,300 1,254,821 National Oilwell Varco, Inc. 36,900 2,932,443 Newpark Resources, Inc. † 22,005 180,221 Nexen, Inc. (Canada) 8,036 147,354 Occidental Petroleum Corp. 37,708 3,590,933 Oceaneering International, Inc. 30,200 1,627,478 Peabody Energy Corp. 33,600 973,056 Petrofac, Ltd. (United Kingdom) 29,273 814,706 Petroleo Brasileiro SA ADR (Brazil) 3,100 82,336 Repsol YPF SA (Spain) 12,335 309,447 REX American Resources Corp. † 4,814 147,790 Rosetta Resources, Inc. † 3,281 159,982 Royal Dutch Shell PLC Class A (United Kingdom) 30,591 1,068,394 Royal Dutch Shell PLC Class A (United Kingdom) 22,301 780,749 Royal Dutch Shell PLC Class B (United Kingdom) 22,044 775,530 Schlumberger, Ltd. 13,100 916,083 Stallion Oilfield Holdings, Ltd. 923 35,997 Statoil ASA (Norway) 27,614 749,660 Stone Energy Corp. † 20,440 584,380 Superior Energy Services † 25,400 669,544 Swift Energy Co. † 10,114 293,609 Technip SA (France) 3,093 364,373 25 COMMON STOCKS (45.6%)* cont. Shares Value Energy cont. Tesoro Corp. † 24,700 $662,948 Total SA (France) 16,451 839,012 Tullow Oil PLC (United Kingdom) 14,108 344,579 Unit Corp. † 3,846 164,455 Vaalco Energy, Inc. † 40,969 387,157 Valero Energy Corp. 94,000 2,422,380 W&T Offshore, Inc. 10,290 216,913 Western Refining, Inc. 9,061 170,528 WPX Energy, Inc. 36,200 651,962 Financials (7.3%) 3i Group PLC (United Kingdom) 56,402 193,060 ACE, Ltd. 4,839 354,215 Agree Realty Corp. R 6,979 157,586 AIA Group, Ltd. (Hong Kong) 205,200 751,774 Allianz SE (Germany) 6,606 788,268 Allied World Assurance Co. Holdings AG 13,923 956,092 American Capital Agency Corp. R 2,735 80,792 American Equity Investment Life Holding Co. 21,263 271,529 American Financial Group, Inc. 18,960 731,477 American Safety Insurance Holdings, Ltd. † 10,683 201,375 Amtrust Financial Services, Inc. 3,669 98,623 Aon PLC (United Kingdom) 54,300 2,663,958 Apollo Commercial Real Estate Finance, Inc. R 11,880 185,922 Arch Capital Group, Ltd. † 28,096 1,046,295 Arlington Asset Investment Corp. Class A 4,492 99,722 Ashford Hospitality Trust, Inc. R 24,113 217,258 Assurant, Inc. 21,400 866,700 Assured Guaranty, Ltd. (Bermuda) 57,009 941,789 Australia & New Zealand Banking Group, Ltd. (Australia) 49,752 1,198,718 AvalonBay Communities, Inc. R 11,700 1,653,795 AXA SA (France) 42,816 709,799 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 8,097 64,437 Banco Latinoamericano de Exportaciones SA Class E (Panama) 15,447 326,086 Banco Santander Central Hispano SA (Spain) 42,466 326,795 Bank of America Corp. 39,534 378,340 Bank of the Ozarks, Inc. 4,913 153,580 Barclays PLC (United Kingdom) 350,165 1,317,610 Berkshire Hathaway, Inc. Class B † 24,300 1,971,945 BM&F Bovespa SA (Brazil) 19,400 119,453 BNP Paribas SA (France) 13,507 640,858 British Land Company PLC (United Kingdom) R 24,971 191,678 Cardinal Financial Corp. 12,902 145,793 Cardtronics, Inc. † 7,415 194,644 CBL & Associates Properties, Inc. R 16,706 316,078 CBOE Holdings, Inc. 34,300 974,806 CFS Retail Property Trust (Australia) R 72,345 134,140 26 COMMON STOCKS (45.6%)* cont. Shares Value Financials cont. Chimera Investment Corp. R 170,600 $482,798 China Construction Bank Corp. (China) 604,000 466,677 China Pacific Insurance (Group) Co., Ltd. (China) 38,600 119,545 CIT Group, Inc. † 15,800 651,592 Citigroup, Inc. 27,563 1,007,428 Citizens & Northern Corp. 8,315 166,300 City National Corp. 4,200 220,374 CNO Financial Group, Inc. † 28,769 223,823 Commonwealth Bank of Australia (Australia) 12,651 656,537 DBS Group Holdings, Ltd. (Singapore) 11,000 124,084 Deutsche Bank AG (Germany) 13,641 678,690 Dexus Property Group (Australia) 491,958 443,347 DnB NOR ASA (Norway) 8,748 112,446 Dynex Capital, Inc. R 15,278 145,905 E*Trade Financial Corp. † 25,218 276,137 East West Bancorp, Inc. 22,828 527,099 Eaton Vance Corp. 44,200 1,263,236 Equity Residential Trust R 34,500 2,160,390 Everest Re Group, Ltd. 9,900 915,948 Extra Space Storage, Inc. R 5,532 159,266 Fidelity National Financial, Inc. Class A 49,600 894,288 Financial Institutions, Inc. 8,562 138,448 First Financial Bancorp 6,567 113,609 First Industrial Realty Trust † R 11,636 143,705 Flushing Financial Corp. 14,955 201,294 FXCM, Inc. Class A 12,511 162,518 Glimcher Realty Trust R 15,052 153,831 Hachijuni Bank, Ltd. (The) (Japan) 57,000 336,064 Hang Lung Group, Ltd. (Hong Kong) 54,000 349,428 Hanmi Financial Corp. † 16,673 168,731 Hartford Financial Services Group, Inc. (The) 81,500 1,718,020 Heartland Financial USA, Inc. 5,752 99,740 Henderson Land Development Co., Ltd. (Hong Kong) 14,000 77,251 HFF, Inc. Class A † 26,239 432,156 Home Bancshares, Inc. 6,382 169,825 Housing Development Finance Corp. (India) 6,075 80,289 HSBC Holdings PLC (London Exchange) (United Kingdom) 137,089 1,216,532 Hysan Development Co., Ltd. (Hong Kong) 24,000 96,117 Industrial and Commercial Bank of China, Ltd. (China) 176,000 113,548 ING Groep NV GDR (Netherlands) † 47,477 395,560 Insurance Australia Group, Ltd. (Australia) 130,022 457,923 Interactive Brokers Group, Inc. Class A 18,713 318,121 Invesco Mortgage Capital, Inc. R 6,418 113,278 Investment AB Kinnevik Class B (Sweden) 22,333 519,521 Israel Corp., Ltd. (The) (Israel) 775 521,723 Itau Unibanco Holding SA ADR (Preference) (Brazil) 8,100 155,439 27 COMMON STOCKS (45.6%)* cont. Shares Value Financials cont. Jefferies Group, Inc. 67,800 $1,277,352 Jones Lang LaSalle, Inc. 6,839 569,757 JPMorgan Chase & Co. 211,798 9,738,472 Lexington Realty Trust R 78,870 709,041 Lloyds Banking Group PLC (United Kingdom) † 614,175 330,127 LSR Group OJSC GDR (Russia) 16,341 96,412 LTC Properties, Inc. R 9,244 295,808 Macquarie Group, Ltd. (Australia) 3,496 105,308 Maiden Holdings, Ltd. (Bermuda) 14,221 127,989 MainSource Financial Group, Inc. 12,762 153,782 MarketAxess Holdings, Inc. 1,627 60,671 MFA Financial, Inc. R 20,600 153,882 Mission West Properties R 12,235 120,637 Mitsubishi UFJ Financial Group, Inc. (Japan) 178,400 888,013 Mitsui Fudosan Co., Ltd. (Japan) 20,000 382,506 Morgan Stanley 214,200 4,206,888 Nasdaq OMX Group, Inc. (The) † 46,000 1,191,400 National Australia Bank, Ltd. (Australia) 13,169 335,571 National Bank of Canada (Canada) 2,956 235,218 National Financial Partners Corp. † 6,942 105,102 National Health Investors, Inc. R 9,700 473,166 Nelnet, Inc. Class A 7,788 201,787 Newcastle Investment Corp. R 33,038 207,479 Northern Trust Corp. 45,600 2,163,720 Ocwen Financial Corp. † 22,386 349,893 Omega Healthcare Investors, Inc. R 6,981 148,416 One Liberty Properties, Inc. R 8,458 154,781 ORIX Corp. (Japan) 9,520 908,638 Peoples Bancorp, Inc. 7,741 135,777 Ping An Insurance (Group) Co. of China, Ltd. (China) 7,000 52,913 PNC Financial Services Group, Inc. 33,500 2,160,415 Popular, Inc. (Puerto Rico) † 65,901 135,097 Portfolio Recovery Associates, Inc. † 1,694 121,494 Protective Life Corp. 6,625 196,233 Prudential PLC (United Kingdom) 56,924 680,599 PS Business Parks, Inc. R 3,331 218,314 Public Storage R 15,800 2,183,086 Rayonier, Inc. R 17,850 787,007 Reinsurance Group of America, Inc. Class A 16,000 951,520 RenaissanceRe Holdings, Ltd. 11,425 865,215 Republic Bancorp, Inc. Class A 3,083 73,745 Resona Holdings, Inc. (Japan) 56,400 259,616 Sberbank of Russia ADR (Russia) † 36,681 470,984 SCOR SE (France) 4,648 125,592 Simon Property Group, Inc. R 29,100 4,239,288 Southside Bancshares, Inc. 10,035 221,774 28 COMMON STOCKS (45.6%)* cont. Shares Value Financials cont. Sovran Self Storage, Inc. R 3,842 $191,447 St. Joe Co. (The) † 29,713 564,844 Standard Chartered PLC (United Kingdom) 26,130 652,001 Starwood Property Trust, Inc. R 4,983 104,743 Stockland (Units) (Australia) R 102,371 311,760 Suncorp Group, Ltd. (Australia) 43,228 376,133 Svenska Handelsbanken AB Class A (Sweden) † 13,778 439,218 Swedbank AB Class A (Sweden) 27,526 427,714 Swiss Life Holding AG (Switzerland) 4,508 536,346 Swiss Re AG (Switzerland) 3,674 234,636 SWS Group, Inc. 21,739 124,347 Symetra Financial Corp. 14,303 164,914 TD Ameritrade Holding Corp. 73,200 1,444,968 Turkiye Vakiflar Bankasi Tao (Turkey) 49,421 93,723 UniCredito Italiano SpA (Italy) 65,596 328,595 Universal Health Realty Income Trust R 2,159 85,561 Urstadt Biddle Properties, Inc. Class A R 6,889 135,989 Virginia Commerce Bancorp, Inc. † 20,960 184,029 W.R. Berkley Corp. 25,400 917,448 Walker & Dunlop, Inc. † 6,761 85,189 Washington Banking Co. 9,742 134,537 Wells Fargo & Co. 190,979 6,520,023 Westpac Banking Corp. (Australia) 16,200 367,331 Wheelock and Co., Ltd. (Hong Kong) 62,000 186,825 Health care (5.1%) Abbott Laboratories 8,400 514,836 ABIOMED, Inc. † 9,796 217,373 Aetna, Inc. 44,273 2,220,734 Affymax, Inc. † 11,630 136,536 Alfresa Holdings Corp. (Japan) 4,500 213,936 Amarin Corp. PLC ADR (Ireland) † 4,049 45,835 Amedisys, Inc. † 2,092 30,250 AmerisourceBergen Corp. 33,800 1,341,184 AmSurg Corp. † 5,812 162,620 Assisted Living Concepts, Inc. Class A 264 4,385 Astellas Pharma, Inc. (Japan) 14,900 612,058 AstraZeneca PLC (United Kingdom) 14,005 622,524 athenahealth, Inc. † 1,927 142,829 AVEO Pharmaceuticals, Inc. † 5,791 71,866 Bayer AG (Germany) 2,750 193,433 Biosensors International Group, Ltd. (Singapore) † 134,000 160,431 Biotest AG — Vorzugsaktien (Germany) 2,277 135,595 C.R. Bard, Inc. 11,400 1,125,408 Centene Corp. † 5,393 264,095 Charles River Laboratories International, Inc. † 3,877 139,921 Coloplast A/S Class B (Denmark) 2,061 356,829 29 COMMON STOCKS (45.6%)* cont. Shares Value Health care cont. Computer Programs & Systems, Inc. 2,076 $117,336 Conmed Corp. † 11,707 349,688 Cubist Pharmaceuticals, Inc. † 5,663 244,925 Elan Corp. PLC ADR (Ireland) † 18,134 272,191 Eli Lilly & Co. 104,590 4,211,839 Endo Pharmaceuticals Holdings, Inc. † 30,384 1,176,772 Epocrates, Inc. † 7,894 67,731 Forest Laboratories, Inc. † 86,032 2,984,450 Fresenius SE & Co. KGaA (Germany) 4,159 426,498 Gentiva Health Services, Inc. † 4,054 35,432 Gilead Sciences, Inc. † 82,700 4,039,895 GlaxoSmithKline PLC (United Kingdom) 53,800 1,201,732 Greatbatch, Inc. † 13,995 343,157 Grifols SA ADR (Spain) † 54,129 417,335 HCA Holdings, Inc. 19,200 475,008 Health Management Associates, Inc. Class A † 49,000 329,280 HealthSouth Corp. † 16,235 332,493 Hi-Tech Pharmacal Co., Inc. † 6,197 222,658 Humana, Inc. 20,200 1,868,096 InterMune, Inc. † 7,952 116,656 Jazz Pharmaceuticals PLC (Ireland) † 20,234 980,742 Johnson & Johnson 46,280 3,052,629 Kensey Nash Corp. 4,070 119,088 Kindred Healthcare, Inc. † 17,010 146,966 Lincare Holdings, Inc. 4,911 127,097 Magellan Health Services, Inc. † 3,705 180,841 MAP Pharmaceuticals, Inc. † 3,074 44,143 McKesson Corp. 28,600 2,510,222 Medicines Co. (The) † 22,797 457,536 Medicis Pharmaceutical Corp. Class A 8,317 312,636 MELA Sciences, Inc. † S 26,358 117,820 Merck & Co., Inc. 34,399 1,320,922 Metropolitan Health Networks, Inc. † 21,623 202,608 Mitsubishi Tanabe Pharma (Japan) 5,100 71,537 Molina Healthcare, Inc. † 14,625 491,839 Novartis AG (Switzerland) 22,918 1,268,398 Novo Nordisk A/S Class B (Denmark) 3,856 533,876 Obagi Medical Products, Inc. † 28,483 381,672 Omnicare, Inc. 18,200 647,374 Onyx Pharmaceuticals, Inc. † 2,500 94,200 OraSure Technologies, Inc. † 60,135 690,951 Orion Oyj Class B (Finland) 11,501 227,322 Otsuka Holdings Company, Ltd. (Japan) 20,300 600,882 Par Pharmaceutical Cos., Inc. † 17,594 681,416 PDL BioPharma, Inc. 30,832 195,783 Pernix Therapeutics Holdings † 6,979 62,811 30 COMMON STOCKS (45.6%)* cont. Shares Value Health care cont. Pfizer, Inc. 364,723 $8,264,623 Quality Systems, Inc. 6,743 294,871 Questcor Pharmaceuticals, Inc. † 2,823 106,201 ResMed, Inc. † 23,000 710,930 Roche Holding AG — Genusschein (Switzerland) 5,235 911,065 RTI Biologics, Inc. † 29,359 108,628 Salix Pharmaceuticals, Ltd. † 3,545 186,113 Sanofi (France) 24,219 1,880,880 Spectrum Pharmaceuticals, Inc. † 10,976 138,627 STAAR Surgical Co. † 22,178 240,188 Sun Healthcare Group, Inc. † 32,324 221,096 Suzuken Co., Ltd. (Japan) 9,400 289,825 Synergetics USA, Inc. † 18,057 117,371 Synthes, Inc. (Switzerland) 2,441 423,464 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 11,744 529,185 Triple-S Management Corp. Class B (Puerto Rico) † 10,126 233,911 United Therapeutics Corp. † 19,481 918,140 UnitedHealth Group, Inc. 100,576 5,927,949 ViroPharma, Inc. † 23,577 708,960 Warner Chilcott PLC Class A (Ireland) † 53,300 895,973 WellCare Health Plans, Inc. † 8,283 595,382 Zoll Medical Corp. † 1,248 115,602 Technology (8.6%) Acacia Research Corp. † 2,183 91,118 Actuate Corp. † 66,342 416,628 Acxiom Corp. † 11,189 164,255 Advanced Micro Devices, Inc. † 15,900 127,518 Agilent Technologies, Inc. † 47,700 2,123,127 Amadeus IT Holding SA Class A (Spain) 7,463 140,841 Anixter International, Inc. † 2,435 176,611 AOL, Inc. † 45,900 870,723 Apple, Inc. † 62,783 37,636,525 Applied Materials, Inc. 117,400 1,460,456 ASML Holding NV (Netherlands) 7,282 364,006 Aspen Technology, Inc. † 7,144 146,666 Asustek Computer, Inc. (Taiwan) 10,960 103,419 Baidu, Inc. ADR (China) † 3,200 466,464 BMC Software, Inc. † 34,900 1,401,584 Broadcom Corp. Class A † 45,800 1,799,940 Brocade Communications Systems, Inc. † 101,800 585,350 CA, Inc. 61,724 1,701,113 CACI International, Inc. Class A † 4,342 270,463 Cadence Design Systems, Inc. † 84,100 995,744 Cavium, Inc. † 3,332 103,092 Cirrus Logic, Inc. † 6,716 159,841 Cisco Systems, Inc. 234,658 4,963,017 31 COMMON STOCKS (45.6%)* cont. Shares Value Technology cont. Coherent, Inc. † 2,507 $146,233 Computershare, Ltd. (Australia) 15,554 145,004 Concur Technologies, Inc. † 2,681 153,836 Dell, Inc. † 124,824 2,072,078 Educomp Solutions, Ltd. (India) 17,363 65,795 EnerSys † 9,119 315,973 Entegris, Inc. † 28,400 265,256 Entropic Communications, Inc. † 32,740 190,874 Fair Isaac Corp. 12,278 539,004 FEI Co. † 10,186 500,234 Fujitsu, Ltd. (Japan) 156,000 821,747 Gemalto NV (Netherlands) 2,937 193,856 Google, Inc. Class A † 14,489 9,290,926 GT Advanced Technologies, Inc. † 4,896 40,490 Hollysys Automation Technologies, Ltd. (China) † 16,200 171,720 Hon Hai Precision Industry Co., Ltd. (Taiwan) 66,100 256,432 SK Hynix, Inc. (South Korea) 6,050 156,182 IBM Corp. 23,915 4,989,865 Infineon Technologies AG (Germany) 47,216 482,743 InnerWorkings, Inc. † 10,511 122,453 Integrated Silicon Solutions, Inc. † 11,525 128,619 Intel Corp. 75,441 2,120,647 Ixia † 7,993 99,833 JDA Software Group, Inc. † 10,062 276,504 KLA-Tencor Corp. 19,800 1,077,516 Konami Corp. (Japan) 13,800 391,142 Kulicke & Soffa Industries, Inc. † 25,705 319,513 L-3 Communications Holdings, Inc. 17,600 1,245,552 Lam Research Corp. † 18,600 829,932 Lexmark International, Inc. Class A 3,729 123,952 LivePerson, Inc. † 7,035 117,977 Manhattan Associates, Inc. † 3,254 154,663 Microsoft Corp. 352,660 11,373,285 Monotype Imaging Holdings, Inc. † 7,480 111,452 MTS Systems Corp. 3,727 197,866 Nanometrics, Inc. † 6,134 113,540 Netscout Systems, Inc. † 11,865 241,334 Nova Measuring Instruments, Ltd. (Israel) † 18,541 166,127 NTT Data Corp. (Japan) 59 207,359 NVIDIA Corp. † 66,800 1,028,052 Omnivision Technologies, Inc. † 6,396 127,920 Oracle Corp. 40,749 1,188,241 Parametric Technology Corp. † 6,433 179,738 Perfect World Co., Ltd. ADR (China) † 3,000 48,540 Photronics, Inc. † 20,555 136,691 Polycom, Inc. † 30,300 577,821 32 COMMON STOCKS (45.6%)* cont. Shares Value Technology cont. QLogic Corp. † 91,216 $1,619,996 Qualcomm, Inc. 18,022 1,225,856 RealPage, Inc. † 8,746 167,661 RF Micro Devices, Inc. † 17,228 85,795 Rudolph Technologies, Inc. † 16,155 179,482 Samsung Electronics Co., Ltd. (South Korea) 253 284,696 SanDisk Corp. † 1,500 74,385 SAP AG (Germany) 7,050 492,319 Skyworks Solutions, Inc. † 15,809 437,119 Softbank Corp. (Japan) 20,800 614,928 SolarWinds, Inc. † 2,658 102,732 Spreadtrum Communications, Inc. ADR (China) 5,700 94,050 STEC, Inc. † 12,879 121,578 Symantec Corp. † 108,900 2,036,430 Synchronoss Technologies, Inc. † 3,031 96,750 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 22,000 63,284 Tech Data Corp. † 13,264 719,705 Telefonaktiebolaget LM Ericsson Class B (Sweden) 16,089 166,707 Tencent Holdings, Ltd. (China) 8,200 228,718 Teradyne, Inc. † 46,202 780,352 Texas Instruments, Inc. 4,000 134,440 TIBCO Software, Inc. † 10,753 327,967 TTM Technologies, Inc. † 23,515 270,187 Tyler Technologies, Inc. † 2,887 110,890 Ultimate Software Group, Inc. † 2,056 150,664 Unisys Corp. † 2,725 53,737 VASCO Data Security International, Inc. † 25,063 270,430 Vishay Intertechnology, Inc. † 41,500 504,640 Websense, Inc. † 6,928 146,112 Western Digital Corp. † 26,700 1,105,113 Xyratex, Ltd. (United Kingdom) 9,192 146,245 Transportation (0.5%) AirAsia Bhd (Malaysia) 87,400 98,427 Central Japan Railway Co. (Japan) 115 947,566 ComfortDelgro Corp., Ltd. (Singapore) 247,000 306,527 Delta Air Lines, Inc. † 144,100 1,428,031 Deutsche Post AG (Germany) 10,227 196,890 International Consolidated Airlines Group SA (United Kingdom) † 74,707 215,116 Swift Transportation Co. † 30,692 354,186 United Continental Holdings, Inc. † 57,500 1,236,250 Wabtec Corp. 9,500 716,015 Yangzijiang Shipbuilding Holdings, Ltd. (China) 754,000 797,757 Utilities and power (1.4%) AES Corp. (The) † 113,179 1,479,250 Ameren Corp. 43,500 1,417,230 CenterPoint Energy, Inc. 74,800 1,475,056 33 COMMON STOCKS (45.6%)* cont. Shares Value Utilities and power cont. Centrica PLC (United Kingdom) 154,444 $781,613 Chubu Electric Power, Inc. (Japan) 7,500 135,375 CMS Energy Corp. 47,800 1,051,600 DTE Energy Co. 29,300 1,612,379 Electric Power Development Co. (Japan) 6,700 181,646 Enel SpA (Italy) 94,150 340,540 Energias de Portugal (EDP) SA (Portugal) 40,684 118,342 Entergy Corp. 29,000 1,948,800 GDF Suez (France) 18,134 468,469 International Power PLC (United Kingdom) 15,292 99,061 National Grid PLC (United Kingdom) 63,166 637,020 NRG Energy, Inc. † 49,700 778,799 Origin Energy, Ltd. (Australia) 18,630 257,627 PG&E Corp. 61,200 2,656,922 Red Electrica Corp. SA (Spain) 10,127 495,549 RWE AG (Germany) 5,312 253,665 TECO Energy, Inc. 44,000 772,200 Toho Gas Co., Ltd. (Japan) 41,000 241,730 Tokyo Gas Co., Ltd. (Japan) 84,000 395,796 Westar Energy, Inc. 24,157 674,705 Total common stocks (cost $520,672,682) CORPORATE BONDS AND NOTES (17.6%)* Principal amount Value Basic materials (1.2%) AbitibiBowater, Inc. 144A company guaranty sr. notes 10 1/4s, 2018 (Canada) $55,000 $63,113 Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 190,000 194,199 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 135,000 170,456 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 90,000 97,552 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 665,000 798,916 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 115,000 111,838 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 395,000 413,763 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 120,000 127,800 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 310,000 327,050 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.474s, 2013 (Netherlands) 105,000 99,225 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 285,000 309,225 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 140,000 144,571 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 295,000 386,603 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 525,000 564,083 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 360,000 367,200 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec notes 6 3/8s, 2016 (Australia) 180,000 179,550 34 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Basic materials cont. FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) $210,000 $220,500 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 85,000 88,188 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 335,000 332,113 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 135,000 134,252 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 6 5/8s, 2020 85,000 86,913 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 65,000 60,450 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 220,000 227,700 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 5.003s, 2014 90,000 82,350 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 145,000 162,763 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 296,138 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 155,000 164,300 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 210,000 248,633 International Paper Co. sr. unsec. notes 7.95s, 2018 $1,070,000 1,344,535 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 280,000 291,900 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 310,000 420,070 Lyondell Chemical Co. company guaranty notes 11s, 2018 436,504 482,337 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 535,000 561,750 LyondellBasell Industries NV 144A sr. unsec. notes 5 3/4s, 2024 (Netherlands) 285,000 284,288 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 925,000 925,000 Momentive Performance Materials, Inc. notes 9s, 2021 225,000 196,875 Norbord, Inc. sr. unsub. plants equip. 7 1/4s, 2012 (Canada) 60,000 60,600 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 220,000 240,900 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 268,000 268,000 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) † F 295,000 — PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 70,000 101,555 Pregis Corp. company guaranty notes FRN 6.245s, 2013 EUR 5,556 7,214 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $115,000 115,644 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 358,049 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 227,000 226,667 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 228,000 229,024 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 300,000 384,929 35 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Basic materials cont. Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $200,000 $201,000 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 54,450 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 265,000 300,444 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 315,000 367,763 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 286,000 295,295 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 210,000 218,400 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 260,000 297,726 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 20,000 18,600 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 250,000 261,875 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 335,000 344,213 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 175,000 96,250 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.297s, 2014 20,000 17,200 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 30,000 30,858 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 180,000 202,203 Capital goods (0.9%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 595,000 621,031 Allison Transmission 144A company guaranty 11s, 2015 85,000 89,675 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 420,000 451,500 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 290,000 310,300 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 135,000 138,713 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 80,000 89,400 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 305,000 428,053 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $70,000 70,175 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 81,563 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 175,875 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 155,000 164,300 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 80,000 87,400 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 100,000 103,500 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 240,000 276,756 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 180,000 200,475 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 135,000 131,288 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 240,000 247,200 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 84,902 36 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Capital goods cont. Exide Technologies sr. notes 8 5/8s, 2018 $240,000 $201,000 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 390,000 399,330 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 500,000 541,250 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 906,000 1,157,313 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 80,000 84,400 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 400,000 398,000 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 235,000 247,925 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 135,000 142,722 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 201,235 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 190,000 198,075 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 105,000 103,425 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 8 3/4s, 2016 135,000 142,763 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 100,000 107,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 100,000 102,250 Ryerson Holding Corp. sr. disc. notes zero %, 2015 105,000 48,825 Ryerson, Inc. company guaranty sr. notes 12s, 2015 520,000 533,000 Silgan Holdings, Inc. 144A sr. notes 5s, 2020 65,000 64,675 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 405,000 460,165 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 118,800 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 225,750 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 125,000 142,188 Terex Corp. sr. unsec. sub. notes 8s, 2017 265,000 274,275 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 400,000 410,000 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 150,000 153,750 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 221,000 243,100 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 330,000 357,225 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 736,000 880,108 Communication services (2.0%) Adelphia Communications Corp. escrow bonds zero %, 2012 270,000 1,350 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 165,000 191,617 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 202,664 American Tower Corp. REIT, Inc. sr. unsec. notes 7s, 2017 R 440,000 512,683 AT&T, Inc. company guaranty sr. unsec. unsub. notes 5.35s, 2040 111,000 118,027 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 220,000 259,191 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 183,000 215,079 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 715,000 916,807 37 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Communication services cont. Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 $185,000 $192,400 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 620,000 675,025 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 84,600 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 205,000 221,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 190,550 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 163,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 171,188 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 185,000 195,638 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 610,000 624,029 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 500,000 536,875 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 125,000 126,250 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 295,000 276,563 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 430,000 423,550 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 800,000 1,012,859 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 230,000 254,377 Cox Communications, Inc. 144A notes 5 7/8s, 2016 206,000 236,300 Cricket Communications, Inc. company guaranty sr. unsec. notes |7 3/4s, 2020 285,000 280,013 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 716,000 753,590 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 109,250 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 75,000 77,169 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 150,000 156,188 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 435,000 597,894 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 165,000 182,325 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 230,000 243,225 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 181,088 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 277,000 288,371 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 425,000 447,313 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 185,000 198,875 Hughes Satellite Systems Corp. company guaranty sr. sec. notes 6 1/2s, 2019 295,000 308,275 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 325,000 348,563 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 275,000 289,438 38 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Communication services cont. Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) $320,000 $336,400 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 529,843 551,037 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,331,200 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 200,000 206,000 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 164,250 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 185,000 237,529 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 202,113 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 45,000 46,463 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes FRN 8 5/8s, 2020 185,000 194,250 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 215,000 233,544 Mediacom, LLC/Mediacom Capital Corp. 144A sr. unsec. notes 7 1/4s, 2022 125,000 126,250 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 420,000 441,000 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 40,000 38,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 440,000 498,300 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 310,000 303,800 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 260,000 282,100 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 259,900 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 115,000 115,575 Qwest Corp. notes 6 3/4s, 2021 825,000 911,234 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 115,000 123,050 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 631,000 694,970 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,333 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 305,000 327,875 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,125,000 860,625 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 330,000 318,450 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 305,000 272,213 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 340,000 373,150 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 200,000 199,000 39 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Communication services cont. Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 $770,000 $870,538 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 200,000 238,467 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 18,000 24,153 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 480,000 651,141 Verizon New Jersey, Inc. debs. 8s, 2022 160,000 205,728 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 240,000 299,923 Videotron Ltee 144A sr. unsec. notes 5s, 2022 (Canada) 260,000 257,400 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 75,000 84,563 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 355,000 334,588 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 370,000 364,450 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 90,950 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 424,463 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 165,000 176,550 Consumer cyclicals (2.8%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 35,875 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 240,000 217,200 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 286,650 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 202,638 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 420,000 395,850 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 321,000 340,260 American Media, Inc. 144A notes 13 1/2s, 2018 14,107 10,651 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec notes 7s, 2022 180,000 183,600 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 105,000 107,625 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 96,975 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 71,050 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 140,000 131,250 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 150,000 130,500 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 95,000 81,700 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 5,000 4,650 40 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 $395,000 $344,638 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 55,000 52,938 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 258,600 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 100,938 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 110,000 115,638 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 100,819 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 205,000 213,200 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 5,000 3,863 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,350,000 1,471,500 Caesars Operating Escrow LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 190,000 193,325 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 205,000 265,153 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 430,000 463,756 CCM Merger, Inc. 144A company guaranty sr. unsec notes 9 1/8s, 2019 170,000 172,125 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 50,513 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 230,000 218,500 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 345,000 361,676 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 375,000 378,750 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 155,000 172,050 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 55,000 58,988 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 396,279 438,879 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 280,000 252,000 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 90,000 67,950 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 125,000 110,625 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 510,000 559,088 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 175,000 171,500 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 195,000 204,750 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 290,000 274,050 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 157,000 164,458 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 240,000 260,112 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 240,000 274,422 41 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. DISH DBS Corp. company guaranty 6 5/8s, 2014 $10,000 $10,900 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 505,000 580,750 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 240,000 258,600 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 263,988 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 535,000 550,998 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 356,000 405,840 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 375,000 378,750 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 355,000 430,881 Ford Motor Credit Co., LLC sr. unsec. notes 7s, 2015 125,000 136,545 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 485,000 502,390 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 470,000 507,600 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 312,000 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 195,225 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 385,000 444,288 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 515,000 581,950 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 305,000 303,475 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 207,050 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 68,435 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $240,000 269,400 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 75,000 84,057 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 90,000 98,438 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 110,000 111,925 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,053,000 1,100,385 Liberty Interactive, LLC debs. 8 1/4s, 2030 245,000 247,450 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 235,000 254,975 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 106,050 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 415,000 415,000 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 255,000 292,544 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 255,000 249,592 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 120,000 120,551 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 530,000 521,921 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 255,000 17,850 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 355,000 369,200 MGM Resorts International company guaranty sr. notes 9s, 2020 25,000 27,813 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 95,950 42 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 $130,000 $133,575 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 137,363 MGM Resorts International sr. notes 10 3/8s, 2014 30,000 34,013 MGM Resorts International sr. notes 6 3/4s, 2012 436,000 443,358 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 140,000 150,150 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 191,261 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 663,300 656,667 Navistar International Corp. sr. notes 8 1/4s, 2021 482,000 522,970 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 205,000 206,025 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 350,000 404,809 News America Holdings, Inc. debs. 7 3/4s, 2045 510,000 597,171 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 210,000 231,525 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 245,000 259,700 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 100,000 99,000 Owens Corning company guaranty sr. unsec. notes 9s, 2019 670,000 825,775 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 145,000 162,763 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 405,000 421,710 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 159,319 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 218,494 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 40,000 43,600 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 275,000 288,750 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 200,000 185,500 QVC Inc. 144A sr. notes 7 3/8s, 2020 155,000 170,500 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 380,000 358,150 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 56,375 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 80,000 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 57,475 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 355,000 388,725 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 300,000 334,500 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 310,000 329,375 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 270,000 253,800 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 90,000 83,025 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 335,000 304,013 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 210,000 221,025 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 70,000 68,600 43 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 $115,000 $124,776 Sears Holdings Corp. company guaranty 6 5/8s, 2018 120,000 106,650 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 155,000 174,763 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 110,000 124,025 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 195,000 196,950 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 105,000 111,038 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 170,000 170,000 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 390,000 426,092 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 80,000 84,721 Time Warner, Inc. debs. 9.15s, 2023 25,000 34,049 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 675,000 685,274 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 66,625 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 555,000 607,725 TransUnion Holding Co., Inc. 144A sr. notes 9 5/8s, 2018 ‡‡ 70,000 73,500 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 16,000 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 135,000 85,388 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 185,000 111,694 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 140,000 191,670 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 $370,000 400,525 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 240,000 237,600 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 70,000 71,663 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 105,000 107,888 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 844,000 1,111,167 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 50,000 55,345 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 165,000 163,545 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 65,000 65,629 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 155,000 170,306 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 455,000 514,719 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 300,000 324,000 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 12,000 12,300 44 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ $185,000 $188,469 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 498,000 534,105 Consumer staples (1.4%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 190,000 207,339 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 310,000 421,236 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 40,000 53,789 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 325,000 381,939 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 87,200 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 70,000 75,950 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 145,000 148,988 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 67,763 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 27,000 32,983 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 253,000 263,967 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 175,000 196,000 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 161,818 166,673 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 180,000 158,400 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 229,929 196,589 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 210,000 217,088 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 396,375 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 570,000 618,450 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 425,000 481,057 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 315,650 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 65,000 71,906 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 297,975 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 100,000 99,250 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 310,000 333,160 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 390,000 468,723 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 (Canada) 165,000 222,793 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 312,075 Dole Food Co. sr. notes 13 7/8s, 2014 88,000 100,650 Dole Food Co. 144A sr. notes 8s, 2016 190,000 199,500 45 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer staples cont. Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $240,000 $260,400 General Mills, Inc. sr. unsec. notes 5.65s, 2019 170,000 201,601 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 492,000 521,119 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 100,819 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 360,342 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $325,000 378,625 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 100,000 102,750 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 195,000 189,150 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 27,000 32,571 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 420,000 513,656 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 118,000 142,265 Kroger Co. sr. notes 6.15s, 2020 40,000 48,505 Landry’s Acquisition Co. 144A company guaranty notes 11 5/8s, 2015 65,000 72,394 Landry’s Restaurant, Inc. company guaranty sr. notes 11 5/8s, 2015 205,000 228,319 Libbey Glass, Inc. sr. notes 10s, 2015 117,000 125,044 McDonald’s Corp. sr. unsec. bond 6.3s, 2037 302,000 402,107 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 393,000 491,506 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 125,000 137,344 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 346,000 465,051 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 475,000 488,063 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 90,000 94,275 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 344,138 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 545,000 585,875 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 225,000 229,500 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 737,000 738,843 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 92,100 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 205,000 207,050 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 130,000 150,800 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 270,000 279,727 Service Corporation International sr. notes 7s, 2019 115,000 124,488 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 645,000 698,213 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 510,000 596,700 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 208,500 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 945,000 1,096,200 46 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer staples cont. United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 $305,000 $336,263 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 525,000 573,563 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 115,000 126,213 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 165,075 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 235,000 269,432 Energy (2.1%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 72,400 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 195,000 178,425 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 1,090,000 1,346,525 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 180,000 207,055 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 35,000 41,588 Apache Corp. sr. unsec. unsub. notes 3 5/8s, 2021 525,000 553,690 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 37,100 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 250,000 230,625 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 105,000 105,131 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 120,000 87,600 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 131,250 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 140,000 145,425 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 885,000 936,067 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 450,000 473,625 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 223,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 455,000 475,475 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 10,000 10,650 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 275,000 272,938 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 225,000 237,375 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec notes 6 1/8s, 2022 80,000 80,600 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 104,475 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 260,000 258,050 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 290,469 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 108,350 47 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Energy cont. CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $525,000 $548,625 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 323,175 CONSOL Energy, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 38,200 Continental Resources, Inc. 144A company guaranty sr. unsec notes 5s, 2022 235,000 236,175 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 320,000 340,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 378,833 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 145,000 152,613 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 580,000 514,750 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 151,525 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 130,863 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 185,000 180,375 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 265,000 276,925 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 507,000 552,630 Gazprom Via Gaz Capital SA 144A sr. unsec. unsub notes 8.146s, 2018 (Russia) 324,000 379,284 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,143,150 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 425,000 412,250 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 373,000 390,718 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 R 20,000 20,025 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 256,638 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 231,000 222,338 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 60,000 40,800 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 70,000 90,267 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 245,000 251,738 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 56,238 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 305,000 322,538 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 394,938 48 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Energy cont. Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) $110,000 $115,088 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 170,000 183,641 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 205,000 214,738 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 275,000 214,500 Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 80,000 81,303 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 145,000 148,444 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 115,000 119,888 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 335,000 339,188 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 510,000 550,631 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 285,000 313,500 Peabody Energy Corp. company guaranty 7 3/8s, 2016 405,000 444,488 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 25,000 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 385,000 377,300 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 427,425 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 445,000 508,969 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,980,000 1,767,704 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 345,000 374,325 Petronas Capital, Ltd. 144A company guaranty unsec. unsub. notes 5 1/4s, 2019 (Malaysia) 555,000 618,700 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 390,000 407,550 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 375,000 396,563 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 110,000 119,350 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 93,813 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 346,500 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 810,000 868,725 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 520,000 526,500 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 60,000 59,100 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 135,000 137,700 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 570,000 609,896 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 132,500 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 110,000 117,150 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 235,000 263,016 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 58,506 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 75,000 76,688 49 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Energy cont. Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 $440,000 $605,796 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 110,000 121,454 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 130,000 150,116 Whiting Petroleum Corp. company guaranty 7s, 2014 385,000 410,025 Williams Cos., Inc. (The) notes 7 3/4s, 2031 14,000 17,055 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 39,000 48,602 WPX Energy, Inc. 144A sr. unsec. notes 6s, 2022 85,000 85,000 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 325,000 323,375 Financials (3.8%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.137s, 2014 (United Kingdom) 285,000 276,621 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 955,000 968,857 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 160,000 146,400 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 535,000 698,283 Aflac, Inc. sr. unsec. notes 6.9s, 2039 450,000 528,025 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 205,000 203,975 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 216,245 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 174,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 140,000 155,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 151,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 85,000 85,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.688s, 2014 177,000 167,855 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 164,688 American Express Co. sr. unsec. notes 8 1/8s, 2019 870,000 1,137,345 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 270,000 285,795 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 901,000 979,519 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 640,000 664,124 Associates First Capital Corp. of North America sr. unsec. notes 6.95s, 2018 600,000 679,120 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2018 (France) 505,000 438,088 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 315,000 317,135 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 240,000 263,876 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 250,000 260,893 Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) 390,000 396,578 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 610,000 653,220 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 30,000 31,589 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,508 50 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Financials cont. Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) $230,000 $194,350 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 470,000 552,748 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 980,000 1,007,672 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 330,000 364,643 Bear Stearns Cos., LLC (The) sr. unsec. notes 7 1/4s, 2018 240,000 289,398 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 390,000 412,273 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 235,000 235,000 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 345,000 354,488 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 90,313 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 280,000 317,800 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 225,000 229,500 CIT Group, Inc. 144A bonds 7s, 2017 1,345,000 1,348,363 CIT Group, Inc. 144A bonds 7s, 2016 210,000 210,525 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 330,544 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 214,200 Citigroup Capital XXi company guaranty jr. unsec. sub. notes FRN 8.3s, 2057 665,000 671,318 Citigroup, Inc. sub. notes 5s, 2014 839,000 868,893 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 277,000 284,198 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 145,000 156,600 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 255,000 248,944 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 820,000 856,833 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 235,000 201,219 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 411,000 470,782 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 180,000 184,050 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 185,000 215,294 GATX Financial Corp. notes 5.8s, 2016 120,000 127,789 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 975,000 992,063 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.71s, 2016 600,000 573,603 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 805,000 961,771 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 990,000 1,129,276 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 164,000 160,177 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 470,000 467,104 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 340,000 361,353 HSBC Finance Capital Trust IX FRN 5.911s, 2035 700,000 656,712 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 879,000 938,274 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 190,000 195,938 51 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Financials cont. HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 $35,000 $35,875 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 585,000 608,400 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 25,000 24,750 International Lease Finance Corp. sr. unsec. unsub notes 4 7/8s, 2015 439,000 433,513 JPMorgan Chase & Co. sr. notes 6s, 2018 1,282,000 1,483,030 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 330,000 377,590 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 343,000 344,029 Lehman Brothers E-Capital Trust I Escrow notes zero %, 2065 F 1,845,000 185 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 210,000 204,750 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 490,000 449,379 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 10,000 10,905 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,470,000 1,634,198 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 328,500 MetLife, Inc. sr. unsec. 6 3/4s, 2016 130,000 154,448 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,255,000 1,316,795 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 R 115,000 120,175 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 140,000 142,100 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 215,000 237,575 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 125,000 132,139 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 210,000 244,159 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 156,163 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 95,000 95,475 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 310,000 321,238 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 150,000 159,000 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 520,000 509,633 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 555,000 575,813 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 155,000 150,738 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 102,900 Prudential Covered Trust 2012-1 144A company guaranty notes 2.997s, 2015 605,000 611,830 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 225,000 263,813 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 185,000 181,245 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 305,000 259,250 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 475,000 480,231 52 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Financials cont. Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) $110,000 $116,826 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 129,000 130,719 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 581,272 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 225,000 231,803 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 350,000 355,250 Simon Property Group LP sr. unsec. unsub notes 3 3/8s, 2022 R 50,000 48,220 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 147,000 166,242 SLM Corp. sr. notes Ser. MTN, 8s, 2020 220,000 237,600 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 135,000 150,525 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 780,000 756,600 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.474s, 2037 475,000 351,979 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.378s, 2014 45,000 42,075 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 465,000 467,020 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 225,000 232,288 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 1,900,000 1,987,799 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 405,000 424,638 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 522,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,800,000 1,901,250 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 250,000 287,194 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 105,000 120,967 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 75,000 77,793 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 485,000 522,617 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 295,000 289,956 Willis Group North America, Inc. company guaranty 6.2s, 2017 70,000 78,329 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 422,000 409,340 Health care (1.0%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 288,000 338,812 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 286,000 363,670 Amgen, Inc. sr. unsec. notes 3.45s, 2020 730,000 733,864 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 422,000 550,051 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 220,913 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 150,000 161,438 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 302,375 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 362,436 53 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Health care cont. CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 8s, 2019 $275,000 $284,625 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 490,000 517,019 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 145,087 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 559,988 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 70,000 73,150 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 210,000 219,975 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 390,000 429,488 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 225,000 231,188 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 155,000 165,463 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 200,000 206,000 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 275,000 297,688 HCA, Inc. sr. notes 6 1/2s, 2020 870,000 914,588 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 250,000 265,000 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 48,000 49,260 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 270,000 288,900 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 300,000 291,750 Jaguar Holding Co. II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 260,000 282,100 Johnson & Johnson sr. unsec. notes 4.85s, 2041 700,000 797,432 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 450,000 467,438 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 245,000 230,300 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 226,800 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 95,000 116,012 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 75,000 74,906 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 82,392 82,804 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 215,500 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 54,000 61,830 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 173,600 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 305,000 314,913 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherland Antilles) 295,000 310,097 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 125,000 130,938 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 640,000 718,403 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 60,000 59,793 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 170,000 175,100 54 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 $40,000 $39,800 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 105,788 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 40,500 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 10,000 6,600 WellPoint, Inc. notes 7s, 2019 220,000 273,167 Technology (0.9%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 15,000 16,500 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 315,000 346,500 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 200,000 158,000 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 25,000 24,750 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 420,000 413,700 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 145,000 145,363 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 425,000 385,688 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 150,000 135,375 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 825,000 893,652 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 222,000 240,315 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 470,000 557,933 Epicor Software Corp. company guaranty sr. unsec notes 8 5/8s, 2019 125,000 127,813 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 145,000 160,950 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 104,025 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 290,000 290,725 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 1,438,166 1,459,738 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 420,000 410,550 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 203,750 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 158,000 177,355 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 88,000 98,560 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 285,000 312,075 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 235,000 255,750 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 160,000 182,789 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 315,000 372,102 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 255,000 288,526 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 114,713 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 625,000 659,375 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 F 173,000 145,320 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 70,000 72,275 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 85,000 101,892 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 555,000 630,978 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 360,000 406,800 55 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Technology cont. NXP BV/NXP Funding, LLC 144A sr. sec. notes 10s, 2013 (Netherlands) $15,000 $16,275 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 215,000 248,598 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 340,000 339,659 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 195,000 213,525 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 10,000 10,388 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 210,000 224,175 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 303,188 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 336,000 382,599 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 130,000 144,617 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 355,300 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 290,000 301,600 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 240,000 259,040 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 155,000 176,622 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 685,000 659,827 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 412,305 470,028 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 433,543 434,085 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 37,000 38,989 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 300,000 326,625 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 115,000 124,870 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 128,574 136,289 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 305,000 126,575 Utilities and power (1.3%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 412,000 429,156 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 520,000 585,650 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 165,000 182,325 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 145,000 162,155 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 80,000 78,225 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 45,000 58,938 Beaver Valley Funding Corp. sr. bonds 9s, 2017 137,000 142,687 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 404,000 449,656 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 213,334 228,001 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 230,000 248,975 Calpine Corp. 144A sr. notes 7 1/4s, 2017 595,000 630,700 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 50,000 54,496 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 133,000 161,384 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 275,000 271,162 56 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Utilities and power cont. Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 $165,000 $183,150 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 350,000 376,250 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.77s, 2066 823,000 718,812 Dominion Resources, Inc. unsub. notes 5.7s, 2012 535,000 547,143 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 580,000 591,046 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 510,000 335,325 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 80,000 55,200 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 35,000 28,700 Edison Mission Energy sr. unsec. notes 7.2s, 2019 400,000 248,000 Edison Mission Energy sr. unsec. notes 7s, 2017 5,000 3,150 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 215,000 244,830 El Paso Corp. sr. unsec. notes 7s, 2017 700,000 779,481 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 120,000 142,467 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 375,000 438,469 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 100,000 108,500 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 265,000 274,275 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 159,000 173,310 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 305,000 338,550 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 185,000 195,442 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 155,000 162,549 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 225,000 243,279 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 205,000 215,414 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 425,000 386,750 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 59,800 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 230,000 250,700 ITC Holdings Corp. 144A notes 5 7/8s, 2016 260,000 296,780 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 305,000 350,568 Kansas Gas and Electric Co. bonds 5.647s, 2021 65,958 70,979 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 410,000 488,516 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 152,000 180,682 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 400,000 490,210 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 265,000 331,995 NRG Energy, Inc. company guaranty 7 3/8s, 2017 110,000 114,400 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 705,600 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 155,000 168,213 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 255,000 309,971 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 456,000 515,441 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 185,000 206,232 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 160,000 192,610 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 629,000 646,298 Spectra Energy Capital, LLC sr. notes 8s, 2019 250,000 315,891 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,085 57 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Utilities and power cont. Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 $185,000 $68,450 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 479,211 95,842 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 200,000 130,500 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 180,000 186,049 Union Electric Co. sr. sec. notes 6.4s, 2017 320,000 383,529 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 75,000 87,363 Total corporate bonds and notes (cost $218,232,155) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.3%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, April 1, 2042 $15,000,000 $16,319,532 U.S. Government Agency Mortgage Obligations (13.0%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, April 1, 2042 47,000,000 51,207,966 4s, TBA, April 1, 2042 64,000,000 67,095,002 4s, TBA, April 1, 2027 18,000,000 19,068,750 3 1/2s, TBA, May 1, 2042 1,000,000 1,023,828 3 1/2s, TBA, April 1, 2042 32,000,000 32,860,000 Total U.S. government and agency mortgage obligations (cost $187,816,562) U.S. TREASURY OBLIGATIONS (0.1%)* i Principal amount Value U.S. Treasury Inflation Protected Notes 2s, April 15, 2012 $248,988 $251,892 U.S. Treasury Notes 3 5/8s, August 15, 2019 647,000 737,399 1 3/8s, November 15, 2012 438,000 443,536 4 1/4s, September 30, 2012 1,000 1,020 Total U.S. treasury obligations (cost $1,433,847) MORTGAGE-BACKED SECURITIES (3.7%)* Principal amount Value American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.432s, 2046 $1,056,043 $501,621 American Home Mortgage Investment Trust FRB Ser. 2007-1, Class GA1A, 0.402s, 2047 5,272,980 2,847,409 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 498,662 511,134 FRB Ser. 07-3, Class A3, 5.633s, 2049 787,000 822,473 Ser. 07-1, Class XW, IO, 0.284s, 2049 8,932,185 112,617 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.865s, 2042 5,879,035 101,355 Ser. 04-5, Class XC, IO, 0.717s, 2041 6,077,029 99,706 58 MORTGAGE-BACKED SECURITIES (3.7%)* cont. Principal amount Value Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.541s, 2035 $1,870,839 $1,811 Ser. 07-5, Class XW, IO, 0.416s, 2051 19,117,509 291,466 Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.837s, 2046 6,705,349 276,596 Ser. 09-RR7, Class 2A7, IO, 1.637s, 2047 17,069,463 708,383 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 16,934,274 418,277 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 20,818,245 514,211 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.303s, 2032 189,000 215,384 Ser. 04-PR3I, Class X1, IO, 0 1/4s, 2041 2,177,701 35,216 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.182s, 2038 F 8,250,862 140,311 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 2,859,526 72,632 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 1,740,355 36,025 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 3,795,510 68,699 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 2,045,744 28,436 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 380,000 362,953 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.112s, 2049 67,371,671 902,780 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.385s, 2049 8,884,008 125,265 Ser. 07-CD4, Class XC, IO, 0.156s, 2049 48,430,091 426,185 Ser. 07-CD5, Class XS, IO, 0.059s, 2044 2,898,780 11,416 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 96,216 98,614 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.175s, 2046 36,956,607 482,571 Ser. 05-C6, Class XC, IO, 0.067s, 2044 25,195,971 137,958 Countrywide Alternative Loan Trust FRB Ser. 07-OA11, Class A1A, 1.539s, 2047 602,518 334,397 FRB Ser. 05-38, Class A3, 0.592s, 2035 673,422 404,053 FRB Ser. 06-OA10, Class 3A1, 0.432s, 2046 5,508,358 2,864,346 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.794s, 2039 417,702 417,923 Ser. 06-C5, Class AX, IO, 0.183s, 2039 16,185,651 220,654 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.101s, 2049 43,001,923 271,314 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 F 483,000 494,978 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 410,000 436,896 Ser. 03-C3, Class AX, IO, 1.753s, 2038 8,736,289 104,704 Ser. 02-CP3, Class AX, IO, 1.372s, 2035 6,566,175 9,882 Ser. 04-C4, Class AX, IO, 1.018s, 2039 3,046,162 59,900 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B4, 6.1s, 2032 490,194 505,047 59 MORTGAGE-BACKED SECURITIES (3.7%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.82s, 2037 $391,418 $609,324 IFB Ser. 2979, Class AS, 23.387s, 2034 59,486 81,301 IFB Ser. 3072, Class SM, 22.91s, 2035 187,798 282,418 IFB Ser. 3072, Class SB, 22.764s, 2035 192,446 288,149 IFB Ser. 3249, Class PS, 21.477s, 2036 277,265 398,766 IFB Ser. 2990, Class LB, 16.328s, 2034 378,065 511,692 IFB Ser. 3835, Class SC, IO, 6.408s, 2038 2,151,273 396,781 IFB Ser. 3708, Class SQ, IO, 6.308s, 2040 1,676,741 257,983 IFB Ser. 3934, Class SA, IO, 6.158s, 2041 3,773,436 677,256 Ser. 3747, Class HI, IO, 4 1/2s, 2037 109,646 13,666 Ser. 3751, Class MI, IO, 4s, 2034 3,230,814 201,344 Ser. 3327, Class IF, IO, zero %, 2037 6,088 — Ser. 3391, PO, zero %, 2037 40,673 35,402 Ser. 3206, Class EO, PO, zero %, 2036 25,893 23,388 FRB Ser. 3326, Class YF, zero %, 2037 14,112 13,206 FRB Ser. 3117, Class AF, zero %, 2036 24,385 20,422 FRB Ser. 3326, Class WF, zero %, 2035 34,161 29,474 FRB Ser. 3036, Class AS, zero %, 2035 33,516 28,398 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.45s, 2036 189,719 335,417 IFB Ser. 05-45, Class DA, 23.534s, 2035 735,021 1,156,696 IFB Ser. 07-53, Class SP, 23.314s, 2037 278,834 422,933 IFB Ser. 05-75, Class GS, 19.525s, 2035 207,580 291,842 IFB Ser. 05-106, Class JC, 19.374s, 2035 112,417 171,685 IFB Ser. 05-83, Class QP, 16.765s, 2034 70,927 96,461 IFB Ser. 404, Class S13, IO, 6.158s, 2040 2,299,899 311,693 Ser. 07-14, Class KO, PO, zero %, 2037 133,845 119,818 Ser. 06-125, Class OX, PO, zero %, 2037 19,168 17,884 Ser. 06-84, Class OT, PO, zero %, 2036 19,901 18,303 Ser. 06-46, Class OC, PO, zero %, 2036 40,968 36,685 FRB Ser. 06-104, Class EK, zero %, 2036 2,685 2,604 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.088s, 2020 F 864,839 21,891 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.217s, 2033 597,335 6 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 580,000 590,739 Ser. 97-C2, Class G, 7 1/2s, 2029 185,000 199,005 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.134s, 2043 12,644,283 97,070 Ser. 05-C3, Class XC, IO, 0.091s, 2045 179,482,140 822,043 Ser. 07-C1, Class XC, IO, 0.088s, 2049 57,998,391 301,940 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 440,000 431,703 Ser. 05-C1, Class X1, IO, 0.238s, 2043 10,654,583 142,633 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 2,501 2,242 Government National Mortgage Association IFB Ser. 10-85, Class SD, IO, 6.408s, 2038 121,189 20,537 IFB Ser. 10-120, Class SB, IO, 5.958s, 2035 246,230 26,910 IFB Ser. 10-20, Class SC, IO, 5.908s, 2040 78,328 13,207 60 MORTGAGE-BACKED SECURITIES (3.7%)* cont. Principal amount Value Government National Mortgage Association Ser. 11-18, Class PI, IO, 4 1/2s, 2040 $105,900 $18,334 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 3,098,492 519,555 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,201,423 297,192 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 4,842,950 508,558 Ser. 06-36, Class OD, PO, zero %, 2036 15,889 14,781 Ser. 99-31, Class MP, PO, zero %, 2029 24,994 23,166 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 1,954,142 70,935 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.738s, 2042 24,177,627 379,951 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 137,430 139,856 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 169,643 173,036 Ser. 06-GG6, Class XC, IO, 0.076s, 2038 27,797,314 43,114 Harborview Mortgage Loan Trust FRB Ser. 05-16, Class 3A1A, 0.492s, 2036 1,518,281 859,347 FRB Ser. 06-7, Class 2A1A, 0.442s, 2046 2,258,004 1,377,383 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.422s, 2037 682,199 361,566 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.442s, 2037 2,461,859 1,107,836 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.653s, 2041 F 488,000 468,538 Ser. 06-LDP8, Class X, IO, 0.552s, 2045 14,065,192 282,443 Ser. 07-LDPX, Class X, IO, 0.319s, 2049 18,386,912 202,311 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-LDP2, Class X1, IO, 0.322s, 2042 34,349,374 498,203 Ser. 05-CB12, Class X1, IO, 0.113s, 2037 8,580,900 78,893 Ser. 06-LDP6, Class X1, IO, 0.054s, 2043 22,435,585 76,550 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 149,428 146,439 Ser. 99-C1, Class G, 6.41s, 2031 159,961 161,561 Ser. 98-C4, Class G, 5.6s, 2035 128,771 133,303 Ser. 98-C4, Class H, 5.6s, 2035 223,000 242,871 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 364,516 364,516 Ser. 07-C2, Class XW, IO, 0.518s, 2040 3,894,298 77,352 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.649s, 2038 8,213,481 201,173 Ser. 06-C7, Class XCL, IO, 0.262s, 2038 14,193,652 252,817 Ser. 05-C3, Class XCL, IO, 0.24s, 2040 19,854,861 332,172 Ser. 05-C2, Class XCL, IO, 0.227s, 2040 19,198,639 150,210 Ser. 07-C2, Class XCL, IO, 0.15s, 2040 33,465,061 398,736 Ser. 05-C7, Class XCL, IO, 0.104s, 2040 26,155,728 142,575 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, zero %, 2047 1,785,271 55,790 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.518s, 2028 F 52,012 1,248 61 MORTGAGE-BACKED SECURITIES (3.7%)* cont. Principal amount Value Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.84s, 2050 $254,000 $265,556 Ser. 05-MCP1, Class XC, IO, 0.206s, 2043 11,484,273 118,552 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.877s, 2039 6,532,322 110,148 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.22s, 2045 1,999,759 149,982 Ser. 05-C3, Class X, IO, 6.052s, 2044 548,853 41,164 Ser. 07-C5, Class X, IO, 4.44s, 2049 558,628 41,897 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.744s, 2041 641,274 647,873 Ser. 07-IQ14, Class A2, 5.61s, 2049 469,033 481,118 FRB Ser. 07-HQ12, Class A2, 5.599s, 2049 669,157 681,703 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.092s, 2041 F 430,000 434,338 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 384,000 376,385 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.87s, 2043 561,714 580,633 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.473s, 2012 58 — Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 127,000 131,483 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 105,179 5,259 Residential Accredit Loans, Inc. Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 2,457,280 126,550 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 1,727,047 54,920 FRB Ser. 06-QO3, Class A1, 0.452s, 2046 6,917,389 2,870,716 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 3,932,655 148,654 Ser. 06-AR7, Class X, IO, 0.9s, 2036 9,401,251 273,576 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 1,367,086 28,846 Ser. 06-AR8, Class X, IO, 0.4s, 2036 6,049,815 80,463 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.656s, 2039 F 546,000 554,786 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 196,779 200,051 Ser. 06-C29, IO, 0.395s, 2048 66,369,689 1,097,755 Ser. 07-C34, IO, 0.377s, 2046 10,484,842 150,562 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.15s, 2042 17,642,299 163,897 Ser. 06-C23, Class XC, IO, 0.047s, 2045 27,858,728 127,036 Ser. 06-C26, Class XC, IO, 0.046s, 2045 11,987,428 33,924 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.392s, 2036 962,099 413,703 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 46,000 40,020 Ser. 05-C1A, Class C, 4.9s, 2036 75,000 75,387 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.472s, 2037 2,217,056 1,340,181 Total mortgage-backed securities (cost $42,324,603) 62 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.4%)* strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 $607,000 $255 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,685,794 691,645 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,685,794 17,370 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 6,404,828 659,953 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 6,404,828 571,247 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 6,404,828 14,155 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 6,404,828 9,607 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,561,931 261,804 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,561,931 3,740 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 6,404,828 672,059 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 6,404,828 8,390 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 607,000 30 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 3,430,000 34 63 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.4%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 $686,000 $7 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 1,714,000 2 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 607,000 255 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA July 2026. Jul-16/4.74 10,280,000 1,375,084 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA July 2026. Jul-16/4.74 10,280,000 361,702 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 607,000 30 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 3,430,000 34 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 492 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 3,452,000 23,922 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 9,908,000 1,052,428 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 9,908,000 449,249 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 10,280,000 1,328,484 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 10,280,000 378,263 64 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.4%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 $1,578,000 $20,372 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 1,578,000 17,405 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 5,457,000 24,993 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 12,711,100 611,531 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 12,711,100 104,485 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 1,578,000 14,281 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 3,452,000 23,922 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 1,578,000 3,598 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 1,578,000 11,030 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 3,430,000 34 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 492 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 1,578,000 7,306 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 11,625,000 1,012,991 65 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.4%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 $11,625,000 $196,021 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 10,006,000 875,765 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 10,006,000 167,130 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 607,000 30 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 3,430,000 274 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 3,430,000 34 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 492 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 607,000 255 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 6,171,000 525,084 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 2,031,769 139,704 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 2,031,769 126,092 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 3,340,000 215,570 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 3,340,000 79,709 66 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.4%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 $11,625,000 $993,194 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 11,625,000 200,183 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 6,171,000 106,252 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 336,000 9,828 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 336,000 4,254 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 492 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 336,000 10,671 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 336,000 4,946 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 936,000 72,690 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 936,000 24,926 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 607,000 3,806 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 607,000 3,612 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 336,000 12,785 67 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.4%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 $336,000 $6,502 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 83,632 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 35,053 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 607,000 3,326 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 607,000 3,041 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 336,000 12,103 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 336,000 6,028 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 607,000 2,780 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 336,000 11,367 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 336,000 5,467 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 336,000 8,877 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 336,000 3,521 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 3,452,000 24,716 68 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.4%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 $3,907,000 $115,296 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 3,907,000 22,387 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 607,000 255 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 712,000 7,006 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 336,000 7,903 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 336,000 2,738 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 3,907,000 112,639 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 3,907,000 20,199 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 936,000 58,069 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 936,000 11,597 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 3,907,000 109,943 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 3,907,000 17,972 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 3,907,000 107,286 69 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.4%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 $3,907,000 $15,745 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 3,907,000 102,442 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 3,907,000 14,808 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 3,907,000 99,550 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 3,907,000 12,463 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 336,000 6,710 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 336,000 1,707 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 712,000 7,391 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 607,000 30 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 336,000 5,356 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 336,000 541 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 3,430,000 274 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 3,430,000 34 70 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.4%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 $607,000 $255 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 2,918,500 686,160 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 2,918,500 183,168 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 2,918,500 721,605 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 2,918,500 171,468 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 3,340,000 215,570 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,013,837 632,896 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,013,837 7,337 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 6,403,144 646,141 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 6,403,144 8,644 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 492 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 6,630,000 96,573 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 6,171,000 525,084 71 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.4%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 $6,171,000 $106,252 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 3,340,000 79,709 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 607,000 30 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 3,430,000 34 Total purchased options outstanding (cost $19,314,646) INVESTMENT COMPANIES (1.4%)* Shares Value Market Vectors Gold Miners ETF (Exchange-traded fund) 4,322 $214,242 SPDR S&P rust 130,812 18,407,865 Total investment companies (cost $16,065,170) FOREIGN GOVERNMENT BONDS AND NOTES (0.9%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $115,000 $101,488 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 880,000 887,886 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,110,000 4,798,290 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 560,000 606,900 Poland (Government of) sr. unsec. bonds 5s, 2022 710,000 748,354 Republic of Indonesia 144A notes 5 1/4s, 2042 875,000 917,656 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 790,000 807,775 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 175,000 148,978 Ukraine (Government of) 144A bonds 7 3/4s, 2020 325,000 277,875 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,400,000 2,313,000 Total foreign government bonds and notes (cost $11,754,107) SENIOR LOANS (0.5%)* c Principal amount Value AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 $215,000 $197,934 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 303,884 303,124 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 71,813 71,988 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.494s, 2018 137,546 124,071 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 364,248 364,855 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 77,761 71,609 Claire’s Stores, Inc. bank term loan FRN 3.086s, 2014 124,567 118,339 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 118,112 109,076 72 SENIOR LOANS (0.5%)* c cont. Principal amount Value CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 $75,368 $75,620 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 168,725 168,092 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 227,700 227,529 Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 109,175 109,039 First Data Corp. bank term loan FRN 4.245s, 2018 647,458 589,491 First Data Corp. bank term loan FRN Ser. B3, 2.995s, 2014 68,903 66,319 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 173,875 173,102 Goodman Global, Inc. bank term loan FRN 9s, 2017 219,545 221,976 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 156,044 156,657 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 331,650 331,650 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 11,155 11,546 Intelsat SA bank term loan FRN 3.242s, 2014 (Luxembourg) 540,000 529,538 National Bedding Company, LLC bank term loan FRN Ser. B, 4 1/8s, 2013 41,812 41,760 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 195,000 194,478 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 49,401 49,236 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 174,563 176,490 Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 390,000 400,168 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 298,500 297,711 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 75,469 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.743s, 2017 933,336 517,418 Univision Communications, Inc. bank term loan FRN 4.494s, 2017 120,292 111,453 West Corp. bank term loan FRN Ser. B2, 2.658s, 2013 24,755 24,719 West Corp. bank term loan FRN Ser. B5, 4.494s, 2016 60,049 60,124 Total senior loans (cost $6,279,025) ASSET-BACKED SECURITIES (0.4%)* Principal amount Value GE Business Loan Trust 144A Ser. 04-2, Class D, 2.992s, 2032 $77,889 $31,093 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 474,342 213,265 Ser. 96-6, Class M1, 7.95s, 2027 1,222,000 1,228,110 Ser. 99-3, Class A8, 7.06s, 2031 532,000 480,130 Ser. 93-3, Class B, 6.85s, 2018 26,671 23,684 GSAA Home Equity Trust FRB Ser. 06-3, Class A2, 0.432s, 2036 F 1,169,601 526,174 Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 0.372s, 2037 1,197,548 702,961 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 152,419 152,336 Oakwood Mortgage Investors, Inc. Ser. 95-B, Class B1, 7.55s, 2021 79,092 60,415 Ser. 01-C, Class A3, 6.61s, 2021 591,031 305,859 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.392s, 2036 2,836,768 1,616,958 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 388,592 46,631 Total asset-backed securities (cost $5,456,556) 73 COMMODITY LINKED NOTES (0.3%)* Principal amount Value UBS AG/Jersey Branch 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite Index) (Jersey) $4,332,000 $4,090,369 Total commodity linked notes (cost $4,332,000) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 499 $415,714 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 15,485 357,858 Total preferred stocks (cost $680,522) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 7,508 $153,595 General Motors Co. Ser. B, $2.375 cv. pfd. 5,621 235,028 Lehman Brothers Holdings, Inc. 7.25% cv. pfd. (Escrow) F 912 9 Lucent Technologies Capital Trust I 7.75% cv. pfd. 218 177,234 Total convertible preferred stocks (cost $632,555) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $125,000 $123,125 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 39,000 61,815 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 †† 240,000 219,000 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 60,000 68,025 Total convertible bonds and notes (cost $406,147) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $105,000 $110,309 4.071s, 1/1/14 315,000 327,039 Total municipal bonds and notes (cost $420,000) Strike WARRANTS (—%)* † Expiration date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $760 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 50,760 12,182 Total warrants (cost $10,263) SHORT-TERM INVESTMENTS (29.8%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% d 1,481,111 $1,481,111 Putnam Money Market Liquidity Fund 0.11% e 251,082,102 251,082,102 SSgA Prime Money Market Fund 0.12% P 2,520,000 2,520,000 Federal National Mortgage Association discount note with effective yields ranging from 0.064% to 0.065%, May 23, 201 $15,000,000 14,998,592 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.175% to 0.179%, May 17, 2012 1,500,000 1,499,655 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.148% to 0.149%, May 14, 2012 10,000,000 9,998,208 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, April 16, 2012 10,600,000 10,599,161 74 SHORT-TERM INVESTMENTS (29.8%)* Principal amount/shares Value Straight-A Funding, LLC commercial paper with effective yields ranging from 0.186% to 0.188%, April 12, 2012 $5,000,000 $4,999,710 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, April 11, 2012 10,000,000 9,999,472 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, November 15, 2012 # ## 42,542,000 42,507,158 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.094%, August 23, 2012 # 14,703,000 14,696,001 U.S. Treasury Bills with effective yields ranging from 0.087% to 0.105%, July 26, 2012 # 1,303,000 1,302,657 U.S. Treasury Bills with effective yields ranging from 0.079% to 0.110%, May 3, 2012 # 26,353,000 26,350,430 Total short-term investments (cost $392,043,160) TOTAL INVESTMENTS Total investments (cost $1,427,874,000) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso SEK Swedish Krona Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes MTNI Medium Term Notes Class I OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments 75 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2011 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $1,314,057,623. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $143,089, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $386,775,917 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. 76 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $376,916,932) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 4/18/12 $8,312,236 $8,680,354 $368,118 British Pound Sell 4/18/12 2,642,919 2,627,971 (14,948) Canadian Dollar Sell 4/18/12 59,132 68,965 9,833 Euro Sell 4/18/12 3,833,430 3,853,551 20,121 Japanese Yen Buy 4/18/12 138,148 136,829 1,319 Japanese Yen Sell 4/18/12 138,148 140,835 2,687 Norwegian Krone Buy 4/18/12 3,226,460 3,186,553 39,907 Norwegian Krone Sell 4/18/12 3,226,460 3,270,361 43,901 South African Rand Buy 4/18/12 110,096 116,970 (6,874) Swedish Krona Buy 4/18/12 791,858 768,982 22,876 Swiss Franc Buy 4/18/12 66,811 77,257 (10,446) Barclays Bank PLC Australian Dollar Sell 4/18/12 1,204,924 1,240,072 35,148 Brazilian Real Buy 4/18/12 971,707 1,021,155 (49,448) Brazilian Real Sell 4/18/12 971,707 971,631 (76) British Pound Buy 4/18/12 663,728 650,637 13,091 British Pound Sell 4/18/12 663,729 661,577 (2,152) Canadian Dollar Buy 4/18/12 2,386,635 2,410,966 (24,331) Canadian Dollar Sell 4/18/12 2,386,635 2,384,439 (2,196) Chilean Peso Buy 4/18/12 494,720 505,955 (11,235) Czech Koruna Sell 4/18/12 1,235,280 1,237,200 1,920 Euro Buy 4/18/12 5,278,853 5,260,505 18,348 Hungarian Forint Buy 4/18/12 486,719 490,785 (4,066) Hungarian Forint Sell 4/18/12 486,719 484,893 (1,826) Japanese Yen Buy 4/18/12 2,409,864 2,496,702 (86,838) Mexican Peso Sell 4/18/12 348,287 350,078 1,791 New Zealand Dollar Sell 4/18/12 392,055 390,775 (1,280) Norwegian Krone Buy 4/18/12 215,443 211,734 3,709 Norwegian Krone Sell 4/18/12 215,443 218,497 3,054 Polish Zloty Buy 4/18/12 481,194 481,428 (234) Singapore Dollar Sell 4/18/12 1,088,991 1,093,790 4,799 South African Rand Buy 4/18/12 456,735 475,518 (18,783) South Korean Won Buy 4/18/12 465,442 471,310 (5,868) Swedish Krona Buy 4/18/12 1,665,198 1,679,475 (14,277) Swiss Franc Buy 4/18/12 55,399 53,715 1,684 Swiss Franc Sell 4/18/12 55,399 54,131 (1,268) Taiwan Dollar Sell 4/18/12 478,187 479,625 1,438 Turkish Lira Buy 4/18/12 776,959 785,685 (8,726) Citibank, N.A. Australian Dollar Buy 4/18/12 5,077,287 5,247,968 (170,681) Brazilian Real Sell 4/18/12 2,719,677 2,842,204 122,527 British Pound Buy 4/18/12 36,785 46,523 (9,738) Canadian Dollar Buy 4/18/12 1,628,039 1,647,397 (19,358) Canadian Dollar Sell 4/18/12 1,628,039 1,631,027 2,988 77 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $376,916,932) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Czech Koruna Sell 4/18/12 $741,784 $738,293 $(3,491) Danish Krone Buy 4/18/12 898,238 890,655 7,583 Euro Sell 4/18/12 46,682 54,127 7,445 Japanese Yen Buy 4/18/12 2,573,757 2,625,007 (51,250) Japanese Yen Sell 4/18/12 2,573,757 2,547,537 (26,220) Mexican Peso Sell 4/18/12 346,531 344,764 (1,767) New Zealand Dollar Buy 4/18/12 3,435 3,478 (43) New Zealand Dollar Sell 4/18/12 3,435 3,391 (44) Norwegian Krone Buy 4/18/12 450,418 456,811 (6,393) Norwegian Krone Sell 4/18/12 450,418 442,637 (7,781) Polish Zloty Buy 4/18/12 254,230 260,843 (6,613) Singapore Dollar Sell 4/18/12 598,870 601,614 2,744 South African Rand Buy 4/18/12 882,304 910,815 (28,511) South Korean Won Buy 4/18/12 480,298 486,463 (6,165) Swedish Krona Buy 4/18/12 2,857,667 2,829,616 28,051 Swiss Franc Sell 4/18/12 1,305,856 1,301,601 (4,255) Taiwan Dollar Sell 4/18/12 476,564 477,996 1,432 Turkish Lira Buy 4/18/12 291,297 303,035 (11,738) Credit Suisse AG Australian Dollar Sell 4/18/12 11,883,369 12,340,271 456,902 Brazilian Real Buy 4/18/12 421,406 480,964 (59,558) British Pound Buy 4/18/12 3,023,084 3,025,152 (2,068) Canadian Dollar Sell 4/18/12 548,827 583,118 34,291 Chilean Peso Buy 4/18/12 469,564 473,965 (4,401) Czech Koruna Sell 4/18/12 990,364 982,398 (7,966) Euro Buy 4/18/12 3,124,524 3,123,072 1,452 Hungarian Forint Buy 4/18/12 494,996 498,859 (3,863) Hungarian Forint Sell 4/18/12 494,996 479,456 (15,540) Japanese Yen Sell 4/18/12 6,860,629 7,018,183 157,554 Mexican Peso Sell 4/18/12 422,215 432,556 10,341 New Zealand Dollar Sell 4/18/12 461,583 467,726 6,143 Norwegian Krone Sell 4/18/12 2,633,993 2,612,981 (21,012) Polish Zloty Buy 4/18/12 479,652 477,928 1,724 Singapore Dollar Sell 4/18/12 598,870 601,240 2,370 South African Rand Buy 4/18/12 342,555 357,465 (14,910) South Korean Won Buy 4/18/12 476,332 488,632 (12,300) Swedish Krona Buy 4/18/12 3,332,510 3,293,082 39,428 Swiss Franc Sell 4/18/12 1,627,721 1,626,554 (1,167) Taiwan Dollar Buy 4/18/12 983,448 985,945 (2,497) Taiwan Dollar Sell 4/18/12 983,448 984,806 1,358 Turkish Lira Buy 4/18/12 295,266 305,295 (10,029) Deutsche Bank AG Australian Dollar Buy 4/18/12 12,688,719 13,175,097 (486,378) Brazilian Real Buy 4/18/12 162,852 194,902 (32,050) 78 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $376,916,932) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. British Pound Buy 4/18/12 $756,491 $749,799 $6,692 British Pound Sell 4/18/12 756,491 753,070 (3,421) Canadian Dollar Buy 4/18/12 1,487,625 1,504,826 (17,201) Canadian Dollar Sell 4/18/12 1,487,625 1,493,335 5,710 Czech Koruna Sell 4/18/12 985,958 980,514 (5,444) Euro Sell 4/18/12 7,971,497 7,972,326 829 Mexican Peso Sell 4/18/12 207,307 207,200 (107) New Zealand Dollar Buy 4/18/12 10,552 10,687 (135) New Zealand Dollar Sell 4/18/12 10,552 10,415 (137) Norwegian Krone Buy 4/18/12 1,381,984 1,369,263 12,721 Norwegian Krone Sell 4/18/12 1,381,984 1,401,174 19,190 Polish Zloty Buy 4/18/12 463,209 457,775 5,434 Singapore Dollar Sell 4/18/12 598,870 601,518 2,648 South African Rand Buy 4/18/12 460,312 479,845 (19,533) South Korean Won Buy 4/18/12 480,760 486,583 (5,823) Swedish Krona Buy 4/18/12 1,121,759 1,109,364 12,395 Swedish Krona Sell 4/18/12 1,121,759 1,099,232 (22,527) Swiss Franc Buy 4/18/12 153,343 148,680 4,663 Swiss Franc Sell 4/18/12 153,343 152,820 (523) Turkish Lira Buy 4/18/12 776,847 783,371 (6,524) Goldman Sachs International Australian Dollar Sell 4/18/12 1,139,983 1,130,077 (9,906) British Pound Sell 4/18/12 3,157,109 3,152,938 (4,171) Canadian Dollar Buy 4/18/12 5,221,472 5,216,505 4,967 Canadian Dollar Sell 4/18/12 5,221,471 5,283,552 62,081 Chilean Peso Buy 4/18/12 480,406 483,547 (3,141) Czech Koruna Sell 4/18/12 983,946 974,441 (9,505) Euro Buy 4/18/12 498,702 498,517 185 Euro Sell 4/18/12 498,702 492,542 (6,160) Japanese Yen Buy 4/18/12 2,237,810 2,216,294 21,516 Japanese Yen Sell 4/18/12 2,237,810 2,281,279 43,469 Norwegian Krone Buy 4/18/12 2,239,138 2,269,626 (30,488) Norwegian Krone Sell 4/18/12 2,239,138 2,211,226 (27,912) Polish Zloty Buy 4/18/12 514 513 1 Singapore Dollar Sell 4/18/12 731,165 732,422 1,257 South African Rand Buy 4/18/12 1,180,399 1,200,340 (19,941) South Korean Won Buy 4/18/12 478,353 484,501 (6,148) Swedish Krona Buy 4/18/12 1,018,478 1,008,014 10,464 Swedish Krona Sell 4/18/12 1,018,479 995,849 (22,630) Swiss Franc Buy 4/18/12 43,543 42,221 1,322 Swiss Franc Sell 4/18/12 43,543 43,398 (145) Taiwan Dollar Sell 4/18/12 476,947 479,225 2,278 Turkish Lira Buy 4/18/12 776,847 785,030 (8,183) 79 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $376,916,932) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association Australian Dollar Buy 4/18/12 $4,237,532 $4,428,984 $(191,452) British Pound Buy 4/18/12 1,449,223 1,441,309 7,914 British Pound Sell 4/18/12 1,449,327 1,423,537 (25,790) Canadian Dollar Sell 4/18/12 13,731 14,069 338 Czech Koruna Sell 4/18/12 983,946 974,451 (9,495) Euro Sell 4/18/12 2,049,227 2,042,866 (6,361) Japanese Yen Sell 4/18/12 321,488 351,948 30,460 New Zealand Dollar Sell 4/18/12 1,171,830 1,185,984 14,154 Norwegian Krone Buy 4/18/12 917,561 901,765 15,796 Norwegian Krone Sell 4/18/12 917,561 930,667 13,106 Singapore Dollar Buy 4/18/12 20,047 20,133 (86) South Korean Won Buy 4/18/12 774,433 777,957 (3,524) Swedish Krona Buy 4/18/12 35,031 34,671 360 Swedish Krona Sell 4/18/12 35,031 34,010 (1,021) Swiss Franc Buy 4/18/12 319,761 318,719 1,042 Swiss Franc Sell 4/18/12 319,761 310,043 (9,718) Turkish Lira Buy 4/18/12 569,904 571,456 (1,552) JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/18/12 519,838 602,789 (82,951) Brazilian Real Buy 4/18/12 429,486 475,454 (45,968) British Pound Buy 4/18/12 5,823,538 5,843,764 (20,226) Canadian Dollar Sell 4/18/12 653,962 718,807 64,845 Czech Koruna Sell 4/18/12 1,233,757 1,225,211 (8,546) Euro Sell 4/18/12 7,741,686 7,758,573 16,887 Hong Kong Dollar Sell 4/18/12 738,589 739,229 640 Japanese Yen Buy 4/18/12 4,777,603 4,873,233 (95,630) Mexican Peso Sell 4/18/12 338,812 342,869 4,057 New Zealand Dollar Buy 4/18/12 10,552 10,688 (136) New Zealand Dollar Sell 4/18/12 10,552 10,414 (138) Norwegian Krone Buy 4/18/12 1,612,941 1,638,093 (25,152) Norwegian Krone Sell 4/18/12 1,612,941 1,602,675 (10,266) Polish Zloty Buy 4/18/12 497,348 504,258 (6,910) Singapore Dollar Sell 4/18/12 885,098 889,013 3,915 South African Rand Buy 4/18/12 1,653,159 1,675,262 (22,103) South Korean Won Buy 4/18/12 480,159 485,974 (5,815) Swedish Krona Buy 4/18/12 2,487,192 2,460,091 27,101 Swedish Krona Sell 4/18/12 2,487,192 2,444,239 (42,953) Swiss Franc Sell 4/18/12 1,627,721 1,629,217 1,496 Taiwan Dollar Sell 4/18/12 483,416 485,104 1,688 Turkish Lira Buy 4/18/12 291,353 300,012 (8,659) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/18/12 5,918,004 6,145,593 (227,589) Brazilian Real Buy 4/18/12 890,800 962,145 (71,345) British Pound Sell 4/18/12 7,446,715 7,417,230 (29,485) 80 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $376,916,932) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Canadian Dollar Buy 4/18/12 $2,794,647 $2,827,533 $(32,886) Canadian Dollar Sell 4/18/12 2,794,647 2,794,270 (377) Czech Koruna Sell 4/18/12 1,235,210 1,230,170 (5,040) Euro Buy 4/18/12 5,392,358 5,395,334 (2,976) Hungarian Forint Buy 4/18/12 484,526 487,371 (2,845) Hungarian Forint Sell 4/18/12 484,526 481,637 (2,889) Japanese Yen Sell 4/18/12 1,273,957 1,353,259 79,302 Mexican Peso Sell 4/18/12 838,897 861,278 22,381 New Zealand Dollar Buy 4/18/12 10,552 10,693 (141) New Zealand Dollar Sell 4/18/12 10,552 10,415 (137) Norwegian Krone Sell 4/18/12 1,638,528 1,539,789 (98,739) Polish Zloty Buy 4/18/12 498,697 503,719 (5,022) Singapore Dollar Sell 4/18/12 969,185 973,410 4,225 South African Rand Sell 4/18/12 1,471,014 1,472,321 1,307 South Korean Won Buy 4/18/12 488,870 489,653 (783) Swedish Krona Buy 4/18/12 4,524,844 4,477,831 47,013 Swiss Franc Buy 4/18/12 3,835,466 3,823,731 11,735 Taiwan Dollar Buy 4/18/12 24,335 23,316 1,019 Turkish Lira Buy 4/18/12 490,805 487,007 3,798 State Street Bank and Trust Co. Australian Dollar Buy 4/18/12 4,780,606 5,042,480 (261,874) Brazilian Real Buy 4/18/12 419,441 491,382 (71,941) British Pound Sell 4/18/12 860,608 851,989 (8,619) Canadian Dollar Buy 4/18/12 1,804,935 1,816,217 (11,282) Canadian Dollar Sell 4/18/12 1,804,935 1,799,227 (5,708) Chilean Peso Buy 4/18/12 478,200 481,634 (3,434) Czech Koruna Sell 4/18/12 1,480,292 1,471,718 (8,574) Euro Buy 4/18/12 491,766 521,989 (30,223) Hungarian Forint Buy 4/18/12 489,014 495,776 (6,762) Japanese Yen Buy 4/18/12 1,634,621 1,663,934 (29,313) Mexican Peso Sell 4/18/12 326,738 331,252 4,514 New Zealand Dollar Buy 4/18/12 13,742 13,909 (167) New Zealand Dollar Sell 4/18/12 13,742 13,563 (179) Norwegian Krone Sell 4/18/12 1,665,608 1,691,421 25,813 Polish Zloty Buy 4/18/12 250,215 253,192 (2,977) Singapore Dollar Sell 4/18/12 599,267 601,846 2,579 South African Rand Buy 4/18/12 359,490 371,993 (12,503) South Korean Won Buy 4/18/12 467,843 482,052 (14,209) Swedish Krona Buy 4/18/12 4,341,532 4,294,740 46,792 Swiss Franc Sell 4/18/12 1,627,721 1,621,702 (6,019) Taiwan Dollar Buy 4/18/12 1,466,151 1,467,021 (870) Taiwan Dollar Sell 4/18/12 1,466,152 1,468,817 2,665 Turkish Lira Buy 4/18/12 465,259 488,903 (23,644) 81 FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $376,916,932) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Buy 4/18/12 $7,611,019 $7,915,539 $(304,520) Brazilian Real Buy 4/18/12 205,380 261,294 (55,914) British Pound Buy 4/18/12 1,061,006 1,062,714 (1,708) Canadian Dollar Buy 4/18/12 1,648,685 1,666,482 (17,797) Czech Koruna Sell 4/18/12 1,495,491 1,496,653 1,162 Euro Buy 4/18/12 4,746,273 4,744,539 1,734 Hungarian Forint Buy 4/18/12 469,070 467,290 1,780 Japanese Yen Sell 4/18/12 6,435,000 6,617,423 182,423 Mexican Peso Sell 4/18/12 446,168 473,214 27,046 New Zealand Dollar Buy 4/18/12 10,715 10,842 (127) New Zealand Dollar Sell 4/18/12 10,715 10,576 (139) Norwegian Krone Buy 4/18/12 8,088,413 8,242,311 (153,898) Polish Zloty Buy 4/18/12 497,348 498,680 (1,332) Singapore Dollar Sell 4/18/12 599,347 602,238 2,891 South African Rand Buy 4/18/12 738,662 744,041 (5,379) South African Rand Sell 4/18/12 738,662 750,740 12,078 South Korean Won Buy 4/18/12 466,709 478,922 (12,213) Swedish Krona Buy 4/18/12 1,672,932 1,640,371 32,561 Swiss Franc Sell 4/18/12 1,623,511 1,618,043 (5,468) Taiwan Dollar Buy 4/18/12 7,234 6,438 796 Turkish Lira Buy 4/18/12 280,284 300,253 (19,969) Westpac Banking Corp. Australian Dollar Buy 4/18/12 1,242,461 1,351,807 (109,346) British Pound Sell 4/18/12 3,654,985 3,638,650 (16,335) Canadian Dollar Buy 4/18/12 223,500 280,210 (56,710) Euro Sell 4/18/12 16,999,245 16,991,667 (7,578) Japanese Yen Sell 4/18/12 1,337,593 1,354,877 17,284 Mexican Peso Sell 4/18/12 971,463 982,012 10,549 New Zealand Dollar Buy 4/18/12 12,760 12,917 (157) New Zealand Dollar Sell 4/18/12 12,760 12,594 (166) Norwegian Krone Buy 4/18/12 1,668,521 1,647,775 20,746 Norwegian Krone Sell 4/18/12 1,668,521 1,691,359 22,838 Swedish Krona Buy 4/18/12 211,349 205,188 6,161 Swedish Krona Sell 4/18/12 211,349 209,064 (2,285) Total FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Long) 26 $3,420,703 Jun-12 $(6,113) Euro STOXX 50 Index (Short) 1,383 44,434,165 Jun-12 530,296 Euro-CAC 40 Index (Long) 258 11,783,517 Apr-12 (432,310) Euro-Swiss Franc 3 Month (Short) 19 5,256,204 Jun-12 (51,802) 82 FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Swiss Franc 3 Month (Short) 19 $5,255,677 Dec-12 $(69,887) FTSE 100 Index (Short) 151 13,838,155 Jun-12 350,996 Japanese Government Bond 10 yr Mini (Short) 1 171,511 Jun-12 273 MSCI EAFE Index Mini (Long) 67 5,164,360 Jun-12 80,936 NASDAQ 100 Index E-Mini (Short) 317 17,439,755 Jun-12 (933,248) OMXS 30 Index (Short) 315 5,081,528 Apr-12 148,787 Russell 2000 Index Mini (Short) 283 23,423,910 Jun-12 (809,067) S&P 500 Index (Long) 4 1,403,200 Jun-12 56,185 S&P 500 Index E-Mini (Long) 2,928 205,435,800 Jun-12 8,236,464 S&P 500 Index E-Mini (Short) 616 43,220,100 Jun-12 (1,209,711) S&P Mid Cap 400 Index E-Mini (Long) 544 53,981,120 Jun-12 1,551,578 SGX MSCI Singapore Index (Short) 38 2,085,836 Apr-12 423 SPI 200 Index (Short) 50 5,625,959 Jun-12 (114,177) Tokyo Price Index (Long) 227 23,503,564 Jun-12 495,519 Tokyo Price Index (Short) 152 15,738,069 Jun-12 (593,988) U.S. Treasury Bond 30 yr (Long) 343 47,248,250 Jun-12 (1,206,480) U.S. Treasury Bond Ultra 30 yr (Long) 55 8,303,281 Jun-12 (286,011) U.S. Treasury Note 2 yr (Long) 388 85,414,563 Jun-12 (49,236) U.S. Treasury Note 2 yr (Short) 151 33,241,235 Jun-12 16,229 U.S. Treasury Note 5 yr (Long) 280 34,310,938 Jun-12 (159,450) U.S. Treasury Note 5 yr (Short) 11 1,347,930 Jun-12 6,854 U.S. Treasury Note 10 yr (Short) 23 2,978,141 Jun-12 33,269 Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $11,243,244) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. $5,639,620 Aug-16/4.35 $621,847 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 6,616,660 Jun-16/4.39 485,881 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 6,141,710 Aug-16/4.28 278,477 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 6,141,710 Aug-16/4.28 652,372 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 285,000 Jun-12/2.183 2,240 83 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $11,243,244) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. $1,362,729 Jul-16/4.80 $46,656 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,362,729 Jul-16/4.80 187,187 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 6,616,660 Jun-16/4.89 106,866 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 285,000 Jun-12/2.183 2,240 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.4275 36,193 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 6,398,663 May-16/4.745 108,118 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 6,398,663 May-16/4.745 554,188 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 431,000 Apr-12/2.111 599 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 6,724,074 Jun-16/5.12 97,990 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 6,724,074 Jun-16/4.12 432,533 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 2,657 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 2,851,000 Jul-12/2.6075 87,212 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.4275 36,193 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 431,000 Apr-12/2.111 599 84 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $11,243,244) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. $1,214,000 Oct-12/2.443 $28,359 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 1,214,000 Sep-12/2.419 25,907 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 3,763,000 Aug-12/2.4475 83,802 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 1,214,000 Aug-12/2.394 23,260 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 2,851,000 Jul-12/2.6075 87,212 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 1,214,000 May-12/2.324 12,626 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.4275 36,193 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 4,190,064 May-16/4.7575 70,376 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 15,996,658 May-16/4.77 267,192 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 4,190,064 May-16/4.7575 364,892 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 15,996,658 May-16/4.77 1,400,091 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 2,657 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 1,214,000 Jul-12/2.372 20,371 85 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $11,243,244) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. $1,214,000 Jun-12/2.346 $16,777 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. 23,092,447 Apr-16/5.02 657,742 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. 23,092,447 Apr-16/5.02 3,557,784 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 2,657 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 285,000 Jun-12/2.183 2,240 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 431,000 Apr-12/2.111 599 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.498 51,834 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.4275 36,193 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 158,406 May-16/4.60 2,910 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 158,406 May-16/4.60 12,810 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 8,872,918 May-16/4.765 149,615 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 8,872,918 May-16/4.765 773,177 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 340,000 Jan-13/2.3625 7,164 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 340,000 Dec-12/2.355 7,028 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 340,000 Dec-12/2.345 6,793 86 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $11,243,244) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. $340,000 Nov-12/2.335 $6,552 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 340,000 Nov-12/2.32 6,293 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 405,000 Jul-12/2.6825 14,535 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 2,657 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 2,851,000 Jul-12/2.61875 89,094 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 285,000 Jun-12/2.183 2,240 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 557,000 Apr-12/2.60 15,473 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 431,000 Apr-12/2.111 599 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.498 51,834 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.4275 36,193 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 159,199 May-16/4.86 2,594 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 159,199 May-16/4.36 11,535 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 12,203,000 May-12/5.51 3,547,412 87 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $11,243,244) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. $431,000 Apr-12/2.111 $599 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.4275 36,193 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 6,574,650 Jun-16/4.575 122,782 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 6,574,650 Jun-16/4.575 525,400 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 2,657 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 285,000 Jun-12/2.183 2,240 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 12,203,000 May-12/5.51 18 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/12 (proceeds receivable $47,653,320) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, April 1, 2042 $15,000,000 4/12/12 $15,725,391 Federal National Mortgage Association, 3 1/2s, April 1, 2042 31,000,000 4/12/12 31,833,125 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $1,592,000 $— 3/22/17 3 month USD- LIBOR-BBA 1.445% $14,104 634,000 — 3/22/14 3 month USD- LIBOR-BBA 0.662% 1,036 1,951,000 — 3/22/22 2.444% 3 month USD- LIBOR-BBA (28,990) 88 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. cont. $215,100 $— 3/22/42 3.152% 3 month USD- LIBOR-BBA $(4,551) 22,416,000 — 3/23/14 3 month USD- LIBOR-BBA 0.643% 28,118 9,474,000 — 3/23/17 1.4045% 3 month USD- LIBOR-BBA (64,741) 47,000 — 3/23/22 2.388% 3 month USD- LIBOR-BBA (453) 17,189,000 — 3/23/22 3 month USD- LIBOR-BBA 2.388% 165,567 805,000 — 3/23/42 3 month USD- LIBOR-BBA 3.0995% 8,421 1,585,000 — 3/23/42 3.0995% 3 month USD- LIBOR-BBA (16,579) 3,200,000 — 3/29/22 2.24312% 3 month USD- LIBOR-BBA 13,231 CAD 1,449,000 — 3/12/14 1.385% 3 month CAD- BA-CDOR 204 CAD 5,618,000 — 3/12/17 1.756% 3 month CAD- BA-CDOR 24,933 CAD 620,000 — 3/12/22 2.416% 3 month CAD- BA-CDOR 7,623 Barclay’s Bank, PLC $14,472,000 (36,180) 3/23/14 0.52% 3 month USD- LIBOR-BBA (18,770) 445,000 E — 4/11/22 2.265% 3 month USD- LIBOR-BBA 1,433 631,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 7,307 3,901,000 — 3/14/14 3 month USD- LIBOR-BBA 0.57% (357) 1,617,000 — 3/14/42 3 month USD- LIBOR-BBA 2.84% (61,216) 113,000 — 3/14/17 1.136% 3 month USD- LIBOR-BBA 561 3,746,000 — 3/14/22 2.08% 3 month USD- LIBOR-BBA 63,283 2,843,000 — 3/14/17 3 month USD- LIBOR-BBA 1.133% (14,504) 3,314,000 — 3/14/22 2.078% 3 month USD- LIBOR-BBA 56,595 305,000 — 3/14/42 2.834% 3 month USD- LIBOR-BBA 11,918 1,354,000 — 3/14/22 3 month USD- LIBOR-BBA 2.0975% (20,698) 10,516,000 — 3/15/22 3 month USD- LIBOR-BBA 2.18551% (86,992) 89 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. $202,798,000 $— 3/15/14 0.5965% 3 month USD- LIBOR-BBA $(81,412) 46,074,000 — 3/15/14 3 month USD- LIBOR-BBA 0.5965% 18,496 552,000 — 3/15/17 3 month USD- LIBOR-BBA 1.1815% (1,981) 2,044,000 — 3/15/17 1.1815% 3 month USD- LIBOR-BBA 7,335 139,037,000 — 3/15/22 2.1255% 3 month USD- LIBOR-BBA 1,915,791 47,683,000 — 3/15/42 3 month USD- LIBOR-BBA 2.8737% (1,652,524) 1,191,000 — 3/19/14 3 month USD- LIBOR-BBA 0.624% 1,092 360,000 — 3/19/17 3 month USD- LIBOR-BBA 1.324% 1,116 1,703,000 — 3/19/22 2.33% 3 month USD- LIBOR-BBA (7,809) 83,000 — 3/19/42 3.083% 3 month USD- LIBOR-BBA (616) 2,696,000 — 3/20/14 3 month USD- LIBOR-BBA 0.6362% 3,118 1,526,000 — 3/20/17 3 month USD- LIBOR-BBA 1.37% 8,119 1,161,000 — 3/20/22 2.3975% 3 month USD- LIBOR-BBA (12,451) 5,137,000 — 3/20/14 3 month USD- LIBOR-BBA 0.642% 6,515 1,751,000 — 3/20/17 3 month USD- LIBOR-BBA 1.386% 10,673 7,375,000 — 3/20/22 2.405% 3 month USD- LIBOR-BBA (84,200) 358,000 — 3/20/42 3.151% 3 month USD- LIBOR-BBA (7,559) 871,000 — 3/21/14 3 month USD- LIBOR-BBA 0.628% 853 2,248,000 — 3/21/17 3 month USD- LIBOR-BBA 1.38% 12,923 3,119,000 — 3/21/22 2.374% 3 month USD- LIBOR-BBA (26,589) 290,000 — 3/21/42 3.11% 3 month USD- LIBOR-BBA (3,694) 88,000 — 3/22/14 3 month USD- LIBOR-BBA 0.65% 123 137,000 — 3/22/22 2.4425% 3 month USD- LIBOR-BBA (2,017) 662,000 — 3/22/14 3 month USD- LIBOR-BBA 0.667% 1,149 90 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. $2,450,000 $— 3/22/22 2.465% 3 month USD- LIBOR-BBA $(41,122) 1,716,000 — 3/22/17 3 month USD- LIBOR-BBA 1.467% 17,049 240,000 — 3/22/42 3.173% 3 month USD- LIBOR-BBA (6,099) 811,000 — 3/26/22 2.355% 3 month USD- LIBOR-BBA (5,067) 1,067,000 — 3/30/22 2.264% 3 month USD- LIBOR-BBA 2,447 1,232,000 — 3/30/14 3 month USD- LIBOR-BBA 0.566% (432) 1,600,000 — 4/02/22 2.2325% 3 month USD- LIBOR-BBA 8,864 AUD 3,001,000 — 3/20/17 6 month AUD- BBR-BBSW 4.52% 18,128 AUD 2,199,000 — 3/20/22 4.82% 6 month AUD- BBR-BBSW (9,480) AUD 3,104,000 — 3/20/14 4.205% 3 month AUD- BBR-BBSW (12,595) AUD 1,275,000 — 3/20/22 4.82% 6 month AUD- BBR-BBSW (5,497) AUD 8,109,000 — 3/20/17 4.52% 6 month AUD- BBR-BBSW (48,984) AUD 2,896,000 — 3/16/17 6 month AUD- BBR-BBSW 4.71% 43,078 AUD 1,195,000 — 3/16/22 6 month AUD- BBR-BBSW 5.0175% 24,615 EUR 8,369,000 — 3/23/14 6 month EUR- EURIBOR- REUTERS 1.105% 4,854 EUR 8,369,000 — 3/23/17 1.66% 6 month EUR- EURIBOR- REUTERS (43,383) EUR 3,255,000 — 3/23/22 2.375% 6 month EUR- EURIBOR- REUTERS (31,756) EUR 558,000 — 3/23/42 6 month EUR- EURIBOR- REUTERS 2.635% 11,984 EUR 3,321,000 — 3/28/14 1.097% 6 month EUR- EURIBOR- REUTERS (1,767) EUR 975,000 — 3/28/22 6 month EUR- EURIBOR- REUTERS 2.375% 9,265 EUR 3,649,000 — 3/28/17 6 month EUR- EURIBOR- REUTERS 1.643% 14,427 91 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. EUR 276,000 $— 3/28/42 2.627% 6 month EUR- EURIBOR- REUTERS $(5,270) GBP 1,940,000 — 1/23/22 2.4275% 6 month GBP- LIBOR-BBA (3,655) GBP 494,000 — 2/17/17 6 month GBP- LIBOR-BBA 1.6575% 2,617 GBP 253,000 — 2/17/22 6 month GBP- LIBOR-BBA 2.48% 2,122 GBP 5,420,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (480,436) GBP 2,430,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (321,414) GBP 8,200,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 760,853 GBP 5,750,000 — 3/20/14 6 month GBP- LIBOR-BBA 1.2925% 10,850 GBP 440,000 — 3/20/42 6 month GBP- LIBOR-BBA 3.3325% 14,375 GBP 1,825,000 — 3/26/17 6 month GBP- LIBOR-BBA 1.7005% 12,983 GBP 5,899,000 — 3/26/14 1.2825% 6 month GBP- LIBOR-BBA (9,332) JPY 718,934,000 — 2/13/17 6 month JPY- LIBOR-BBA 0.48% 2,151 JPY 359,467,000 — 2/16/17 6 month JPY- LIBOR-BBA 0.4675% (1,482) JPY 718,934,000 — 2/17/17 6 month JPY- LIBOR-BBA 0.44125% (14,305) JPY 2,811,000,000 — 3/6/14 6 month JPY- LIBOR-BBA 0.34375% (2,639) JPY 1,135,200,000 — 3/6/17 0.4725% 6 month JPY- LIBOR-BBA 4,743 JPY 2,170,700,000 — 3/30/14 0.3525% 6 month JPY- LIBOR-BBA (1,722) JPY 289,300,000 — 3/30/17 0.4925% 6 month JPY- LIBOR-BBA (1,078) JPY 202,500,000 — 3/30/22 6 month JPY- LIBOR-BBA 1.04375% 2,125 JPY 111,800,000 — 3/30/42 6 month JPY- LIBOR-BBA 1.9175% 3,589 Citibank, N.A. $252,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% (2,822) 631,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 7,307 73,924,000 — 3/23/14 3 month USD- LIBOR-BBA 0.646% 97,211 92 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $73,814,000 $— 3/23/17 3 month USD- LIBOR-BBA 1.4259% $581,531 15,464,000 — 3/23/17 1.4259% 3 month USD- LIBOR-BBA (121,830) 20,948,000 — 3/23/22 2.4285% 3 month USD- LIBOR-BBA (279,679) 38,177,000 — 3/23/22 3 month USD- LIBOR-BBA 2.4285% 509,706 918,000 — 3/23/42 3 month USD- LIBOR-BBA 3.1348% 16,164 2,287,000 — 3/23/42 3.1348% 3 month USD- LIBOR-BBA (40,270) 114,000 — 3/23/14 3 month USD- LIBOR-BBA 0.643% 143 15,000 — 3/23/17 1.412% 3 month USD- LIBOR-BBA (108) 59,000 — 3/23/22 2.407% 3 month USD- LIBOR-BBA (671) 1,600,000 — 3/30/22 2.248% 3 month USD- LIBOR-BBA 6,006 Credit Suisse International 631,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 7,307 324,000 E — 8/17/22 3 month USD- LIBOR-BBA 2.4475% 878 152,640,000 — 3/19/14 3 month USD- LIBOR-BBA 0.651% 222,237 63,265,000 — 3/19/17 1.377% 3 month USD- LIBOR-BBA (359,849) 2,966,000 — 3/19/42 3.1405% 3 month USD- LIBOR-BBA (56,549) 2,109,000 — 3/19/42 3 month USD- LIBOR-BBA 3.1405% 40,210 22,998,000 — 3/19/22 2.388% 3 month USD- LIBOR-BBA (228,024) 252,000 — 3/19/42 3.075% 3 month USD- LIBOR-BBA (1,465) 3,195,000 — 3/19/22 2.35125% 3 month USD- LIBOR-BBA (20,872) 20,311,000 — 3/20/14 3 month USD- LIBOR-BBA 0.64% 24,935 8,428,000 — 3/20/17 1.38625% 3 month USD- LIBOR-BBA (51,459) 2,639,000 — 3/20/22 2.406% 3 month USD- LIBOR-BBA (30,368) 1,307,000 — 3/20/42 3 month USD- LIBOR-BBA 3.14% 24,678 93 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $3,195,000 $— 3/20/22 2.383% 3 month USD- LIBOR-BBA $(30,034) 3,272,000 — 3/22/14 3 month USD- LIBOR-BBA 0.65125% 4,650 1,916,000 — 3/22/17 3 month USD- LIBOR-BBA 1.4425% 16,744 1,583,000 — 3/22/22 3 month USD- LIBOR-BBA 2.4425% 23,300 129,000 — 3/22/42 3.17% 3 month USD- LIBOR-BBA (3,199) 2,976,000 — 3/27/22 2.311% 3 month USD- LIBOR-BBA (6,521) 25,728,000 — 3/28/14 0.6075% 3 month USD- LIBOR-BBA (12,815) 3,166,000 — 3/28/22 3 month USD- LIBOR-BBA 2.358% 20,433 4,420,000 — 3/28/17 3 month USD- LIBOR-BBA 1.356% 18,389 990,000 — 3/28/42 3.085% 3 month USD- LIBOR-BBA (7,083) 3,020,000 — 4/02/14 3 month USD- LIBOR-BBA 0.576% (453) CAD 1,019,000 — 3/12/22 2.416% 3 month CAD- BA-CDOR 12,529 CAD 1,824,000 — 3/12/17 3 month CAD- BA-CDOR 1.756% (8,095) CAD 2,231,000 — 3/20/17 2.04125% 3 month CAD- BA-CDOR (20,066) CAD 1,525,000 — 3/21/22 3 month CAD- BA-CDOR 2.695% 18,756 CHF 20,763,000 — 3/14/14 6 month CHF- LIBOR-BBA 0.17% (10,265) CHF 4,409,000 — 3/14/17 6 month CHF- LIBOR-BBA 0.43% (12,708) CHF 5,753,000 — 3/19/14 0.2575% 6 month CHF- LIBOR-BBA (8,047) CHF 2,849,000 — 3/19/17 0.5525% 6 month CHF- LIBOR-BBA (10,697) CHF 2,378,000 — 3/19/22 6 month CHF- LIBOR-BBA 1.1675% 12,333 CHF 10,069,000 — 3/22/14 6 month CHF- LIBOR-BBA 0.2275% 6,905 CHF 584,000 — 3/22/22 1.2275% 6 month CHF- LIBOR-BBA (6,809) CHF 501,000 — 3/22/17 6 month CHF- LIBOR-BBA 0.58% 2,602 CHF 2,790,000 — 3/27/22 6 month CHF- LIBOR-BBA 1.1275% (425) 94 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CHF 1,405,000 $— 3/29/22 6 month CHF- LIBOR-BBA 1.15% $3,826 GBP 5,422,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 424,554 GBP 996,000 — 3/21/22 2.60% 6 month GBP- LIBOR-BBA (22,723) MXN 30,380,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 81,959 SEK 7,050,000 — 1/23/22 2.30% 3 month SEK- STIBOR-SIDE 30,912 SEK 7,050,000 — 1/25/22 2.4275% 3 month SEK- STIBOR-SIDE 18,966 SEK 7,050,000 — 2/20/22 3 month SEK- STIBOR-SIDE 2.38% (23,201) SEK 3,548,000 — 2/23/22 2.545% 3 month SEK- STIBOR-SIDE 3,906 SEK 4,614,000 — 2/24/22 2.5375% 3 month SEK- STIBOR-SIDE 5,539 SEK 7,900,000 — 3/1/14 1.9675% 3 month SEK- STIBOR-SIDE 4,039 SEK 800,000 — 3/1/17 2.165% 3 month SEK- STIBOR-SIDE 932 SEK 11,614,000 — 3/6/22 3 month SEK- STIBOR-SIDE 2.475% (23,796) SEK 9,306,000 — 3/13/22 2.43% 3 month SEK- STIBOR-SIDE 24,526 SEK 16,258,000 — 3/22/14 3 month SEK- STIBOR-SIDE 2.03% (4,872) SEK 6,120,000 — 3/22/17 2.33% 3 month SEK- STIBOR-SIDE 91 SEK 7,097,000 — 3/22/22 2.72% 3 month SEK- STIBOR-SIDE (8,375) Deutsche Bank AG $128,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% (1,517) 631,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 7,307 513,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 9,213 101,981,000 — 3/05/14 0.567% 3 month USD- LIBOR-BBA 13,999 38,348,000 — 3/05/14 3 month USD- LIBOR-BBA 0.567% (5,264) 70,882,000 — 3/05/17 3 month USD- LIBOR-BBA 1.1673% (266,993) 97,176,000 — 3/05/17 1.1673% 3 month USD- LIBOR-BBA 366,035 95 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $282,383,000 $— 3/05/22 3 month USD- LIBOR-BBA 2.133% $(3,490,050) 18,809,000 — 3/05/42 3 month USD- LIBOR-BBA 2.856% (706,035) 57,594,000 — 3/05/42 2.856% 3 month USD- LIBOR-BBA 2,161,912 5,728,300 — 3/12/22 3 month USD- LIBOR-BBA 2.092% (95,542) 1,185,000 — 3/19/22 2.335% 3 month USD- LIBOR-BBA (5,981) EUR 20,950,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (2,752,114) MXN 30,380,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 91,397 Goldman Sachs International $3,256,000 (90,435) 3/26/22 2.075% 3 month USD- LIBOR-BBA (27,104) 631,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 7,307 513,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 9,213 9,086,200 — 2/22/14 1 month USD- FEDERAL FUNDS-H.15 0.1925% (5,111) 2,447,000 — 2/23/14 0.19625% 1 month USD- FEDERAL FUNDS-H.15 1,162 13,635,000 — 3/20/14 3 month USD- LIBOR-BBA 0.625% 12,545 4,997,000 — 3/20/17 1.365% 3 month USD- LIBOR-BBA (25,331) 2,009,000 — 3/20/22 2.3825% 3 month USD- LIBOR-BBA (18,784) 2,884,000 — 3/20/42 3 month USD- LIBOR-BBA 3.1285% 47,753 3,195,000 — 3/21/22 3 month USD- LIBOR-BBA 2.405% 36,306 154,930,000 — 3/22/14 3 month USD- LIBOR-BBA 0.6345% 165,607 48,417,000 — 3/22/22 2.413% 3 month USD- LIBOR-BBA (581,563) 16,362,000 — 3/22/17 1.4097% 3 month USD- LIBOR-BBA (116,836) 5,121,000 — 3/22/22 3 month USD- LIBOR-BBA 2.413% 61,511 4,555,000 — 3/22/42 3 month USD- LIBOR-BBA 3.1405% 85,786 96 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $8,651,000 $— 3/22/42 3.1405% 3 month USD- LIBOR-BBA $(162,928) 3,200,000 — 3/30/22 3 month USD- LIBOR-BBA 2.273125% (4,649) 3,200,000 — 4/03/22 3 month USD- LIBOR-BBA 2.245% (14,464) AUD 1,230,000 — 3/21/22 5.0175% 6 month AUD- BBR-BBSW (23,276) CHF 6,272,000 — 3/15/14 6 month CHF- LIBOR-BBA 0.18% (1,786) CHF 4,365,000 — 3/15/22 1.06% 6 month CHF- LIBOR-BBA 27,742 CHF 2,325,000 — 3/26/17 6 month CHF- LIBOR-BBA 0.575% 11,048 CHF 1,396,000 — 3/29/17 6 month CHF- LIBOR-BBA 0.53% 3,012 EUR 20,800,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 1,075,932 EUR 1,246,000 — 3/23/22 2.385% 6 month EUR- EURIBOR- REUTERS (13,672) EUR 1,979,000 — 3/26/17 1.6275% 6 month EUR- EURIBOR- REUTERS (5,805) GBP 4,660,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 27,355 GBP 2,430,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 24,886 GBP 4,403,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA 6,620 GBP 323,000 — 2/8/22 6 month GBP- LIBOR-BBA 2.4825% 3,119 GBP 2,090,000 — 2/8/17 1.625% 6 month GBP- LIBOR-BBA (6,603) GBP 653,000 — 2/8/42 6 month GBP- LIBOR-BBA 3.145% (17,886) GBP 9,611,000 — 2/8/14 1 month GBP- WMBA-SONIA- COMPOUND 0.5175% (4,521) GBP 10,459,000 — 2/10/14 1 month GBP- WMBA-SONIA- COMPOUND 0.505% (9,100) GBP 4,229,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (269,016) GBP 4,228,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (229,661) 97 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. GBP 200,000 $— 2/17/42 3.2075% 6 month GBP- LIBOR-BBA $950 GBP 4,351,000 — 2/17/14 0.5625% 1 month GBP- WMBA-SONIA- COMPOUND (8,155) GBP 4,771,000 — 2/21/14 0.558% 1 month GBP- WMBA-SONIA- COMPOUND (3,450) GBP 880,000 — 2/24/17 6 month GBP- LIBOR-BBA 1.565% (1,909) GBP 300,000 — 2/24/22 6 month GBP- LIBOR-BBA 2.39% (1,645) GBP 421,000 — 2/24/42 3.13125% 6 month GBP- LIBOR-BBA 12,542 GBP 4,752,000 — 2/24/14 0.5125% 1 month GBP- WMBA-SONIA- COMPOUND 3,489 GBP 1,120,000 — 3/2/17 6 month GBP- LIBOR-BBA 1.5475% (4,326) GBP 797,000 — 3/2/22 6 month GBP- LIBOR-BBA 2.3975% (3,960) GBP 100,000 — 3/2/42 6 month GBP- LIBOR-BBA 3.135% (2,911) GBP 1,355,000 — 3/2/14 1 month GBP- WMBA-SONIA- COMPOUND 0.54% (148) GBP 175,000 — 3/9/42 3.11% 6 month GBP- LIBOR-BBA 6,587 GBP 220,000 — 3/14/42 6 month GBP- LIBOR-BBA 3.2575% 2,023 GBP 1,239,000 — 3/14/17 1.6925% 6 month GBP- LIBOR-BBA (8,728) GBP 9,186,000 — 3/16/14 6 month GBP- LIBOR-BBA 1.31% 22,209 GBP 1,658,000 — 3/16/17 1.79% 6 month GBP- LIBOR-BBA (24,131) GBP 941,000 — 3/16/22 2.67% 6 month GBP- LIBOR-BBA (31,596) GBP 559,000 — 3/16/42 6 month GBP- LIBOR-BBA 3.3875% 28,303 SEK 12,215,000 — 2/13/17 2.15% 3 month SEK- STIBOR-SIDE 16,117 SEK 12,215,000 — 2/20/17 3 month SEK- STIBOR-SIDE 1.995% (28,978) SEK 39,315,300 — 2/21/14 3 month SEK- STIBOR-SIDE 1.895% (28,949) SEK 8,736,300 — 2/21/22 2.485% 3 month SEK- STIBOR-SIDE 16,525 98 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. SEK 11,869,000 $— 2/23/17 2.1575% 3 month SEK- STIBOR-SIDE $14,492 SEK 4,630,000 — 3/1/22 3 month SEK- STIBOR-SIDE 2.5275% (6,189) SEK 9,340,000 — 3/6/17 3 month SEK- STIBOR-SIDE 2.115% (14,274) SEK 9,304,000 — 3/29/22 3 month SEK- STIBOR-SIDE 2.6325% (1,424) JPMorgan Chase Bank N.A. $100,638,000 — 3/26/14 3 month USD- LIBOR-BBA 0.6275% 92,407 162,763,000 — 3/26/17 1.3425% 3 month USD- LIBOR-BBA (579,032) 28,188,000 — 3/26/22 2.3245% 3 month USD- LIBOR-BBA (97,077) 9,405,000 — 3/26/42 3.0525% 3 month USD- LIBOR-BBA (6,443) 3,971,000 — 3/26/42 3 month USD- LIBOR-BBA 3.0525% 2,720 3,069,000 — 3/26/17 1.3575% 3 month USD- LIBOR-BBA (13,165) 916,000 — 4/02/42 2.968% 3 month USD- LIBOR-BBA 15,462 CAD 16,750,000 — 3/13/14 1.4025% 3 month CAD- BA-CDOR (3,283) CAD 345,000 — 3/13/22 2.43% 3 month CAD- BA-CDOR 3,818 CAD 866,000 — 3/13/17 3 month CAD- BA-CDOR 1.78% (2,854) CAD 1,923,000 — 3/13/17 1.8025% 3 month CAD- BA-CDOR 4,271 CAD 3,124,000 — 3/22/17 3 month CAD- BA-CDOR 1.98% 18,675 EUR 1,614,000 — 3/23/14 1 month EUR- EONIA-OIS- COMPOUND 0.506% 2,515 EUR 2,648,000 — 3/23/17 1 month EUR- EONIA-OIS- COMPOUND 1.147% 22,483 EUR 67,000 — 3/23/42 2.65% 6 month EUR- EURIBOR- REUTERS (1,723) GBP 896,000 — 3/7/17 6 month GBP- LIBOR-BBA 1.54% (4,104) GBP 392,000 — 3/7/22 6 month GBP- LIBOR-BBA 2.354% (4,622) JPY 467,716,000 — 2/20/22 6 month JPY- LIBOR-BBA 0.965% (27,695) 99 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. cont. JPY 1,947,200,000 $— 3/6/14 6 month JPY- LIBOR-BBA 0.34375% $(1,828) JPY 396,400,000 — 3/6/22 1.0175% 6 month JPY- LIBOR-BBA 2,524 $631,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 7,307 CAD 2,470,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 23,362 JPY 372,000,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 96,360 JPY 500,100,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA 27,733 MXN 10,354,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (23,402) MXN 13,389,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (30,038) MXN 4,340,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 13,985 MXN 49,187,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO 1,461 MXN 7,830,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 14,288 UBS AG CHF 16,257,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (236,628) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. shares 362,176 $— 7/30/12 3 month USD- Market Vectors $(2,500,498) LIBOR-BBA Gold Miners ETF Barclay’s Bank, PLC $48,843 — 1/12/41 4.50% (1 month Synthetic TRS 725 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 959,798 — 1/12/41 4.50% (1 month Synthetic TRS 14,255 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 103,888 — 1/12/41 4.50% (1 month Synthetic TRS 1,543 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $4,700,000 $— 4/7/16 (2.63%) USA Non Revised $(61,796) Consumer Price Index-Urban (CPI-U) 3,722,899 — 1/12/41 4.50% (1 month Synthetic TRS 55,292 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 481,449 — 1/12/41 4.50% (1 month Synthetic TRS 7,150 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,307,950 — 1/12/40 4.50% (1 month Synthetic MBX 1,694 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,053,748 — 1/12/41 5.00% (1 month Synthetic MBX 3,833 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,234,745 — 1/12/41 5.00% (1 month Synthetic MBX 2,304 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 225,607 — 1/12/41 4.50% (1 month Synthetic MBX 398 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 246,515 — 1/12/40 5.00% (1 month Synthetic MBX 460 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 800,093 — 1/12/40 5.00% (1 month Synthetic MBX 1,495 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 580,145 — 1/12/40 5.00% (1 month Synthetic MBX 1,084 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 949,264 — 1/12/41 5.00% (1 month Synthetic MBX 1,772 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 928,204 — 1/12/41 5.00% (1 month Synthetic MBX 1,732 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. baskets 326 F $— 2/13/13 (3 month USD- A basket $1,940,134 LIBOR-BBA plus (CGPUTQL2) 0.10%) of common stocks units 7,226 — 2/13/13 3 month USD- Russell 1000 (1,281,399) LIBOR-BBA Total Return Index minus 0.15% Credit Suisse International $58,921 — 1/12/41 4.50% (1 month Synthetic MBX 104 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,419,272 — 1/12/41 4.50% (1 month Synthetic MBX 1,917 USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools Goldman Sachs International 2,690,000 — 3/1/16 2.47% USA Non Revised 8,393 Consumer Price Index-Urban (CPI-U) 2,017,500 — 3/3/16 2.45% USA Non Revised 4,295 Consumer Price Index-Urban (CPI-U) 2,636,895 — 1/12/40 5.00% (1 month Synthetic TRS 43,980 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,121,056 — 1/12/41 4.50% (1 month Synthetic TRS 16,650 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,620,337 — 1/12/41 4.50% (1 month Synthetic TRS 24,065 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 85,879 1,060 1/12/40 (5.00%) 1 month Synthetic TRS (337) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 2,662,231 (8,735) 1/12/38 (6.50%) 1 month Synthetic MBX (8,700) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,028,963 24,411 1/12/40 (5.00%) 1 month Synthetic TRS (4,958) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 1,864,000 — 4/3/17 2.3225% USA Non Revised 1,869 Consumer Price Index-Urban (CPI-U) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $217,079 $— 1/12/41 4.50% (1 month Synthetic MBX $383 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools EUR 3,527,000 — 10/18/13 (1.7775%) Eurostat Eurozone (55,130) HICP excluding tobacco GBP 1,163,000 — 3/30/17 (3.0925%) GBP Non-revised (6,535) UK Retail Price Index JPMorgan Chase Bank N.A. EUR 1,887,000 — 4/2/13 (1.98%) Eurostat Eurozone (252) HICP excluding tobacco shares 804,010 — 10/22/12 (3 month USD- iShares MSCI 901,695 LIBOR-BBA plus Emerging Markets 0.04%) Index Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (“ASC 820”) based on the securities’ valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclay’s Bank, PLC DJ CDX NA IG Series 17 Index BBB+/P $45,889 $4,635,000 12/20/16 100 bp $76,913 DJ CDX NA IG Series 17 Index BBB+/P 14,910 1,370,000 12/20/16 100 bp 24,080 Citibank, N.A. DJ CDX EM Series 11 Index — (8,100) 300,000 6/20/14 (500 bp) (33,399) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (13,976) 1,570,000 12/20/19 (100 bp) 284,063 DJ CDX NA HY Series 18 Index B+/P 853,825 24,395,000 6/20/17 500 bp 151,512 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG DJ CDX EM Series 11 Index — $(37,840) $1,720,000 6/20/14 (500 bp) $(182,885) DJ CDX NA HY Series 18 Index B+/P 912,634 34,767,000 6/20/17 500 bp (83,452) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 580,000 9/20/13 715 bp 75,672 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 800,000 9/20/13 477 bp 58,028 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 800,000 9/20/13 535 bp 67,308 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $605,000 9/20/13 495 bp 29,053 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 368,235 14,028,000 6/20/17 500 bp (33,678) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March31, 2012. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $34,374,827 $— $— Capital goods 36,136,948 — — Communication services 26,764,753 — — Conglomerates 15,011,426 — — Consumer cyclicals 71,556,320 180 6 Consumer staples 57,152,809 — 3,734 Energy 58,294,145 179,086 — Financials 95,556,377 — — Health care 67,286,145 — — Technology 112,585,986 — — Transportation 6,296,765 — — Utilities and power 18,273,374 — — Total common stocks Asset-backed securities — 5,387,616 — Commodity linked notes — 4,090,369 — Convertible bonds and notes — 471,965 — Convertible preferred stocks — 565,857 9 Corporate bonds and notes — 230,941,317 145,505 Foreign government bonds and notes — 11,608,202 — Investment Companies 18,622,107 — — Mortgage-backed securities — 48,005,944 — Municipal bonds and notes — 437,348 — Preferred stocks — 773,572 — Purchased options outstanding — 18,654,652 — Senior loans — 5,970,581 — U.S. government and agency mortgage obligations — 187,575,078 — U.S. treasury obligations — 1,433,847 — Warrants — 760 12,182 Short-term investments 253,602,102 138,432,155 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,403,519) $— Futures contracts 5,586,329 — — Written options — (15,925,209) — TBA sale commitments — (47,558,516) — Interest rate swap contracts — (4,231,677) — Total return swap contracts — (899,119) — Credit default contracts — (1,702,362) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Statement of assets and liabilities 3/31/12 (Unaudited) ASSETS Investment in securities, at value, including $1,400,540 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,175,310,787) $1,273,640,836 Affiliated issuers (identified cost $252,563,213) (Notes 1 and 6) 252,563,213 Cash 48,542 Foreign currency (cost $3,092,356) (Note 1) 3,099,628 Dividends, interest and other receivables 6,778,129 Receivable for shares of the fund sold 1,519,211 Receivable for investments sold 10,880,142 Receivable for sales of delayed delivery securities (Note 1) 47,704,806 Unrealized appreciation on swap contracts (Note 1) 14,170,186 Unrealized appreciation on forward currency contracts (Note 1) 2,492,890 Premium paid on swap contracts (Note 1) 195,266 Total assets LIABILITIES Payable for variation margin (Note 1) 221,362 Payable for investments purchased 6,974,022 Payable for purchases of delayed delivery securities (Note 1) 188,075,008 Payable for shares of the fund repurchased 7,585,816 Payable for compensation of Manager (Note 2) 593,018 Payable for investor servicing fees (Note 2) 187,904 Payable for custodian fees (Note 2) 148,493 Payable for Trustee compensation and expenses (Note 2) 276,146 Payable for administrative services (Note 2) 5,161 Payable for distribution fees (Note 2) 744,865 Unrealized depreciation on forward currency contracts (Note 1) 3,896,409 Written options outstanding, at value (premiums received $11,243,244) (Notes 1 and 3) 15,925,209 Premium received on swap contracts (Note 1) 2,220,964 Unrealized depreciation on swap contracts (Note 1) 18,977,646 TBA sale commitments, at value (proceeds receivable $47,653,320) (Note 1) 47,558,516 Collateral on securities loaned, at value (Note 1) 1,481,111 Collateral on certain derivative contracts, at value (Note 1) 3,953,847 Other accrued expenses 209,729 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,415,462,807 Distributions in excess of net investment income (Note 1) (5,459,446) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (189,076,830) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 93,131,092 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($904,125,173 divided by 77,915,052 shares) $11.60 Offering price per class A share (100/94.25 of $11.60)* $12.31 Net asset value and offering price per class B share ($92,934,621 divided by 8,039,624 shares)** $11.56 Net asset value and offering price per class C share ($99,428,750 divided by 8,740,584 shares)** $11.38 Net asset value and redemption price per class M share ($22,923,047 divided by 1,978,366 shares) $11.59 Offering price per class M share (100/96.50 of $11.59)* $12.01 Net asset value, offering price and redemption price per class R share ($11,585,528 divided by 1,004,783 shares) $11.53 Net asset value, offering price and redemption price per class Y share ($183,060,504 divided by 15,757,363 shares) $11.62 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **
